 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646 Alwin Manufacturing Company, Inc. and United Steelworkers of America, AFL-CIO. Cases 30ŒCAŒ12556, 30ŒCAŒ12707, and 30ŒCAŒ12772 August 27, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS LIEBMAN           AND BRAME On September 26, 1996, Administrative Law Judge Robert M. Schwarzbart issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions, and in answer to the Respondent™s exceptions, a brief in support of the cross-exceptions.  The Charging Party also filed an an-swering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions, except as modified below, and to adopt the recom-mended Order as modified and set forth in full below.3 1. We adopt the judge™s finding that the Respondent violated Section 8(a)(5) and (1) of the Act by unilaterally implementing its final contract proposal on March 1, 1994.  In so doing, we rely on the first rationale set forth in the analysis section of the judge™s decision, i.e., no valid impasse had been reached in negotiations with the Union because the Respondent had not remedied its prior unfair labor practices.4                                                                                                                                                        1 No exceptions were filed to the judge™s findings that the Respon-dent violated Sec. 8(a)(1) of the Act by taking action to ascertain whether its employees had resigned from the Union and by telling employees that it did not want to recall any more unfair labor practice strikers ﬁthan it had to.ﬂ 2 The General Counsel has excepted to the judge™s failure to explic-itly find that the Respondent violated the Act by insisting to impasse that the Union abandon all grievances it had filed concerning the mini-mum production standards and alteration of the vacation policy.  Be-cause finding such an additional unfair labor practice would not materi-ally affect the Order in this case, we find it unnecessary to pass on the General Counsel™s exception. We adopt the judge™s finding that the Respondent violated Sec. 8(a)(5), (3), and (1) by refusing to reinstate unfair labor practice strikers Sheldon Anderson and John Tilly immediately after receiving their unconditional offer to return to work; by not reinstating them to their former positions although those jobs existed; by subjecting them to the employment terms of the Respondent™s unlawfully implemented final contract offer; and by variously disciplining them, including laying off Anderson, in enforcement of Respondent™s unlawfully implemented production standards.  We do not pass on the judge™s finding that the Respondent™s treatment of Tilly also violated Sec. 8(a)(4) and (1) of the Act, as such a finding does not materially affect the Order. 3 We shall correct certain inadvertent errors in the recommended Or-der.  We amend the judge™s remedy to provide that interest on backpay shall be computed as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987), rather than Florida Steel Corp., 231 NLRB 651 (1977). 4 In Alwin Mfg. Co., 314 NLRB 564 (1994), enfd. 78 F.3d 1159 (7th Cir. 1996) (Alwin I), the Board and the court of appeals found that in 1992 the Respondent violated Sec. 8(a)(5) and (1) of the Act by unilat-erally instituting and enforcing minimum production standards, and by unilaterally making changes in the vacation provisions of the collec-tive-bargaining agreement. The judge further found that the Respondent violated Section 8(a)(5) and (1) by engaging in surface and re-gressive bargaining, and he reasoned that these findings provided additional grounds for the conclusion that no valid impasse had been reached.  We find it unnecessary to pass on this aspect of the judge™s decision.  His addi-tional unfair labor practice findings are cumulative and do not materially affect the remedy. 2. We adopt the judge™s finding that the strike that be-gan on March 1, 1994, was an unfair labor practice strike from its inception.  We agree with the judge that the strike was caused, at least in part, by the Respondent™s insistence to impasse on its final offer which included the two employment terms found to be unlawfully imple-mented in Alwin I.  We also agree with the judge that the strike was prolonged by the Respondent™s unlawful con-duct. 3. The judge ordered that the Respondent reimburse the Union for the costs and expenses it incurred in the preparation and conduct of the collective-bargaining ne-gotiations, and for the costs and expenses it incurred in connection with the unfair labor practice strike.  He found that the Respondent™s conduct was egregious, stat-ing that ﬁRespondent™s unyielding insistence during pro-longed negotiations on its unlawful contract issues . . . calculated to reduce union representation to inconsequen-tiality, its continued unilateral actions affecting unit em-ployees, its direct dealing with unit members, its threats to discharge and permanently replace the unfair labor practice strikers, and its other conduct found herein, frus-trated the bargaining process and depleted the Union™s resources.ﬂ  The judge also ordered that the Respondent reimburse the Union and the General Counsel for all liti-gation costs, including attorneys™ fees.  He found that ﬁby compelling the General Counsel and Union to pre-pare and try this matter which, in substantial part, con-cerns its continued previously determined and willfully unremedied unlawful conduct, the Respondent has ne-cessitated frivolous litigation needlessly burdening the resources both of this Agency and the Union.ﬂ  In so or-dering, the judge cited Frontier Hotel & Casino, 318 NLRB 857 (1995), enf. denied in part sub nom. Unbe-lievable, Inc. v. NLRB, 118 F.3d 795 (D.C. Cir. 1997). The Respondent does not except to the judge™s reim-bursement order.  Having failed to do so, the Respondent cannot challenge these remedies in a court of appeals.  See Section 10(e) (ﬁNo objection that has not been urged before the Board . . . shall be considered by [a reviewing] court [absent] extraordinary circumstancesﬂ).  Therefore, it is ironic that our dissenting colleague accuses us of ﬁreaching to justify a monetary remedy in a difficult case,ﬂ when in reality he is the one who is ﬁreachingﬂ to  326 NLRB No. 63  ALWIN MFG. CO. 647 present arguments on behalf of a Respondent that has 
chosen not to offer any of its own.  In any event, as dis-
cussed below, we find that the judge™s remedies are well 
tailored to fit the nature and the extent of the violations 
committed by the Respondent. 
Thus, we agree, for the reasons set forth in his deci-
sion, with the judge™s award of negotiation and unfair 

labor practice strike costs to the Union.
5 We agree, for the reasons set 
forth in his decision, with 
the judge™s award of negotiation and unfair labor practice 

strike costs to the Union.  
We also agree with his award 
of litigation costs to both the General Counsel and the 
Union.  However, in awarding litigation costs, we rely on 
both Section 10(c) of the Act and our inherent authority 
to control our own proceedings through an application of 

the ﬁbad-faithﬂ exception to th
e American Rule which we 
                                                          
                                                           
5 With respect to the negotiation co
sts issue, our dissenting colleague 
attempts to rigidly segment the Re
spondent™s bargaining conduct into 
two artificial time periods.  He conced
es in essence that after July 28, 
1994, the Respondent engaged in ﬁ
unusually aggravated misconductﬂ 
that infected the bargaining process to 
such an extent that the effects of 
the unfair labor practices ﬁcannot be 
eliminated by the application of 
traditional remedies.ﬂ  
Frontier Hotel, supra, 318 NLRB at 859.  There-
fore, he agrees with us that the 
Union should be awarded its negotiation 
costs for the post-July 28, 1994 bargaining session.  However, he views 
the Respondent™s pre-July 28, 1994 ba
rgaining conduct differently and 
would not reimburse the Union for it
s negotiation costs during the prior 
7 months.  We disagree completely with his approach.  The distinction 

the dissent draws is based entirely 
on the issuance of the Board™s deci-
sion in Alwin I
, supra, on July 28, 1994.  However, it is a well-
established legal principle that an employer making unilateral changes 
acts at its peril.  See 
Mike O™Connor Chevrolet
, 209 NLRB 701, 703 
(1974), enf. denied on other grounds 512 F.2d 684 (8th Cir. 1975).  
Accordingly, no controlling legal significance should be accorded the 
date the Board™s decision issued.  What is far more important is that the 
record clearly shows that there wa
s no material difference between the 
Respondent™s conduct in negotiations before July 29, 1994, as opposed 
to its conduct after July 28, 1994.  In fact, as discussed more fully, 
infra, the Respondent™s unlawful conduct actually commenced 2 years 
earlier in 1992 when it made unilateral changes in minimum production 
requirements and vacation policy.  As the judge correctly recognized, 
ﬁthe record of this proceeding show
s that the Respondent concurrently 
continued to enforce both issues 
throughout negotiations
.ﬂ  In addition, 
the judge found that the Respondent 
ﬁthereafter continued to implement 
these terms as part of its effectuate
d final offer.ﬂ  Therefore, unlike our 
dissenting colleague, we perceive no 
basis in fact or law for relieving 
the Respondent from the consequences
 of the unlawful course of con-

duct it first embarked on in 1992 and continued without material 
change at all relevant time
s throughout the negotiations. 
Equally lacking in merit is the disse
nt™s criticism of the award of un-
fair labor practice strike costs.  As stated in sec. 2, supra, the strike was 
caused and prolonged by the Respondent™s unlawful conduct, and the 
dissent concedes, as it must, that the conduct was ﬁunusually aggra-
vated.ﬂ  In the absence of such flagrant misconduct, the strike in all 
likelihood would not have occurred.  Thus, there is a direct causal 
relationship between the Respondent™s misconduct and the Charging 
Party™s strike costs.  Therefore, an award of unfair labor practice strike 
costs is warranted for the same reason justifying the award of negotia-
tion costs, ﬁto make the charging party whole for the resources that 
were wasted because of the unlawf
ul conduct, and to restore the eco-
nomic strength that is necessary to en
sure a return to the status quo at 
the bargaining table.ﬂ  
Frontier Hotel, supra, 318 NLRB at 859. 
discussed in 
Frontier Hotel & Casino
, supra at 864.
6  As 
indicated there, the Supreme Court has sanctioned 
awards of attorneys™ fees where a party exhibits bad faith 
in actions leading to the lawsuit or in the conduct of the 
litigation.
7  See also Lake Holiday Associates, 
325 NLRB 
469 (1998).  Both aspects of bad faith are present here. 
This proceeding had its genesis in 
Alwin I, supra, in 
which the Board and the Seventh Circuit found that the 
Respondent acted unlawfully in 1992 when it made uni-
lateral changes in minimum production requirements and 
vacation policy.  The court ch
aracterized these topics as 
ﬁcentral to the relationship between an employer and its 
union-represented employeesﬂ 
and stated that the Re-
spondent ﬁshould not have been
 surpris[ed]ﬂ that the Un-
ion would charge the Respondent with violating the Na-
tional Labor Relations Act.  78 F.3d at 1160. 
The Seventh Circuit noted that, before the Board, the 
Respondent had not excepted 
to the judge™s finding that 
it violated Section 8(a)(5) by making unilateral changes 
to the vacation scheduling policy.  The court further 
noted that, before it, the Respondent did not challenge 
the Board™s finding that it violated Section 8(a)(5) by 
unilaterally instituting minimum production standards 
and disciplining employees who failed to meet them.  
Rather, Respondent argued 
that enforcement of the 
Board™s order would be a pointless act because there was 
no reasonable expectation that the wrong would be re-

peated.  Presciently, the Seve
nth Circuit stated that, con-
sidering Alwin™s record, th
e case was one where there 
was a reasonable expectation ﬁthat the wrong will be 

repeatedﬂ
8  The court also noted 
that the Respondent had 
not fully complied with the Board™s Order nor had it as-

serted, before the court, that it had.
9  Finally, in enforcing 
the Board™s Order, the cour
t characterized the Respon-
dent™s attitude as ﬁobstreperousﬂ and its appeal as ﬁfrivo-

lous.ﬂ
10 During the time period covered by the present pro-
ceeding, the Respondent still
 has not complied with the 
remedial obligations imposed by 
Alwin I.  Rather, as the 
judge correctly observed, ﬁthe Respondent, without hia-

tus, has continued to enforce its unlawfully implemented 

vacation policy and minimum production standards, has 
continued to discipline employees for not meeting those 
 6 In its decision in Unbelievable, Inc. v. NLRB
, 118 F.3d 795, the 
court (Judge Wald dissenting) found 
that the Board did not have the 
authority, under Sec. 10(c) of the Act, to order a respondent to pay 
litigation costs incurred by the charging party and the General Counsel.  
The court majority stated, however, 
that it was not addressing the issue 
of whether, notwithstanding the lack of statutory authority, the Board might have the inherent power to co
ntrol its own proceeding through an 
application of the bad-faith excepti
on to the American Rule against 
awarding litigation expenses.  118 F.
3d at 800 fn.*  For the reasons 
stated by Judge Wald in her partial 
dissent, we find that we have this 
inherent authority.  118 F.3d at 810, 812. 
7 Roadway Express, Inc. v. Piper
, 447 U.S. 752, 766 (1980). 
8 78 F.3d at 1163. 
9 Id. 
10 Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648 standards and has inflexibly insisted on including these 
terms in the next collectiv
e-bargaining agreement.ﬂ 
Indeed, the judge specifically
 found that the Respon-
dent™s insistence on maintaining the unlawfully imple-
mented employment terms resulted in friction and dis-
agreement at the bargaining table and ultimately was 
responsible, in material part, for the breakdown in nego-
tiations.  Notwithstanding the absence of a valid impasse, 
the Respondent unilaterally implemented its final con-
tract proposal embodying a
nd continuing the illegally 
implemented terms.  In addition, during the strike caused 
and prolonged by its own unlawful conduct, the Respon-
dent continued to undermine the bargaining process by, 
inter alia, bypassing the Union and dealing directly with 
unit employees, threatening the unfair labor practice 

strikers with discharge and 
permanent replacement, and 
refusing to reinstate them, on their unconditional offer to 
return to work.  The Respondent™s ﬁobstreperous atti-
tude,ﬂ 78 F.3d at 1163, left the Union no alternative but 
to once again charge the Respondent with violating its 
statutory obligation to bargain in good faith. 
In sum, the Respondent demonstrated bad faith in its 
actions giving rise to the instant litigation by its failure to 

remedy the unfair labor practices of 
Alwin I and by its 
insistence on maintaining the terms it unlawfully insti-
tuted.  The Respondent has also demonstrated bad faith 
in the conduct of the instant litigation by forcing the 
General Counsel and the Union to prepare and try a mat-
ter that concerns, in large pa
rt, conduct that was adjudi-
cated in Alwin I.  Accordingly, we conclude that, under 
the bad-faith exception to th
e American Rule, the judge 
was warranted in ordering the Respondent to reimburse 
the Union and the General Counsel for their litigation 
costs, including attorneys™ fees. 
AMENDED 
CONCLUSIONS OF 
LAW 1. Delete Conclusion of Law 4(d) and reletter accord-
ingly the paragraphs that follow. 
2. Delete Conclusion of Law 6 and renumber accord-
ingly the paragraphs that follow. 
ORDER The National Labor Relations Board orders that the 
Respondent, Alwin Manufacturing Company, Inc., Green 
Bay, Wisconsin, its officers, agents, successors, and as-
signs, shall 
1. Cease and desist from 
(a) Refusing to bargain collectively in good faith with 
United Steelworkers of Ameri
ca, AFLŒCIO, on request, 
as the exclusive representative of the employees in the 
following appropriate unit concerning terms and condi-
tions of employment and, if an understanding is reached, 
embody the understanding in a signed agreement: 
All production and maintenance employees of the Re-

spondent at the Respondent™s plant in the greater Green 
Bay area, Green Bay, Wisconsin; excluding office 
clerical employees, professional employees, guards and 
supervisors as defined in the Act. 
 (b) Unilaterally implementing, maintaining, and en-
forcing its collective-bargaining proposals, including 
provisions concerning minimum production standards 
and changes in vacation policy, without benefit of a 
valid, preexisting impasse. 
(c) Refusing and failing to retroactively rescind the 
minimum production standards and changed vacation 

policy as of their respective 1992 dates of implementa-
tion in compliance with the previously issued Orders of 
the Board and the U.S. 
Court of Appeals in 
Alwin Mfg.
 Co.
, 314 NLRB 564, 569Œ570 (1994), enfd. 78 F.3d 
1159 (7th Cir. 1996), herein 
Alwin I, and refusing and 
failing to comply with the other requirements of those 
Orders, including the withdrawal of all disciplinary ac-
tions taken against employees, during and since 1992, for 
not having met or maintained those production standards; 
the proper reinstatement of all employees suspended 
and/or discharged in connection with the production 
standards; the requirement that such employees be made 
whole, with interest; and the removal from its records of 
any references to such disciplinary actions. 
(d) Continuing to discipline employees who do not 
meet or maintain the above minimum production stan-

dards. 
(e) Bypassing and undermining the above-named labor 
organization by bargaining directly with its previously 

terminated unit employees con
cerning their reinstatement 
to work and the applicable terms; by offering such em-
ployees lump-sum cash payments in exchange for their 
waivers of reinstatement and 
of all legal claims against 
the Respondent, including Bo
ard remedies; and by send-
ing questionnaires directly to its unfair labor practice 
striker employees after the unconditional offer to return 
concerning their availability and desire for employment. 
(f) Refusing to immediately reinstate its unfair labor 
practice striker employees to 
their former prestrike posi-
tions after their unconditional offer to return to work and 
by permanently replacing them. 
(g) Refusing to immediately reinstate its returning un-
fair labor practice striker employees Sheldon Anderson 

and John Tilly to their former prestrike positions after the 
unconditional offer to return; assigning them work in 
jobs other than their prestrike positions subject to the 
terms and conditions of employment set forth in its 
unlawfully implemented final contract proposal; and dis-
ciplining them for not having met or maintained the 
aforesaid production standards. 
(h) Discriminating against Anderson, Tilly, and its 
other unfair labor practice striker employees because of 

their union and other protected, concerted activities. 
(i) Soliciting unfair labor practice strikers to return to 
work and threatening them 
with permanent replacement 
if they fail to comply. 
 ALWIN MFG. CO. 649 (j) In effect, telling its em
ployees, after receiving the 
unconditional offer to return, that the Company did not 
want to recall any more of the unfair labor practice strik-
ers than it had to. 
(k) Taking action to ascertain whether its employees 
have resigned from the Union. 
(l) In any other manner interfering with, restraining, or 
coercing employees in the exer
cise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act: 
(a) On request, bargain in good faith with the above-
named Union as the exclusive representative of the em-
ployees in the appropriate unit set forth above concerning 
terms and conditions of employment and, if an under-
standing is reached, embody the understanding in a 
signed agreement. 
(b) Within 14 days from the date of the Board™s Order, 
retroactively rescind and withdraw the minimum produc-

tion standards and changed vacation policy as of their 
respective 1992 implementation dates, as ordered by the 
Board and U.S. court of appeals in 
Alwin I, and comply 
with the above requirements of that Order. 
(c) Within 14 days from the date of the Board™s Order, 
rescind and invalidate all offers of reinstatement contin-
gent on future compliance with the production standards, 
or for lump-sum cash payments in exchange for their 
waivers of reinstatement and of other legal claims against 
the Respondent, made to previously discharged employ-
ees Harold F. Basinski Jr., Robert E. Hudson, Robert 

Pallock, Peter Filipiak, James L. Plog, Jessie Del 
Marcelle, and Michael Mahlik, and to any other employ-
ees so situated, and reinstat
e these employees in accor-
dance with the 
Alwin I remedial Orders of the Board and 
Court of Appeals. 
(d) Make the aforementioned employees whole in ac-
cordance with the 
Alwin I remedial Orders of the Board 
and Court of Appeals. 
(e) Make previously suspended employees Kevin De-
Keyser and Joseph Mir whole in accordance with the 
Alwin I remedial Orders of the Board and court of ap-
peals. (f) Within 14 days from the date of the Board™s Order, 
rescind retroactive to March 1, 1994, all changes in terms 

and conditions of employment made on that date, when it 
unilaterally implemented its bargaining proposals. 
(g) Make its employees whole for any losses they may 
have incurred by reason of 
such unilateral changes in 
accordance with the schedule of wages and benefits set 
forth in the collective-bargaining agreement which ex-
pired on February 28, 1994. 
(h) Within 14 days from the date of the Board™s Order, 
reinstitute retroactive to March 1, 1994, all terms and 
conditions of employment of bargaining unit employees 
that were unlawfully changed following the Respon-
dent™s unlawful bargaining impasse until it negotiates in 
good faith with the Union to a new contract or to valid 

impasse. 
(i) Within 14 days from the date of the Board™s Order, 
offer all unfair labor practice strikers, including Sheldon 

Anderson and John Tilly, immediate and full reinstate-
ment to their former prestrike jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
(j) Make all unfair labor practice strikers, including 
Anderson and Tilly, whole for any loss of earnings and 

other benefits suffered as a result of the Respondent™s 
failure to immediately and fully reinstate them upon the 
unconditional offer to return to work, with backpay and 
interest thereon to be computed in the manner set forth in 
the remedy section of the decision.  Such employees are 
to be made whole in accordance with the schedule of 
wages and benefits set forth in the collective-bargaining 
agreement which expired on February 28, 1994. 
(k) Within 14 days from the date of the Board™s Order, 
remove from its files any references to the unlawful 

warnings, suspensions, discharges or other disciplinary 
actions taken against its employees for not having 
achieved or maintained the aforesaid production stan-
dards and, within 3 days th
ereafter, notify the employees 
in writing that this has been done and that these discipli-

nary actions will not be used against them in any way. 
(l) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(m) Pay to the United Steelwo
rkers of America and the 
General Counsel the costs and 
expenses incurred by them 
in the investigation, preparation, presentation and con-
duct of this proceeding, including reasonable counsel 
fees, transcript and record costs, printing costs, travel 
expenses and per diem, and other reasonable costs to be 
determined at the compliance 
stage of this proceeding.  
In addition, pay to the Steelworkers the costs and ex-
penses it incurred in the preparation and conduct of Col-
lective-bargaining negotiations on, and subsequent to 
November 10, 1993, and its costs and expenses incurred 

in connection with the unfair labor practice strike which 
began on March 1, 1994, including any picketing costs, 
strike benefits and other assistance paid to the Respon-
dent™s striking employees during the strike and after the 
unconditional offer to return to work, until it offers its 
striking employees full an
d proper reinstatement. 
(n) Within 14 days after service by the Region, post 
copies of the attached notice marked ﬁAppendix.ﬂ
11                                                            
 11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted pursuant to a Judg-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650 Copies of the notice, on forms provided by the Regional 
Director for Region 30, after being signed by the Re-
spondent™s authorized represen
tative, shall be posted by 
the Respondent upon receipt 
and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current and 
former employees employed by the Respondent at any 
time since March 1, 1994. 
(o) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
IT IS FURTHER ORDERED 
that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 

found. 
 MEMBER
 BRAME, dissenting in part. 
1. Contrary to my colleagues, I would not find that the 
Respondent violated Sectio
n 8(a)(3) by subjecting 
Anderson and Tilly to the employment terms of its 

unlawfully implemented final contract offer or by vari-
ously disciplining them in enforcement of its unlawful 
production standards, given the absence of any evidence 
that the Respondent treated Anderson and Tilly differ-
ently from other employees in disciplining them for their 
failure to meet the minimum production standards and in 
failing to give them training for their new positions.  I 
agree with my colleagues, however, that the Respondent 
violated Section 8(a)(5) an
d (1) by the above conduct 
toward Anderson and Tilly. 
2. Other than the 8(a)(3) finding above, I agree with 
my colleagues that the Respondent violated the Act in 
the manner found in the majority decision.  I dissent in 
part, however, concerning the extraordinary remedies 
granted by my colleagues, as detailed below.
1                                                                                             
                                                                                             
ment of the United States court of 
appeals enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 My colleagues claim that the 
Respondent does not except to the 
judge™s reimbursement order.  Th
e proposition is both questionable and 
irrelevant.  The Respondent does not list the extraordinary remedies as 
a separate exception, but at p. 1 of its brief, it does state that ﬁ[d]espite 
the weight of record evidence to th
e contrary and applicable law incon-
sistent with the ALJ™s decision, the Judge incorrectly concluded that 
Respondent violated Sec. 8(a)(1), (3), (4), and (5) of the Act.  
As a 
result, the Judge proposed extraordinary and unduly burdensome 
remedies against Respondent.  It is 
from these findings and conclusions 
that Respondent excepts, offering the instant Brief in Support
.ﬂ [Em-
phasis added.]  The Respondent thus put the Board on notice of its 
disagreement with the remedy. 
Moreover, as the Board stated in 
WestPac Electric
, 321 NLRB 1322 
(1966), ﬁ[i]t is well established that the Board has broad discretion in 

determining the appropriate remedies to dissipate the effects of unlaw-
Contrary to my colleagues, I would not award negotia-
tion costs to the Union for the negotiation sessions which 
occurred before the issuance 
of the Board™s decision in 
Alwin I on July 28, 1994,
2 although I would award nego-
tiation costs for the August 26, 1994 negotiation session.  

In discussing the standard for awarding negotiation ex-
penses as a remedy, the Board in 
Frontier Hotel &
 Ca-
sino stated that negotiation expenses would be warranted 
in ﬁcases of unusually aggr
avated misconduct,ﬂ where a 
respondent™s ﬁsubstantial unfair labor practices have in-
fected the core of the bargaining process . . .ﬂ 
Frontier 
Hotel, 318 NLRB 857, 859 (1995), enfd. in part and enf. 
denied in part sub nom. 
Unbelievable, Inc. v.
 NLRB, 118 
F.3d 795 (D.C. Cir. 1997).  The Board was careful to 
emphasize, however, that it did not intend to disturb its 
long-established practice of relying on bargaining orders 
to remedy ﬁthe vast majorityﬂ of bad-faith bargaining 
violations.  Ibid
. In the instant case, I do not believe that the Respon-
dent™s conduct in bargaining prior to the issuance of the 

Board™s decision in 
Alwin I constituted ﬁunusually ag-
gravated misconduct.ﬂ  All but one of the negotiation 
sessions at issue occurred between December 16, 1993, 
and February 28, 1994.  Thus, they occurred before the 
Board issued its decision in 
Alwin I on July 28, 1994 
(and even before the admini
strative law judge™s decision 
in 
Alwin I issued on April 27, 1994).  Although, in 
Alwin I, the Board found that the Respondent had acted unlaw-
fully in 1992 by unilaterally implementing its minimum 
production requirements and unilaterally changing its 
vacation policy, the Respondent could not have known at 
the time of the negotiation sessions
3 that the Board would 
make such a finding in 
Alwin I until the Board issued its 
decision.  Thus, the Respondent™s continued adherence to 
those unilateral changes during the negotiation sessions 
here can hardly be characterized as ﬁunusually aggra-
vated misconductﬂ when the 
Alwin I case was still pend-
ing.
4  ful conduct,ﬂ citing Virginia Electric & Power Co. v. NLRB
, 319 U.S. 
533 (1943).  This includes the assessment of the appropriateness of 
remedies for unfair labor practices even when there are no exceptions 
to the remedies provided.  
WestPac Electric
, above at 1322. 
2 314 NLRB 564. 
3 While the Respondent did not cont
est the allegation that it had vio-
lated the Act regarding the change 
in its vacation policy before the 
Board, it did contest that allegati
on before the judge, whose decision 
issued after the bargaining sessions
 that occurred between December 
1993 and February 1994. 
4 By reaching to justify a monetary award in a difficult case, my col-
leagues™ decision regarding negotiati
on costs effectively risks turning 
an extraordinary remedy into a st
andard one, i.e., when a respondent 
negotiates, while simultaneously 
contesting an earlier unfair labor 
practice allegation involving unilatera
l changes, that respondent now 
risks being subject to the imposition of negotiating costs for the entire 

later bargaining should it lose the earlier case.  This potential may well 
dissuade employers from seeking their day in court, to which they are 
entitled, on those contested unilateral ch
anges for fear they may have to 
pay later negotiation expenses.  I ca
nnot join in a decision which risks 
loosening the tests for such an onerous remedy. 
 ALWIN MFG. CO. 651 I would, however, award negotiation costs to the Un-
ion for the August 26, 1994 negotiating session.  At that 
point, the Board™s 
Alwin I decision had issued, and yet 
the Respondent failed to materially modify its bargaining 
position of continued adherence to those unilateral 
changes which had been found to be unlawfully imple-
mented.  Although the Respondent appealed the Board™s 

Alwin I decision to the United States court of appeals, it 
failed to challenge before that court the Board™s finding 
that it had violated Section 8(a)(5) and (1) of the Act by 
unilaterally instituting minimum production standards 
and disciplining employees who failed to meet them.  
NLRB v. Alwin Mfg. Co.,
 78 F.3d 1159, 1162 (7th Cir. 
1996).
5  Thus, as the issue of the legality of the Respon-
dent™s unilateral changes in 
Alwin I had effectively been 
decided and was no longer a pending matter, I would 
find that the Respondent™s bargaining stance on August 
26, 1994, warrants granting negotiation costs to the Un-
ion. 
Contrary to my colleagues, I also would not award un-
fair labor practice strike cost
s to the Union.  In awarding 
such costs, the judge simply cited such an award as ﬁa 
logical extension of the rationale of 
Frontier Hotel
.ﬂ  Given the lack of any supporting rationale for the judge™s 
decision to award such cost
s and in a situation where I 
am unaware of any precedent for such an award, I refuse 

to join my colleagues™ award of such costs. 
Finally, again contrary to my colleagues, I would not 
award litigation costs to the General Counsel or the Un-

ion in the instant case.  In awarding such costs, the ma-

jority relies on Section 10(c) of the Act and the Board™s 
inherent authority to control its own proceedings through 
an application of the ﬁbad-f
aithﬂ exception to the Ameri-
can Rule, as discussed in 
Frontier Hotel
, above at 864.  
Without passing on whether the Board has the statutory 
authority under Section 10(c) of the Act to award litiga-
tion costs,
6 I find that the facts of this case would not 
warrant the imposition of such a remedy here.  Further, I 
do not find that the Respondent™s conduct here warrants 
applying the ﬁbad-faithﬂ exception to the 
American Rule
.  In discussing the bad-faith exception, the Board in 
Fron-
tier Hotel
 noted that the bad faith required ﬁmay be 
found, not only in the actions that led to the lawsuit, but 
also in the conduct of the litigation.ﬂ  318 NLRB at 864, 
citing 
Roadway Express, Inc. v. Piper
, 447 U.S. 752 
(1980). 
Regarding the Respondent™s actions that led to the 
lawsuit, I do not believe, as discussed above, that the 
Respondent acted in bad faith by continuing to adhere to 
its unilaterally implemented changes in the bargaining 
                                                          
 5 As earlier noted, the Respondent had failed to challenge the 
Board™s finding that it had violated the Act by making unilateral 
changes to its vacation policy in its exceptions to the Board in 
Alwin I
, 314 NLRB 564 fn. 1, and therefore under Sec. 10(c) of the Act it could 
not challenge that finding before the court. 
6 See Unbelievable, Inc. v. NLRB
, 118 F.3d 795 (D.C. Cir. 1997). 
sessions that occurred prior to the issuance of the 
Board™s 
Alwin I decision.  Regarding the Respondent™s 
conduct of the instant litigation, I note that the Respon-

dent™s defenses presented here, although ultimately 
found to be without merit, are not frivolous and do not 
warrant ascribing bad faith to its conduct.  Thus, I would 
not apply the bad-faith exception to the 
American Rule
 here, and I would not award litigation costs. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT refuse to bargain collectively in good 
faith with United Steelwork
ers of America, AFLŒCIO, 
on request, as the exclusive representative of the employ-
ees in the following appropriate unit concerning terms 
and conditions of employment and, if an understanding is 
reached, embody the understanding in a signed agree-
ment: 
 All production and maintenance employees of the Re-

spondent at the Respondent™s plant in the greater Green 
Bay area, Green Bay, Wisconsin; excluding office 
clerical employees, professional employees, guards and 
supervisors as defined in the Act. 
 WE WILL NOT unilaterally implement, maintain and en-
force our Collective-bargaini
ng proposals, including pro-
visions concerning minimum production standards and 
changes in vacation policy, without benefit of a valid, 
preexisting impasse. 
WE WILL NOT refuse to retroactively rescind the mini-
mum production standards and changed vacation policy 

as of their respective 1992 dates of implementation in 
compliance with the previously issued Orders of the 
Board and the United States Court of Appeals for the 
Seventh Circuit, and 
WE WILL NOT refuse to comply with 
the other requirements of those Orders, including those 

calling for the retroactive withdrawal of all disciplinary 

actions taken against employees during and since 1992, 
for not having met or maintained those production stan-
dards; the proper reinstat
ement of all employees sus-
pended and/or discharged in connection with the produc-
tion standards; the directive th
at such employees be made 
whole, with interest; and that all references to such disci-
plinary actions be removed from our records. 
WE WILL NOT continue to discipline employees who do 
not meet or maintain the above minimum production 
standards. 
WE WILL NOT bypass and undermine the above-named 
labor organization by bargaining directly with our unit 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652 employees by directly corresponding with our previously 
terminated employees concerni
ng their reinstatement to 
work, and the applicable terms; by offering them lump-

sum cash payments in exchange
 for their waivers of rein-
statement and of all legal claims they may have against 
us, including Board remedies; and by unilaterally send-
ing questionnaires directly to our unfair labor practice 

striker employees after the unconditional offer to return 
concerning their availability and desire for employment. 
WE WILL NOT refuse to immediately reinstate unfair la-
bor practice strikers to their former prestrike positions 
after their unconditional offer to return to work and 
WE WILL NOT permanently replace them. 
WE WILL NOT refuse to immediately reinstate unfair la-
bor practice striker employees Sheldon Anderson and 
John Tilly to their former prestrike positions after the 
unconditional offer to return; 
WE WILL NOT
 assign them to 
work in other than their former prestrike positions, sub-
ject to the terms and conditions set forth in our unlaw-
fully implemented final contract proposal; and 
WE WILL 
NOT discipline them for not having met or maintained the 
production standards. 
WE WILL NOT discriminate against Sheldon Anderson, 
John Tilly, or any of our other employees who had en-
gaged in the unfair labor practice strike that began on 
March 1, 1994, because of their union and other pro-
tected, concerted activities. 
WE WILL NOT solicit unfair labor practice strikers to re-
turn to work and 
WE WILL NOT threaten them with perma-
nent replacement if they fail to comply. 
WE WILL NOT, in effect, tell our employees, after re-
ceiving the unconditional offer to return, that we do not 
want to recall any more of the unfair labor practice strik-
ers than we have to. 
WE WILL NOT take action to ascertain whether our em-
ployees have resigned from the Union. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce employees in 
the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL, on request, bargain in good faith with the 
Union as the exclusive representative of the employees in 
the appropriate unit set forth 
above concerning terms and 
conditions of employment and, if an understanding is 

reached, embody the understanding in a signed agree-
ment. 
WE WILL, within 14 days from the date of the Board™s 
Order, retroactively rescind and withdraw the minimum 
production standards and changed vacation policy as of 
their respective 1992 implementation dates, as ordered 
by the Board and United States Court of Appeals for the 
Seventh Circuit, and comply with the above-specified 
requirements of those Orders. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind and invalidate 
all offers of reinstatement 
contingent on future compliance with the aforesaid pro-
duction standards, and offers of lump-sum cash payments 
in exchange for waivers of reinstatement and of other 

legal claims against us, made to previously discharged 
employees Harold F. Basinski Jr., Robert E. Hudson, 
Robert Pallock, Peter Filipiak, James L. Plog, Jessie Del 
Marcelle, and Michael Mahlik, and to any other employ-
ees so situated, and WE WILL reinstate these employees in 
accordance with any other reme
dies we have previously 
been directed to af
ford by Orders of the Board and the 
United States Court of Appeals for the Seventh Circuit. 
WE WILL make
 the above-named employees whole in 
accordance with the remedial Orders of the Board and 

United States Court of Appeals for the Seventh Circuit. 
WE WILL make previously suspended employees Kevin 
Dekeyser and Joseph Mir whole as we were previously 
ordered to do by the Board and United States Court of 

Appeals for the Seventh Circuit. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind retroactive to March 1, 1994, all changes 
in terms and conditions of employment we made on that 
date, when we unilaterally implemented our bargaining 
proposals. 
WE WILL make whole our employees for any losses 
they may have incurred by reason of our unilateral 
changes in accordance with 
the schedule of wages and 
benefits set forth in the collective-bargaining agreement 
which expired on February 28, 1994. 
WE WILL, within 14 days from the date of the Board™s 
Order, reinstitute retroactive to March 1, 1994, all terms 

and conditions of employment of bargaining unit em-
ployees that we unlawfully changed following our inva-
lid bargaining impasse until we negotiate in good faith 
with the Union to a new contract or to valid impasse. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer all unfair labor practice strikers, including 
Sheldon Anderson and John Tilly, immediate and full 

reinstatement to their former 
prestrike jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make all unfair labor practice strikers, includ-
ing Sheldon Anderson and John Tilly, whole for any loss 
of earnings and other benefits suffered as a result of our 
failure to immediately and fully reinstate them on the 
unconditional offer to return to work, with backpay and 
interest thereon to be computed in the manner set forth in 
the remedy section of the decision. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any references to the 

unlawful warnings, suspensions, discharges, or other 
disciplinary actions taken against our employees for not 
having achieved or maintained the production standards 
and WE WILL, within 3 days thereafter, notify such em-
ployees in writing that this has been done and that these 

disciplinary actions will not be used against them in any 
way. 
 ALWIN MFG. CO. 653 WE WILL pay to the United Steelworkers of America, 
AFLŒCIO, and the General Counsel of the National La-
bor Relations Board the costs and expenses incurred by 
them in the investigation, preparation, presentation, and 
conduct of this proceeding, 
including reasonable counsel 
fees, transcript and record costs, printing costs, travel 
expenses, and per diem, and other reasonable costs to be 

determined at the compliance 
stage of this proceeding.  
In addition, 
WE WILL
 pay to the above-named Union the 
costs and expenses it incurred in the preparation and 
conduct of collective-bargaining negotiations on and 
subsequent to November 10, 1993, and 
WE WILL pay to 
that Union its costs and expenses incurred in connection 
with the unfair labor practice strike which began on 
March 1, 1994, including any picketing costs, strike 
benefits and other assistance paid to our striking employ-
ees during the strike and after the unconditional offer to 
return to work, until we offer our striking employees full 

and proper reinstatement. 
ALWIN MANUFACTURING 
COMPANY
, INC.  Benjamin Mandelman, Esq., 
for the General Counsel. 
Donald F. Woodcock, Esq. (Ca
lfee, Halter & Griswold), 
of 
Cleveland, Ohio, and 
Ronald T. Pfeifer, Esq. (Godfrey &
 Kahn),
 of Green Bay, Wisconsin, for the Respondent
. George F. Graf, Esq., of Milwaukee, Wisconsin,
 Robert Gla-ser, 
Organizing Director,
.and Joel Vattendahl, 
District Di-rector, both of Brookfield, Wisconsin, and 
Donald Schmitt, 
Staff Representative
, of Manitowoc, Wisconsin, for
 the 
Charging Party. 
DECISION STATEMENT OF THE 
CASE ROBERT M. S
CHWARZBART
, Administrative Law Judge. This 
case was heard in Green Bay, Wisconsin, pursuant to charges 
filed by the United Steelworkers of America, AFLŒCIO (the 
Union).1 The consolidated complaints allege that Alwin Manu-
facturing Company, Inc. (the Respondent or the Company) 
refused to bargain in violation of Section 8(a)(1) and (5) of the 
National Labor Relations Act (the
 Act) by entering into con-
tract negotiations with a fixed intent not to reach an agreement, 
presenting and adhering to proposals
 calculated to frustrate the 
bargaining process and to cause 
a strike; by conditioning agree-
ment to a labor contract on an 
extended series of contract pro-
posals so unreasonably reductive of existing employee pay, 
benefits and working conditions as to foreseeably have been 
unacceptable to the Union; by refusing to meet to continue 
contract negotiations after February 28, 1994; by proceeding, 
without having reached bonafide impasse, to implement a final 
                                                          
                                                           
1 The relevant docket entries are as follows: The charge in Case 30ŒCAŒ12556 was filed on May 31, 1994, and the respective complaint, 
amendment to that complaint and an
 amended complaint in that matter 
issued on October 21, 1994, February 24 and April 10, 1995. The 
charges in Cases 30ŒCAŒ12707 and 30ŒCAŒ12772 were filed on No-
vember 7, 1994, and January 17, 1995, respectively. The complaints in 
Cases 30ŒCAŒ12707 and 30ŒCAŒ12772 respectively issued on Febru-
ary 23 and March 7, 1995, and the or
der consolidating the aforesaid 
cases is dated April 10, 1995. The complaints were further amended at 
the hearing held during 14 days between May 1 and July 12, 1995. 
offer containing two previously 
adjudicated, unremedied viola-
tions of the Act;
2 by variously disciplining employees for fail-
ure to meet the disputed production standards; by conditioning 
achievement of a labor contract on the Union™s willingness to 
agree that production standards previously adjudicated as 
unlawfully implemented remain in effect and not be subject to 
union timestudies, to the grievanc
e procedure or to recission 
pursuant to the Board™s prior Order in 
Alwin I; by causing and 
prolonging an unfair labor practice strike; in bypassing the 
Union by directly corresponding
 with all striking employees 
inquiring as to their immediate availability or unwillingness to 

return to work for the Respondent; by refusing to reinstate, and 
by permanently replacing, its 
striking employees after the Un-
ion™s unconditional offer to return the employees, as unfair 

labor practice strikers to work; by failing to reinstate to their 
former positions, and by variously
 disciplining and laying off, 
two recalled unfair labor practice strikers, Sheldon Anderson 
and John Tilly, for failure to meet the disputed production stan-
dards. The consolidated complaints al
lege that the Respondent dis-
criminated against its employees in violation of Section 8(a)(1) 
and (3) of the Act by refusing immediately to reinstate employ-
ees engaged in an unfair labor practice strike to their former 
positions after receipt of an unconditional offer to return to 
work. The Respondent also is alle
ged to have violated Section 
8(a)(1), (3), and (4) of the Act by failing to reinstate Anderson 

and Tilly to their former positions, and by variously disciplin-
ing and laying them off for failure
 to meet the disputed produc-tion standards. These latter alle
gations of discrimination were based on these employees™ prior union activities, including their 
participation in the strike; on the Respondent™s intention to 
discourage other striking employees from returning to work; on 
Tilly™s participation in contract 
negotiations as a member of the Union™s bargaining committee; on his testimony in the 
Alwin I
 hearing; and on intended retribution for the Union™s continued 
pursuit of remedies before the Board. 
Finally, the complaints allege
 that the Respondent independ-
ently violated Section 8(a)(1) of the Act by threatening that its 

striking employees would 
be discharged and/or replaced if they 
did not return to work, although they were unfair labor practice 
strikers; by, in effect, advisi
ng an employee, after the uncondi-
tional offer to return, that it discriminatorily was not recalling 

any more of its striking employee
s than it had to; and by taking 
certain action to ascertain whether its employees had resigned 

from the Union. The Respondent, 
in timely-filed answers, de-
nied the commission of unfair labor practices. 
All parties were given full opport
unity to participate, to in-
troduce relevant evidence, to 
examine and cross-examine wit-
nesses, and to file briefs. Brie
fs, filed by the General Counsel, 
 2 Specifically, as will be more fully discussed below, in 
Alwin Mfg. 
Co. (Alwin I)
, 314 NLRB 564 (1994), enfd. 78 F.3d 1159 (7th Cir. 
1996), the Board and the court of appeals found that the Respondent 
had violated the Act during the term of the most recent collective-
bargaining agreement by unilaterally implementing and enforcing 
minimum production standards and 
by unilaterally making changes 
affecting employees™ vacations. Appr
oximately 1 month after rendering 
its March 4, 1996 decision, the court, at the Board™s motion, awarded 

attorneys™ fees and double costs in
curred in connection with that ap-
peal. See  152 LRRM 2121 (Apr. 11, 
1996). In citing the court of ap-
peals decision enforcing Alwin I, 
which issued after the hearing in this 
matter closed and the court™s subse
quent award of attorneys fees and 
double costs, I grant the General Counsel™s posthearing motion that 
official notice be taken of the court™s actions in this case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654 the Respondent, and the Charging Party, have been carefully 
considered. On the entire record of the case, including my ob-
servation of the witnesses and 
their demeanor, I make the fol-
lowing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation w
ith an office and place of 
business in Green Bay, Wisconsi
n (the Respondent™s facility), 
has been engaged in the manufacture and nonretail sale and 
distribution of paper towel disp
ensers and related products. The 
Respondent, in conducting its ope
rations, annually sells and 
ships from its Green Bay facili
ty goods valued in excess of 
$50,000 directly to points located outside the State of Wiscon-sin. The Respondent admits and I find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background 1. General 
The Respondent, a closely held
 corporation, has been en-
gaged since 1928 at its Green Bay, Wisconsin plant in the 
manufacture and nonretail distribution of dispensers for the 
paper industryŠproducing dispensers for towels, tissues, and 
napkins. The Respondent holds about half of the domestic pa-
per dispenser market and has sale
s in other countries, as well. 
Its products are sold only to paper companies and it is the 

names of those customers which appear on the Respondent™s 
dispensers. 
The Respondent™s largest custom
er, the purchaser of about 
70 to 75 percent of its products, was the Scott Paper Company, 

headquartered in Philadelphia, Pennsylvania. Among the Re-
spondent™s other customers were 
the James River Corporation, 
Georgia-Pacific, Kimberley-Clark,
3 Wisconsin Tissue Mills, 
and Sanitor Manufacturing. 
The Respondent™s president an
d acting treasurer, Donald 
Krueger, and its vice president and acting secretary, Thomas 
Prust, are descendants of the Company™s founders. The nine 
shareholders were members of 
the Krueger and Prust families, 
with Donald Krueger owning 51 percent of the Respondent™s 
stock. The board of directors c
onsisted of corporate officers 
Krueger and Prust, Attorney Jo
seph Nicks, Certified Public 
Accountant Roy Bruechert, representing his firm, and Lee 
Krueger, retired from his position with the Respondent. 
During the times relevant to this proceeding, M. Gordon 
Church was the Respondent™s di
rector of human resources; Glenn H. Thiede, director of 
manufacturing; Kenneth Quigley, 
director of Sales and customer service; Ken LaCount, director 
of research and development; St
even Weber, director of manu-
facturing information systems; 
and Greg Larson, director of 
purchasing. Richard Jacobs, controller when bargaining prepa-
rations began, was replaced by Joseph Paprocki. Thiede and 
Weber reported directly
 to Prust. The rest of the above, includ-
ing Church, reported to Krueger. 
                                                          
                                                           
3 Notice is taken that, subsequent to the events of this case, Kimber-
ley-Clark acquired Scott Paper. 
Since about 1961, the Union has been the duly recognized 
exclusive bargaining representati
ve of a unit consisting of ap-
proximately 123 employees.
4 Historically, the Respondent and 
Union had had a harmonious relationship
5 and the most recent 
collective-bargaining agreement between the Respondent and 
its Local 6039, effective Marc
h 1, 1991, until March 1, 1994, 
from the Union™s standpoint, gene
rally was beneficial to the 
employees, although it provided fo
r employer savings on health 
insurance costs by providing, for the first time, for employee 
contributions and copayment. 
As described by Company President Krueger, the Respon-
dent™s business had thrived in the 1970s, but in the 1980s, the 
pace began to change. To become more competitive and to 
provide new thinking, in the 
early 1990s, Krueger brought in 
Thiede to take over manufacturing and also hired Church, 
Quigley and LaCount into th
eir above positions. Against a 
background of pressure to reduce costs and prices, and even to 
provide Scott Paper with rebates 
from the proceeds of its sales 
to that Company, the Respondent began to tighten its opera-

tions. The Union™s district director 
and organizing director were 
Joel Vattendahl and Robert Glaser of Brookfield, Wisconsin, 
respectively, and Donald Schmitt, of Manitowoc, Wisconsin, 
was the staff representative prin
cipally involved in the actual 
representation of the Respondent™s employees. In the course of 
his duties in this regard, Schmitt was the Union™s spokesman in 
the events considered in the predecessor case, 
Alwin I, 6 and in the contract negotiations that form much of the substance of the 
present matter. 
2. Alwin I 
In furtherance of its asserted efforts to achieve greater com-
petitiveness, flexibility, and efficiency, the Respondent, in 

1992, during the term of the collective-bargaining agreement 
then in effect, made two unilateral changes in the terms and 
conditions of employment of its bargaining unit employees. 
These changes, implemented over the Union™s objections and 
found by the Board and the U.S. Court of Appeals for the Sev-
enth Circuit, in 
I, supra, to have been in
 violation of Section 
8(a)(1) and (5) of the Act, were a change in the scheduling of 

vacations from that established 
in the labor contract and impo-
sition, for the first time, of 
minimum production standards pur-suant to which employees were 
required to produce specified 
hourly unit quantities at each 
of the various manufacturing 
tasks. Employees who failed to meet these standards were sub-
ject to progressive discipline from warning through suspension 
and discharge. Administrative La
w Judge Richard A. Scully, in 
his Board-approved decision in Alwin I, found that, for failure 
to meet the Respondent™s unilate
rally imposed production stan-
dards, the Respondent had unlaw
fully discharged six employ-
ees after having successively warn
ed and suspended them, that 
four other employees had receiv
ed warnings followed by sus-
 4 The appropriate bargaining unit represented by the Union included: 
All production and maintenance employees of the Respondent 
at the Respondent™s plant in the greater Green Bay area, Green 
Bay, Wisconsin; excluding office clerical employees, profes-
sional employees, guards and superv
isors as defined in the Act. 
5 Prior to the events of the present case, the last strike against the Re-
spondent had occurred in 1962. 
6 As cited in fn. 2, above. 
 ALWIN MFG. CO. 655 pensions and that three more 
employees had been given warn-
ings.7 Specifically, the changes in the manner of scheduling vaca-
tions, as found in 
Alwin I, had the first time result of limiting 
the number of employees who could take 1-day™s vacations. 
This arrangement had been per
mitted under the language of the 
contract then in effect, conditioned only on the Respondent 
being so notified within 2 hours of the start of the employee™s 
shift. Also, under that collective-bargaining agreement, em-
ployees generally had been entitled to select their vacations in 
order of seniority, except that the third, fourth, and fifth weeks 
of vacation, available to the seni
or most employees, were to be 
taken at times mutually agreed by management and the em-
ployees. Under the Respondent™s 
unilateral actions during the 
prior contract term,
8 seniority in the selection of vacations ef-
fectively was abrogated since an employee with less seniority 
who should request a vacation 3 weeks in advance and had met the financial commitment of that policy would be entitled to the 
vacation rather than a more seni
or employee who had requested 
vacation after the vacation schedul
e had been filled. As noted 
by Judge Scully, ﬁit also meant that, if a department™s vacation 
schedule was filled, a less senior
 employee in another depart-
ment where the schedule had 
openings could take vacation 
while a more senior employee in the first department could 
not.ﬂ9  As also noted by Judge Scully
, in unilaterally implementing 
the production standards and the 
changed vacation scheduling, the Respondent effectuated empl
oyment conditions during the 
contract term which it had not able to obtain at the bargaining 
table when that agreement was being negotiated. 
The Alwin I 
decisions obligate the Respondent in the instant 
matter. Although the Board, and more recently the Court of 
Appeals for the Seventh Circuit, has ordered the Respondent to 
remedy its violations in 
Alwin I
, to restore the status quo ante
, inter alia,
 by rescinding and withdrawing the changes in vaca-
tion policy, by rescinding and withdrawing the minimum pro-

duction standards and all discip
linary actions resulting from the 
employees™ failure to meet or ma
intain the unlawfully instituted 
minimum production standards, it is undisputed that, during the 
time covered by the present proc
eeding, the Respondent has not 
complied with these requiremen
ts. The Responden
t, likewise, 
has not complied with the further directive in 
Alwin I that all 
employees discharged and/or susp
ended for failure to meet the 
                                                          
                                                           
7 314 NLRB at 568 and fn. 6. The Union has filed 60Œ70 grievances, 
stillŒunresolved, protesting the disc
iplinary actions taken against em-
ployees for failure to meet th
e Respondent™s minimum production 
standards. 8 As found in 
Alwin I
, the unlawfully effectuated, posted vacation 
policy was as follows: 
   Each week we will post the number of employees that may be 
granted time off for vacation on an
y given day from each depart-
ment which will not impair plant efficiency. 
   Vacation requests received more than three weeks before the an-

ticipated vacation, provided a fina
ncial commitment has been made 
to purchase airline tickets or hold a cottage, etc., will be granted on 
a first come first serve basis acco
rding to the current published va-
cation schedule. Any requests for 
vacation inside the three week 
notification period, will be granted 
as specified in the contract for 
any remaining openings. 
   Vacations will be granted until the vacation schedule is filled. 
Once-filled, no written call-ins or requests for vacations will be ac-
cepted. 9 314 NLRB at 565Œ566. 
minimum production standards be offered full reinstatement to 
their former positions or to subs
tantially equivalent positions, 
without loss of seniority or othe
r rights and privileges, that the 
affected employees be made whole, with interest, and that all 
disciplinary actions taken in 
connection with the production 
standards be removed from the Respondent™s records. Rather, 

as will be detailed below, the Respondent, without hiatus, has 
continued to enforce its unlaw
fully implemented vacation pol-
icy and minimum production standa
rds, has continued to disci-
pline employees for not meeti
ng those standards and has in-
flexibly insisted on including these terms in the next collective-
bargaining agreement. 
B. The Facts 
1. The negotiating sessions 
a. The Respondent™s preparation for negotiations 
Director of Human Resources Church testified that by May 
1, 1993, he had begun to coordina
te the Respondent™s efforts to 
prepare for negotiations to replace the then current collective-
bargaining agreement, scheduled to expire on February 28, 
1994, developing and assigning ar
eas of executive responsibil-
ity. Within prescribed timeframes, Company President Krueger, 

with Vice President Prust, Controller Richard Jacobs, and 
Church were made responsible for the economic guidelines; 
Church, with Director of Manufacturing Thiede, and Prust, for 
developing language proposals; Church, with Thiede, Sales 
Director Kenneth Quigley and Jacobs, for area/industry wage 
and benefits surveys; and Thiede
, with Church, Prust, Quigley, 
Research and Development Director Kenneth LaCount, for the 

strike plan.
10 By July 1, 1993, Church had circulated a detailed 
strike plan based on information taken from the 
Strike Control and Prevention Handbook, 
prepared by a Milwaukee, Wiscon-
sin law firm, had designated the 
above executives as a strike 
committee and had named six of them as coordinators in the 
event of a strike,
11 assisted by essentially the same executives 
variously sorted into three-member subcommittees. 
In this vein, the Respondent™s di
rector of sales, Quigley, on 
November 1, 1993, wrote to a representative of Wisconsin Tis-
sue, a customer, advising that company that the Respondent 
soon would be negotiating for 
a new collective-bargaining 
agreement, that, while its last contract 3 years before had been 
negotiated without business inte
rruption, the Respondent never 
could be certain that a future
 agreement would be resolved 
without some slowdown or short term business interruption. 
Therefore, Quigley urged Wisconsin Tissue to authorize deliv-
ery of its March and April 1994
 dispenser requirements some-
time in January or February. In his letter, Quigley noted the 
sensitive, confidential nature of that communication. 
Krueger testified that, while the last collective-bargaining 
agreement had provided for pay 
increases, the Respondent, for 
reasons to be described, had not been able to achieve a price 
increase for several years and 
was undergoing other strictures 
 10 Church testified that he regular
ly prepared contingency strike 
plans before the start of contract negotiations and that his having done 
so here did not constitute manifested
 expectation that the Respondent™s 
proposals and bargaining 
posture would be so unacceptable to the Un-
ion as to precipitate a strike. 
11 The various coordinators included the strike coordinator (Church), 
the security coordinator (Prust), st
riker/fringe benefit coordinator (Ja-
cobs), communications coordinator (Krueger ), picket line monitor 
(Church), and staffing supervisor (Thiede). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656 in its business. Accordingly, Kr
ueger directed the Respondent™s 
negotiating committee to seek to reduce costs by approximately 
20 percent in the bargaining process and, while not specifying 
how these savings should be achieved, Krueger approved for 
presentation to the Union an initial company proposal that 
would reduce the pay of the great majority of the Respondent™s 
production employees by about $3/hour with no wage increases 
for top-rated employees during the 5-year term of the proposed 
contract. In reaching a determination of th
is matter, it is not necessary 
to dwell on the detailed evidence concerning the company ex-
ecutives™ internal preparations for the 1993Œ1994 contract ne-
gotiations, some of which never were made known to the Union 
at the negotiating table, and which included documentation in 
the form of a series of state government and industry geo-
graphically defined wage survey
s on which, purportedly, its 
economic proposals were
, at least, partiall
y based. However, it 
can be noted that some of this material was inefficacious in that 
certain surveys purporting to c
ontain economic data initially 
represented as being from 1993, the year new contract negotia-
tions in this matter began, actually dated back to 1992 when the 
comparison figures were lower. Certain other assertedly relied-

on documents were not actually received by the Respondent 
until late in the negotiating process, after its bargaining posi-
tions had been made known. Acco
rdingly, such later acquired 
data could have played no role in
 the initial formulation of the 
Company™s bargaining positions. 
Church, by letter dated November 10, 1993, to the Union™s 
District 32, gave notice that the collective-bargaining agree-
ment then in effect between the Respondent and Steelworkers 
Local 6039 would terminate in accordance with its provisions 
on March 1, 1994, and that, in anticipation of ﬁlengthy and 
detailed discussions . . . because of the number and breadth of 
proposals by the Company,ﬂ the Respondent was offering to 
meet to commence new contract
 negotiations during the week 
of December 13, 1993, so that a new collective-bargaining 

agreement might be in place when the current one expired. 
Negotiations, which began on December 16, 1993, were held 
on the dates shown below. 
b. December 16, 1993 
All bargaining sessions were held at the same hotel in Green 
Bay, Wisconsin, with no change in
 the participating representa-
tives for either party. The Respondent™s negotiating committee 
consisted of Donald F. Woodcock, a Cleveland, Ohio attorney 
who served as chief spokesperson, Prust, Church, and Thiede. 
Schmitt served as the Union™s principal spokesperson. The 
other members of the Union™s negotiating team were Charles 
Peters, president of Steelworkers
 Local Union 6039, John Tilly, 
recording secretary,
12 and Mike Martin, all bargaining unit 
employees of the Respondent.
13                                                           
 12 Tilly™s status as an alleged discriminatee is an issue in this pro-
ceeding. 13 Since the material events occu
rring during the negotiating sessions 
are largely documented and are undisputed, and since resolutions of 
credibility are not required to determin
e this matter, the description of 
each bargaining session will synthesize the testimony of the parties™ 
respective witnessesŠSchmitt, on behalf of the General Counsel and 
Union, and Church, Thiede, and 
Woodcock, for the Respondent. The 
limited instances where credibility does
 play a role herein will be indi-cated. Krueger, as company president,
 began the process by meet-
ing with the two committees, his only appearance at the bar-
gaining sessions. He told the respective committee members 
that the Company was in a situation where, for the last 2 years, 
circumstances had been out of hi
s control and that changes had 
to take place. Krueger expresse
d concern about what had been 
occurring in the industry and stated that the Company would try 
to communicate the kinds of change
s that had to take place if 
the Company was to go successfully into the 21st century. For-

eign competition was more severe than ever and had increased 
over the last few years. Although
 the Respondent had become a 
worldwide company, there was no guarantee that its interna-

tional trade and the large amount of
 business it did with foreign 
affiliates would last. The Company was experiencing much 
competition from foreign manufacturers making almost the 
same product that Alwin was 
producing and Krueger was not 
certain what the effects of NAF
TA were going to be. The Re-
spondent already had Canadian competition. In addition to the 
worldwide competition, the Respondent was facing competition 
in the United States, where plastics were becoming increasingly 
available and were challenging th
e basically metal dispensers 
produced by the Respondent. When Schmitt asked if any 

thought had been given to getti
ng into plastic manufacturing, 
Krueger replied that the costs of trying to move into an entirely 
different form of production we
re prohibitive. The Company™s 
products were sold directly to 
the paper industry and that indus-
try was trying to force price reductions. 
Krueger related that the paper industry generally was in very 
severe financial shape; the worst 
in his 20 years™ association. 
During the past 2 years, the Company had not been able to 

increase pricing and, in some
 cases, it was giving rebates on sales to certain customers, like Scott Paper. Krueger stated that 
several of the Respondent™s cu
stomers had demanded that it 
look at its costs so that it could lower its pricing of their prod-

ucts. The Respondent had had to reduce its prices on a number 
of products for Scott Paper. The goal of Scott Paper was to 

lessen their dispenser costs by 50 percent and that certainly 
would bring about reduction of the Respondent™s prices. 
Krueger declared that the Respondent must continue to in-
vest in equipment in order to meet increasing competition. The 
Company had purchased a new wash
er system, several different 
new presses, and some state of 
the art computer aided design 
(CAD) equipment for its research and development efforts. 
Costs for material and labor had increased across the board and 
that, to meet the demands of Sc
ott Paper and its other custom-
ers, the Respondent was going to 
have to reduce its costs in 
those areas. 
Krueger told the committees that, while the labor contract 
they had had for the past 3 years had provided for pay in-
creases, because the Company had not been able to raise its 
product prices to customers and, as pricing had gone down in 
that timeframe, the Respondent ha
d nowhere to move. It needed 
to react because such a trend could not continue. 
As Krueger, who left the meeting after completing his re-marks, departed, he expressed confidence in the Company™s 
bargaining committee and in the parties™ ability to work to-
gether to arrive at a contract they could live with. 
After Krueger left the room, Company Attorney Woodcock 
told the union representatives that the Company would be pro-
posing a concessionary contract a
nd that, in the course of nego-
tiations, it expected to negotiate reduced labor costs in order to 
keep the Company competitive and to meet the challenge of the 
 ALWIN MFG. CO. 657 future. Accordingly, the Respondent would stay ahead of the 
curve, have its contract in place for a considerable period of 
time, during the contract te
rm, and develop a good working 
relationship with the Union. 
Woodcock expressed optimism 
about reaching agreement. 
He again noted that the Respondent was not going to become a 

plastics manufacturer. Therefore, it had to improve its skills, 
technologies, and abilities to compete against the plastics 
manufacturers in the industry. Woodcock told the union com-
mittee that the Respondent wanted
 to go forward into the 21st century with a new contract which would meet the anticipated 
challenges and that, through thes
e negotiations, the Respondent wanted to avoid getting into a future negotiating crisis mode. 
The Respondent then gave the Union its new contract pro-
posals in a comprehensive document formatted to permit side-
by-side comparisons between the provisions of the then current 
collective-bargaining agreement and the Respondent™s propos-
als. This was so arranged as to enable the union representatives 
to more clearly see the Respondent™s extensive proposed 
changes. The parties then commenced an article by article re-
view of the Company™s proposed contract without much dis-
cussion that day. 
Among the Union™s stated concerns was the recognition arti-
cle and an expanded management-rights clause. With respect to 
the former, the old contract had provided recognition of the 
Union as the exclusive bargaining representative for all em-
ployees at its plant in the greater Green Bay area, Green Bay, 
Wisconsin. The Company was proposing to change this to rec-
ognition only at its plant at a specified street address in Green 
Bay. The proposed recognition clause also, for the first time, 
would remove model makers from the unit. 
The Union had a variety of problems with the much-enlarged 
proposed management-rights pr
ovision. These included lan-
guage whereby the Company would retain all management 
rights, whether or not related to
 labor costs, which were not 
restricted by the 
specific 
provisions of the contract. The Un-
ion™s stated concern was that the inclusion of the word ﬁspe-

cificﬂ in such context would preclude it from grieving over 
anything that was not expressly 
covered in the labor agreement 
and that established past practic
es and contract interpretations 
put in place over the years w
ould be wiped away. These con-
cerns were communicated to the Company. 
The Respondent, at the December 16 meeting, proposed a 5-
year agreement. Woodcock stated 
that, in the steel industry, a 
5-year agreement was becoming a more common occurrence 
and that, in view of the Company™s need to reduce and stabilize 
its costs, it was desirable to ha
ve a fixed time period of some 
duration during which the Respondent™s costs were known to 

help it to become more competitive. Schmitt replied that, if 
everything else fell into place, a 5-year agreement would not be 
a problem. With respect to the grievances that were pending at the time 
of the December 16 meeting, Woodcock stated that the Com-
pany wanted to address and clear the issues between the parties 
represented by these grievances through this negotiating proc-
ess. 
At Woodcock™s suggestion, the parties adopted a specific 
negotiating schedule of designated meeting days ultimately 
including February 28, 1994, when the then current contract 
was to expire. The parties agreed to meet during in back-to-back days to allow Woodcock to fly in from Cleveland in the 
morning, participate in an afternoon session, in another session 
on the following morning and to leave later that day. The start-
ing and closing times for thos
e meetings were
 left open. As matters subsequently develo
ped, all of the scheduled ne-gotiating sessions, including Fe
bruary 28, were utilized. 
c. January 5, 1994 
Substantive negotiations began at the January 5 afternoon 
bargaining session. At that meeting, the Company gave the 
Union another copy of its proposed contract. Although this 
document contained the same new language as the proposal previously given to the Union, it
 did not have the side-by-side 
comparison layout between the old and the proposed contracts. 
Woodcock pointed out that it 
was unproductive and too costly 
to have a lot of grievances and Board actions and that his pro-
posal was geared to alleviate those problems. The Company 
wanted to forge a better relationship with the Union, but the 
operation had to be streamlined
 and productivity improved. 
At Schmitt™s request, Woodcock went through the Com-
pany™s proposed changes sequentially, article by article, ex-
plaining what the changes were
 and, generally, the reasons 
therefore. 
As to recognition, Schmitt asked Woodcock why the Com-
pany was proposing to change the Union™s status as the exclu-

sive representative of all bargaining unit employees in the 
greater Green Bay area to merely that of exclusive representa-
tive of all employees at its plant at the Green Bay plant street 
address. Woodcock answered that the old contract had been 
written too broadly and the Company wanted to narrow it 
down. Woodcock asserted that, with advancing technologies, the 
historicallyŠincluded model ma
kers should be taken from the 
unit because they more properly belonged to the professional 

salaried group. Although Union Committeeman Tilly observed 
that the people in the model making operation would be devas-
tated, the Union did not then discuss model makers. 
When Schmitt asked why the management-rights clause had 
been so changed and lengthened,
 Woodcock replied that there 
had been a problem with some arbitrators™ interpretations of 
express and inherent management rights. 
Woodcock wanted to 
have the management-rights-clause written so that, when it 
became necessary or advisable to make changes, the Company 
wanted to be able to do so. He also referred to the Labor 
Board™s rulings on the difference between express waiver and 
the inherent rights of management. 
In the management-rights clause
, the parties discussed the 
use of the word ﬁspecificﬂ in the phrase, ﬁAll the rights of man-
agement which were not related 
to labor costs which were not 
restricted by a ﬁspecific provisionﬂ of this agreement were to be 
retained by the Company.ﬂ Woodcoc
k reiterated that he wanted 
the management-rights clause desi
gned so that, when it became 
necessary or advisable to make changes, the Company wanted 
to be able to make them. 
Regarding the part of the ma
nagement-rights proposal which 
would give the Respondent the right to determine whether and 
to what extent the work require
d in its business would be per-formed by its own employees, the Company wanted to be able 
to utilize temporary, part-time, and leased employees. No spe-
cific reason for this was given. The Respondent simply wanted 
to be able to do this. 
The management-rights proposal, in
ter alia, also would have 
enabled the Respondent to introduce new and improved 
production methods and production st
andards. In explanation, 
the Company stated only that it wanted to be able to change 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658 Company stated only that it wanted to be able to change those 
production standards and methods at
 any time it c
hose. Schmitt replied that the Union was willing to enter into an agreement 

that contained language on production standards, but it would 
not enter into an agreement that gave the Company the right to 
change those standards at any time it chose. 
Schmitt wondered why production standards had been in-
cluded in the management-rights 
clause. He asked if the Union 
was going to get any details on productivity; was this the only 
reference that there was going to be in the contract? Woodcock 
replied that he felt it importa
nt that the minimum production 
standards be in the management-rights clause,14 the parties 
could talk about their methodology. When Schmitt then asked 

about methodology, Woodcock repl
ied that Thiede had done a 
thorough job of explaining the Company™s methodology during 
his testimony in the earlier 
Alwin I 
case. That was the method 
the Company currently was using. Woodcock stated that the 

production standards currently in e
ffect were fair and, at that 
point, had been established. Woodcock would be happy to ad-

dress any concerns but the Respondent wanted to address 
methodology for setting standards in the future. Schmitt de-
clared it was his practice to have production standards as a part 
of the agreement. Woodcock rep
lied that the Company felt it 
was important to have them sepa
rate from the agreement. From 
Woodcock™s experience, it would be necessary from time to 
time during the life of the agreement to modify production 
standards and keeping them separate from the agreement would 
help facilitate this. Woodcock vi
ewed a labor contract as a liv-
ing document, something that s
hould be flexible and change-
able. Therefore, while the cont
ract should refer to production 
standards, the document embod
ying the standards should be 
outside of the contract in order to facilitate any needed changes. 

The Union™s stance throughout negotiations was that any 
agreement that might be reac
hed on production standards must 
be incorporated into the coll
ective-bargaining contract. Wood-cock reiterated the Company™s intention to resolve all pending 

NLRB cases and grievances duri
ng the course of negotiations. 
The Respondent™s proposal concerning hours of work and 
overtime contained a number of changes from the prior agree-
ment. Where the then current contract had defined regular 
hours of work at 8 hours per day and 40 hours per week, with 
the regular starting time at 7 a.m.
 each day, unless changed by 
mutual agreement, the Employer™s
 proposal was that the regular 
work week would consist of 40 hours, Sunday through Satur-
day, with the regular starting t
imes between 6 and 8 a.m. based on business considerations. On r
easonable notice to the Union, management would have the right
 to adjust the employees™ 
starting times. When Schmitt told the company representatives 
that there never had been resistance to a change in starting 
times, Woodcock answered that he wanted to have to have 
mutual agreement from the Union. The Respondent™s reason for 
its position in this regard was that, from time to time because of 
customer demands, the Respondent
 might have to change start-
ing times. 
In the hours of work and overtime provision, the Company 
proposed that time and a half fo
r overtime be paid only after 40 
hours, but not after 8 hours in any particular day, as before. 
                                                          
 14 Under the Respondent™s proposal, the existence of minimum pro-
duction standards was to be referenced in the management-rights 
clause, but the standards, themselves, 
were to be contained in a separate 
document. 
Woodcock explained that, under
 the Respondent™s proposal, 
overtime would be distributed as
 equitably as possible among 
the employees in the department, in the job classification in 
which the overtime occurred, as opposed to being apportioned 
in the department in which the overtime occurred, as in the last 
contract. Schmitt pointed out that the prior agreement already had 
provided for mandatory overtime si
nce, if an insufficient num-
ber of employees volunteered for overtime, the Company could 
force employees to work in the 
order of inverse departmental seniority. With respect to th
e company-proposed language that, 
ﬁ[w]hen all employees in the effected department job classifica-
tion are working overtime a
nd additional employees are 
needed, management will go to those classifications where 
individuals can be spared and be assigned the overtime as out-
lined above,ﬂ Schmitt asked ho
w the other employees would 
share equitably in overtime. 
Woodcock replied that the Com-pany was going to go to those individuals who could be spared. 
When Schmitt indicated that the Employer had deleted the ex-
isting contract™s language relating to company maintenance of 
records of overtime worked and/or refused in order to facilitate 
equalization of overtime, Woodcoc
k replied that he would look 

at that again. 
Woodcock told the Union that it was preferable to enter into 
this type of negotiating process while the plant still was operat-
ing in Green Bay than to negotiate when the plant was closed. 
The Company deemed it preferable to stay in Green Bay and 
work out its differences rather than move to Arkansas where it 
could get the work done more cheaply. A plant that relocated to 

the south could hire new employees and would have no buildup 
of vacation eligibility. Extensive vacations were a problem 
because the Respondent had a business to run. Too much time 
was being spent away from wo
rk and not enough was being 
devoted to production. When Schmitt replied that other compa-
nies accommodated vacations by using a vacation shutdown 
period, Woodcock responded that 
a shutdown period was not in 
Alwin™s best interest. The Company needed the production. 
The Respondent™s primary conc
ern was with the customer. 
Under the Respondent™s proposal, Sunday work would be 
compensated at a premium of tw
ice, as opposed to three times, 
the regular pay rate that had been contained in the then current 
labor agreement. Since Sunday overtime was rarely scheduled 
by the Respondent, Schmitt want
ed to know why the Company 
was changing it. The Respondent replied that it only wanted to 

pay double time. The Respondent also eliminated the existing 
provision for time and a half overtime for work on Saturdays. 
The Company sought greater lat
itude in establishing second 
or third shifts, expressing its desire to have the right to deter-
mine how many people might be
 needed to work additional 
shift hours. The Respondent had not had a third shift for a long 
time, if ever. However, the then current agreement had pro-
vided for 30 cents/hour pay above the regular rate for work on 
the second shift and an hourly premium of 45 cents/hour for 
third-shift work. The Company, while continuing to accept a 
premium of 30 cents for second-shift work, took the position 
that shift premiums paid for working on the second and third 
shifts should be the same. Woodc
ock saw no significant differ-
ence between working the two shifts or why there should be 

greater premium pay for working a third shift. He declared that 
there would be no problem getting people to work a third shift for the same premium rate as for working the second shift. A 
higher third-shift premium was an anachronism. 
 ALWIN MFG. CO. 659 When break periods were discussed, Schmitt asked if the rest 
periods and lunchbreak would be taken at different times than 
they were being observed. Woodcock answered that that was 
possible. With respect to the proposed deletion of the 3-minute 
cleanup period before the lunchbreak and the 5-minute cleanup 
time at the end of the day, Woodcock told the Union that he did 
not feel that such times were necessary and that the periods 
should be used for production; employees had been abusing the 
cleanup times. Schmitt replied that the Company should disci-

pline them, then. 
The then current contract had provided for a 10-minute rest 
period in the morning, a 5-minute rest period in the afternoon, 
and a half-hour lunch period 
at noon. The Respondent™s pro-
posal would have established a 10-minute rest period during the 
first half of the shift, a 5-mi
nute rest period during the second 
half of the shift, an 
unpaid half-hour lunch period approxi-
mately halfway through the shift, with a company-reserved 
right to stagger break and lunchtimes within a department or on 
an employee-by-employee basis. Woodcock told Schmitt that 
breaks would be at logical and reasonable times. Schmitt re-
sponded that the Union would try to dovetail its counterpropos-
als with the Company™s proposals. Woodcock replied that the 
Company would be receptive to any counterproposals from the 
Union. At the January 5 meeting, the Union provided the Respon-
dent with its written noneconomic proposals. Woodcock told 
the union committee that the Company did not deem it neces-
sary to extend the contract or to go beyond February 28, 1994; 
the parties had appropriate time, 
hopefully, to reach a mutually 
satisfactory agreement. 
d. January 6, 1998 
When bargaining resumed the 
next day, on January 6, the 
company representatives contin
ued to go through their propos-als, pointing out the changes to the Union. 
Union Committee Member Tilly declared that the Company 
must have had a very bad y
ear. Woodcock replied that the Company wanted to become more competitive through these 
negotiations. The Respondent was 
negotiating to save the jobs 
it currently had. Schmitt asked if the Company was saying that 
it was not financially profitable
. Woodcock answered that the 
Company was not saying that, but that the price/cost squeeze it 
was experiencing was causing its margins to shrink. The Re-
spondent needed to address this to be more competitive; the 
Company needed to reduce its costs. 
The parties resumed their discussion of the Respondent™s 
proposed management-rights clause. Schmitt proposed that 
management rights be subject to the terms of the labor agree-

ment. The Company did not agree to this, counterproposing that 
the provision read ﬁsubject to the express terms of this agree-
ment.ﬂ Although this change was made in response to a pro-
posal made by the Union, the use of the word ﬁexpressﬂ did not 
conform to the Union™s proposal. 
Also with respect to management rights, the Union continued 
to object to the Company™s proposed right to be able to unilat-
erally change existing production methods and standards. 
The Union also objected to the language in the proposed 
management-rights clause whic
h would enable the Respondent 
to determine when and if vacancies in the working force would 
be filled; to make or change e
ngineering studies or time studies of operations or jobs; to subcon
tract or procure others to do 
such work as the Company might from time to time determine 
to be advisable or necessary; and to promote, discharge, or 

discipline employees. The Uni
on proposed that ﬁfor causeﬂ 
should be included in the language enabling discharge or disci-

pline, which change ultimatel
y was accepted by the Respon-
dent. The Union challenged the Respondent™s proposed claim of 
the right to make and enforce safety rules and rules for the 
maintenance of discipline. The Company™s position was it that 
had to keep this language in the management-rights clause and 
that the Union could grieve rules it considered to be unreason-
able. 
In the article concerning holidays, a principal change was the 
proposed deletion of a floating holiday. Under the then current 
agreement, employees could take 
a floating holiday if they gave 
1 day™s notice to the Company; the Company having had dis-
cretion as to how many workers could be off on the same day. 
Scheduling conflicts were resolved by seniority. Also, the exist-
ing agreement had provided that if
 a holiday fell while an em-
ployee was on vacation, the empl
oyee would be entitled to the 

holiday pay or an extra paid day off. The Company proposed 
that, if a holiday fell while an employee was off on a full week 
of vacation, the employee would be
 entitled only to his pay for 
that week and for the holiday pay. The employee could no 

longer take a single day of vacation on a holiday and have the 
option of an additional day off. 
The Company also proposed that, to be eligible for holiday 
pay, employees had to have completed a there-proposed 60 
workday probationary period, as
 opposed to the then existing labor agreement provision that they had to have been employed 
by the Company for just 30 days before the holiday. The Com-
pany proposed that an employee ha
d to work the full day before 
and the full day after a holiday to qualify for holiday pay unless 

on vacation or excused for either da
y or portion of a day. In that 
article, the Company proposed deleting the existing provision 
that, if a layoff occurred within a scheduled workweek which 
included a holiday, employees 
would be eligible for holiday 
pay. Under the Company™s proposal, employees who worked 
on a holiday would be paid just their regular rate of pay in addi-
tion to the holiday pay. This would change the then current 
contract provision of affording 
such employees holiday pay at 
double the regular rate of pay. 
The Respondent also eliminated 
the prior language which enable
d an employee who had been 
transferred to a more highly paid position, and who had worked 
at that position for at least 4 weeks prior to the holiday, to re-
ceive the higher holiday pay rate associated with that job. 
Vacations were discussed at length. Woodcock told the Un-
ion that vacations was one of the issues with respect to which 
the Company, hopefully, intended to come to a mutually satis-
factory understanding. This issue had been a problem in the 
prior Alwin I Board proceeding, and the Company wanted to 
make sure that, through thes
e negotiations, the Respondent 
would have the flexibility to 
schedule people on their vacations 
as opposed to what Woodcock™s understanding was as to how vacations had been taken in the past. The Respondent wanted to 
address the Alwin I matter through these negotiations. 
The Respondent sought to change
 the periods of employment 
for vacation eligibility. Under the then existing contract, em-

ployees had had to have been employed for 1 year to receive 1 
week™s vacation, 3 years for 2 weeks, 9 years for 3 weeks, 15 
years for 4 weeks, 20 years for 5 weeks, and 25 years for 6 
weeks. The Respondent proposed
 changing these requirements 
to 5 years of employment for 2 weeks vacation, 10 years for 3 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660 weeks, and 20 years for 4 weeks. The fifth and sixth vacation 
weeks would be eliminated. Woodcock told the Union that the 
Company needed to delete the fifth and sixth weeks of vacation 

for economic reasons; it needed pe
ople to be at work, not away 
from the job. 
The Company proposed that, fo
r employees to qualify for 
vacations, they had to have worked 1600 hours in the preceding 
year. The prior agreement had pr
ovided formulas for prorated 
vacations for employees who had worked 50 percent of the 
qualifying period, based on leng
th of service. Employees who 
had not been able to work the full 50 percent of the hours in the 

preceding year because of layoff would receive vacation times 
on a correspondingly prorated schedule. When Schmitt asked 
what would happen to employees who worked less than 1600 
hours, he was told that they would not be eligible for vacations. 
Also on vacations, the old labor agreement provided that 
employees, at time of layoff, were entitled to receive the vaca-
tion pay earned during the precedi
ng year, or a prorated amount 
if their prior year™s service was less than 6 months. The Com-
pany™s proposal was that employee
s, when laid off, be paid their unused vacation from the preceding year and a smaller 

formula for vacation earned during the layoff year. 
The Company proposed to completely eliminate the para-
graph of the then current labor agreement which had specified 
that, if an employee was unable to work 50 percent of the hours 
since his anniversary date, or the preceding year, the employee 
would receive a prorated vacation. 
Also in the Respondent™s proposal concerning vacations 
were paragraphs relating to th
e outstanding unfair labor prac-
tice issues concerning vacation scheduling in 
Alwin I, then 
pending decision from Judge Sc
ully. The Company, since 
around mid-1992, had been posting on plant bulletin boards the 
numbers of employees who could be off work on any given 
week or day. Under the Empl
oyer™s proposals, employees™ 
vacation requests would be gran
ted by seniority, provided that 
the request for vacation was received by March 1. All vacation 

requests made after March woul
d be granted on a first re-quested, first granted, basis. As noted, under the then current 
contract, the first 2 weeks of vacation were to be granted 
strictly on a basis of seniority, but that the third, fourth, fifth, 
and sixth weeks were to be taken at mutually agreeable times. 
There had been no requirement for prior notice or for consid-
erations other than seniority with
 respect to the first 2 weeks of 
vacation. The Employer, on the issue also then pending in 
Alwin I
, continued to seek to change the then current agreement which 
had permitted employees to take
 vacations by the day after 
giving the Company 2 hours™ notice before the start of the shift. 
The Respondent™s proposal would 
enable employees to take 5 
days of their vacation at one 
time provided that the Company 
was notified at least 1 week before the intended vacation, thus 
eliminating the employees™ right 
to take single days of vaca-
tion. At the hearing, Schmitt noted that the Respondent™s last 
two proposals echoed and sought to perpetuate and legitimize 
its stillŠunremedied unlawful changes affecting vacation 
scheduling. 
In connection with the discussion concerning the scheduling 
of vacations of 1 day™s duration, Woodcock told the union rep-
resentatives that the Company needed more flexibility and pro-
ductivity time. The Company was concerned that too many 
employees were taking off at an
y given time, making it difficult 
to schedule properly. Schmitt answered that it was very impor-
tant to the employees to be able
 to take vacations 1 day at a 

time and, to his knowledge, this
 had not been a significant 
problem in the past. Woodcock answered that there had been a 
problem, specifically with respect to the Good Friday holiday 
in 1992, where the Company had had to shut down part of its 
operations because unable to sche
dule vacations in an orderly 
fashion. So many employees had called off for vacation that the 

Company was unable to schedule 
production that day. Later in 
the course of negotiations, afte
r January 6, the Company did 
modify its position with
 respect to the scheduling of vacations 1 
day at a time, but not on the other 
Alwin I
 vacation issue. 
The parties then considered seniority. The then existing labor 
agreement generally had provided 
that seniority be applied on a 
plantwide basis except for certain select classifications. Against 
this, the Company proposed that 
employees be limited to exer-
cising their seniority based on th
eir classifications and within 
their own department. Under the then existing agreement, an 
employee™s plantwide seniority c
ould have taken him any place 
in the plant since employees were not limited to exercising 

seniority only within their own cl
assifications and departments. 
Included among the Employer™s
 proposed changes affecting 
seniority was its proposal to change the qualifying probationary 
period from 60 calendar days to 60 working days. The Union 
did not object to this proposal 
if probationary employees could 
continue to receive insurance and holiday benefits after com-
pleting 30 days of employment. During negotiations, the Com-
pany did modify its position to allow probationary employees 
to become eligible for union membership, holidays, and jury 
duty pay after 30 days service, 
but would not agree that they 
also then be covered under any bene
fits or insurance plan as in 
the prior agreement. This position, never agreed to by the Un-
ion was included in the Company™s final offer at the end of 
negotiations. In response to Schmitt™s inquiry as to the reason for the 
change in the probationary pe
riod, Woodcock explained that 
the Company wanted to have more time period to evaluate 
employees to make sure that it 
was hiring the best applicants. 
The Respondent also had had difficulty in this area because of 
turnovers during the probationary period. As soon as it had put 
employees into the insurance prog
ram, it had had to take them out. The Company proposed to delete completely the clause 
which had provided that seniority would govern in cases of 
promotion, transfers, temporary 
transfers and layoff, reductions in force, and recall, provided that the employees were able to 
demonstrate that they could perf
orm the job within a reasonable 
period of time. Instead of the prevailing plantwide seniority, the 

Respondent proposed that, in increasing or decreasing the work 
force, plantwide seniority within
 the classification and depart-
ment be considered. The Union and Company reached agreement that shortŒterm 
temporary layoffs could be effe
ctuated on a voluntary basis. 
The Company presented a series of changes to the ways in 
which seniority rights might be lost, proposing that an em-
ployee who did not return to work
 within 3 days of recall would 
lose seniority rights. There had 
been no such time limit in the 
then existing agreem
ent. The Company proposed that an em-
ployee who had been absent from work for 1 consecutive year 

due to illness or injury would lose seniority rights. The existing 
agreement had provided that an employee off for illness or 
injury would lose seniority rights after 3 years and that those 
who were off because of injury or illness due to a work-related 
 ALWIN MFG. CO. 661 cause would lose seniority only after 5 years. Under a proposed 
change, an employee 
who had been laid off continuously for 12 
months or the equivalent number of days employed, whichever 
was shorter, would lose seniority. The existing agreement had 
provided for a minimum of 12 consecutive months and, by 
virtue of seniority, could have 
recall rights extended more than 
36 months. In addition to the foregoing, the Company proposed that any 
employee absent for 3 consecutive workdays without reason-

able excuse acceptable to the Company be considered as having 
quit, another departure from the old agreement. 
The Company proposed that temporary transfers be made 
without regard to seniority. The then-extant labor agreement 
had provided that temporary transfers would not exceed 4 
weeks within a 3-month period and that, where a temporary 
transfer did continue beyond the 4 weeks, it was to be consid-
ered permanent and subject to the seniority provisions of the 
agreement and posted. Schmitt again asked why the Company 
needed that type of language which did not give much weight 
to seniority. Woodcock responded 
that the proposal was to give 
the Respondent maximum flexibility to meet its customers™ 

needs. The Company wanted to go where employees were 
available, as needed, and to 
rapidly assign them. Seniority 
would limit the Company™s flexibility and ability to quickly 

address transfer needs. Woodcock also told Schmitt that, typi-
cally, instead of moving one pers
on to fill a temporary need, it 
had been necessary to make se
veral moves to accomplish what 
could have been done in one move if the Company had not had 
to consider seniority. The Union™s position remained that tem-
porary transfers should be governed by seniority. Woodcock 
reiterated that the Company had to move people quickly and 
wanted to take the most expendable person. 
Also, under the seniority provision, the Respondent proposed 
filling job vacancies with employees to be selected on their 
skill, ability, experience, qualifications, and seniority, enabling 
the Employer to subject job 
bidding employees to written 
and/or practical tests to determine qualifications. The former 
labor agreement had provided that
 the employees be selected on 
the basis of seniority with reasonable trial periods during which 
the employees so selected could demonstrate their ability to 
perform the work. The company proposal would make the trial 
period applicable at the Company™
s discretion. On this matter, 
Schmitt asked why the Company had to go beyond seniority, 

given the trial period; seniority had been followed under the old 
contract. Woodcock responded that the Company needed to get 
people with skills and abilities into the jobs. 
Part of the Company™s proposal was to use testing to identify 
job bidding qualifications. Schmitt was concerned that some 
employees might have difficulty 
with written tests. Woodcock 
stated that the tests the Company had in mind were like the 
tests it previously had used und
er the existing contract. Schmitt 
asked if the Union could look at the types of tests that the 

Company had in mind. The Respondent agreed to provide 
them. 
The Company proposed a change from the last agreement in 
the way in which group leaders 
were chosen. Under the then 
existing agreement, group leader
s and temporary group leaders 
were selected through the regula
r job posting procedure. Under 
the Company™s proposal, group leaders would be picked 

through a posting in the department in which the leader was 
needed and that applicants would 
be evaluated in terms of their potential and their desire to be considered for a leadership posi-
tion. Under the old contract, gro
up leader selection essentially 
was a function of seniority for eligible bidders. 
The Company proposed to ch
ange the old agreement 
whereby an employee and the Union, at the time of any disci-
plinary activity, including layoff,
 suspension, and discharge, were given all the reasons therefor; which reasons were con-
firmed in writing within 24 hours. This was to be replaced by 
proposed language providing that, in some cases, an employee 
could be suspended from work pending management™s investi-gation of the facts and circumstan
ces, and that the reasons need 
be given at time of discipline, with subsequent written confir-
mation applicable only in cases of layoff or discharge. 
On the matter of the parties renegotiating employment condi-
tions and making unilateral cha
nges in midcontract terms, 
which the Respondent was char
ged with attempted having done 
to effectuate in 
Alwin I, 
Woodcock told the Union that he had 
made unilateral changes during th
e contract terms many times. 
He again referred to the labor contracts as living and breathing 
documents. Schmitt replied that if
 the Respondent™s representa-
tives violated the contract, they
 would get grievances and pos-
sible unfair labor practice char
ges. Woodcock expressed disap-
pointment that the Union had not cooperated in renegotiating 
parts of the contract during the summer of 1992; the contract 
was too inflexible and the Respondent needed a long-term labor 
agreement to get over the hump. Schmitt replied that coopera-
tion was a two-way street. Woodc
ock agreed that there had 
been some problems in communication in the past and stated 

that he wanted to try to resolve those issues so that better com-
munications could be established. Issues such as grievances and 
unfair labor practice charges did 
not contribute to operational 
efficiencies. 
Schmitt told the Company that at his earlier negotiations 
with an Eau Claire, Wisconsin company, Phoenix Steel, man-
agement had taken the same paycuts as had the bargaining unit 
employees. Woodcock replied that
 he did not know what was 
going to happen with management; the market place set the 
rates for management 
personnel. Woodcock al
so indicated that labor surveys of the rates paid by the Company to its produc-
tion employees showed that the 
rates being paid the employees 
at Alwin for the type of work they were performing were much 

too high. 
In opposing the Respondent™s propos
al for a 5-year contract 
term, Schmitt explained to the Employer™s representatives that 
even though long-term labor agreements, of up to 5 years, were 
becoming more common, there had to be something in those agreements that would prompt em
ployees to vote in their favor. 
A 5-year term could be made acceptable by a complete change 

in the Company™s position. Schmitt reiterated that the Union 
would not be opposed to an agreement of more than 3 years if it 
contained enough improvements to warrant going beyond a 3-

year period. 
e. January 12, 1994 
The parties resumed bargaining on the afternoon of January 
12. The discussions began with
 the representation and griev-
ance procedure article. Woodcoc
k stated that the Company 
wanted only one grievance committee member to be able to 
serve a specific plant area and that he wanted them to have their 
supervisor™s permission to leave their work station. When 
Schmitt asked why, Woodcock explained that the Employer did 
not want the committee members to spend unnecessary time 
away from production. The supervisor™s permission should be 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662 obtained, because the supervisor should know what was going 
on; where these people were. When Schmitt ventured that, 
sometimes, it was necessary to ha
ve more than one person in-
volved, Woodcock told him that the Company was not going to 
have three people pursuing the same grievance. The Company 
felt that one union representative was enough to represent an 
area of the plant. Schmitt again asked why these grievance 
procedure modifications were necessary. Woodcock responded 
that it was his understanding that more than one committee 

member had been involved with
 individual grievances. The 
Company wanted to address that concern by having the com-
mittee designate two plant areas and specify which committee 
members would act in which area. Schmitt replied that he was 
unaware that there had been any problem of that nature. Church 
interjected that the Company did have such a problem. On sev-
eral different occasions, two and three members of the commit-
tee had been off their jobs trying 
to facilitate one
 grievance. In view of the Company™s need for productivity, it was concerned 
about having that many peopl
e adjudicate a grievance. 
There were no union shop stewards, as such, at Alwin; em-
ployees had been represented in
 disputes by the designated 
grievance committee members. Under the then existing con-

tract, grievance committee members, while pursuing their rep-
resentative functions, had not been limited as to where in the 
plant they could go, or in what numbers. They had been re-
quired, however, to first notify th
eir supervisors before leaving their work stations. The Employ
er™s proposal, as noted, was to 
limit a committee person to a specific plant area, to not allow 
committee members to go into other areas and to permit only 
one committee member to pursue a grievance at any one time. 
The Company proposed to make certain changes in the vari-
ous steps of the existing grievance procedure. For the first 
grievance step, the Company proposed that an aggrieved em-
ployee must meet with his supervisor within two scheduled 
workdays. The last agreement ha
d provided that the employee 
and the grievance committeeman should take up the grievance 
with the employee™s immediate 
supervisor within 5 calendar 
days. The Union expressed con
cern because eliminating the 
role of the committee member in the first step could prevent the 
Union from adequately representing employees at that stage. 
The reduced time limit for the m
eeting with the supervisor from 
5 calendar days to 2 scheduled wo
rkdays would further restrict 

the grievance process. To this change in the first-step time 
limit, the Company also, for the first time, proposed to add 
ﬁfrom the date the employee ha
d knowledge of or reasonably 
should have knowledge of said grievance.ﬂ 
In the second step, the Respondent proposed that, if the 
grievance was not resolved within 24 hours after meeting with 

the employee™s supervisor, it must
 be reduced to writing, signed 
by the employee and/or his union
 representative, and filed with 
the director of labor relations within 2 scheduled workdays 
after meeting with the employee™s supervisor. The matter was 
to be taken up with the grie
vance committee and appropriate 
members of management at thei
r next scheduled meeting. The 
Company was to respond in writing within 15 calendar days 
after meeting with the grievance committee. Among the 
changes the Respondent proposed for the second step was that 
the time limits for employee/union actions were reduced to 2 
scheduled workdays from 5 calendar days and that the Com-
pany would respond in writing within 15 calendar days after 
meeting with the grievance committee. In the last labor agree-
ment that period had been 5 days. 
Also, the most recent agreement had required that the griev-
ance committee meet with the 
Company on the Monday follow-
ing the regularly scheduled m
onthly union meeting to discuss 
grievances or other problems th
at may have arisen. Under the 

Respondent™s proposal, the part
ies no longer would meet at 
regular monthly interv
als, but only as needed or mutually 
agreed. When Schmitt asked for the reason for this modifica-
tion, Woodcock replied that when there was no specific issue to 
be discussed, he had found such meetings to be unproductive 
and that Murphy™s Law typically
 would come into play. Also, 
the parties had been required to meet when there was no sub-
stantive matters to discuss. 
As to the third step of the grievance procedure, which pro-vided for a meeting between a representative of the Interna-
tional Union, the grievance committee and the Respondent™s 
director of labor relations, the Company proposed for the first 
time as a prerequisite to such meeting that the grievance com-
mittee must explain in writing within 5 calendar days of receiv-
ing the Company™s second-step answer why the Company™s 
answer was unacceptable. Schmit
t asked whether the Company, 
if it did not agree with the grievance committee™s reasons for 

not accepting the Company™s answer, could use that disagree-
ment to argue that the committee had not complied with the 
terms of the grievance procedure. Woodcock replied that an 
arbitrator possibly would have to decide this. 
For the fourth step, the Company proposed that any matter 
not settled on the basis of the Company™s third-step answer 

necessarily be referred to an arbitrator within 15 calendar days 
from the Union™s notification to the Company. As practiced 
under the then existing contract, the Union had had 30 calendar 
days from receipt of the Company™s third-step answer to notify 
the Company of its desire to arbitrate. When Schmitt asked why 
the Company was now imposing stricter time limits on the 
Union with respect to reques
ting arbitration, Woodcock an-
swered that the Respondent just wanted to nail down what had 

been an open-ended timeframe. 
The Respondent also proposed to add the following new sen-
tence to step 4: ﬁAny grieva
nce not processed by the Union 
within the time limit set forth will be considered settled on the 
basis of the Company™s last answer.ﬂ When Schmitt questioned 
this proposed language, he was to
ld that the Respondent wanted 
to facilitate the grievance procedure by getting to these issues 

as quickly as possible. During discussion of the grievance pro-
cedure, Schmitt told the Compan
y that he would not agree to 
the Company™s language because the Union was not going to 
be bound by a possible cockamamie second-step company an-
swer that might not even be relevant to the issue. 
Schmitt also wanted to know why the Company had pro-
posed shortening the existing time 
periods for the Union to take 
action during the various grievan
ce steps, while lengthening its 
own the times to act. Woodcock 
replied that the Company had 
shortened the Union™s timeframes because it wanted to get 
grievances through the process 
as soon as possible. Church 
responded that the Company wa
s extending its own time limits 
to make it easier for him, as th
e only one in his department who 
answered grievances at the second and third steps, to deal with 
the numerous grievances. He needed more time to address 
them. 
While the Respondent generally 
tried to tighten paid and un-paid leaves of absence, including jury duty leave; propounded a 
completely new clause regarding leaves under the Family and 
Medical Leave Act; and proposed, 
with respect to its bulletin 
 ALWIN MFG. CO. 663 boards, that the Union not post, 
and ensure that its members not 
post, inflammatory notices or materials, the only new benefit 
offered by the Company related to bereavement leave. There, 
the Respondent offered, for the fi
rst time, to add stepchildren to 
the category of relatives whose 
loss warranted the granting of leave for 1 scheduled workday. However, in so proposing, the 
Respondent initially would have
 redefined the maximum dura-
tion of bereavement leave as 
up to 3 consecutively scheduled 
workdays, and eligibility therefor as the completion of the pro-
posed 60 days probationary peri
od. Under the then-extant con-
tract, the bereavement period was 
not to exceed 
3 consecutively 
scheduled workdays and eligibi
lity followed 30 days with the 
Company. 
Among the minor proposals, the pa
rties ultimately agreed to 
the Respondent™s proposal to eliminate reference to a long-
defunct apprenticeship program
 and that Respondent would 
furnish the tools, gloves, and aprons used by its employees. The 
Respondent also sought to tighten the rules affecting employees 
injured on the job and proposed that employees absent for 3 or 
more days furnish physicians™ return-to-work slips. 
The Company proposed to allow supervisors to perform unit 
production and maintenance work if for purposes of training, 
experimental and developmental 
work, preproduction startup, 
troubleshooting, inventory, resolving production bottlenecks, 
assisting when regular employees 
were absent, and assisting to 
meet urgent customer demands. 
Under the prior contract, su-
pervisors had not been permitted to do production or mainte-
nance work. Schmitt responded that such latitude could affect 
call-ins of production and maintenance employees. Woodcock 
replied that the Company needed the flexibility; it had to get the 
work done. However, the Union ultimately agreed to the Com-
pany™s proposal that supervisors 
be given the right to perform 
certain unit work, with negotiated exceptions. 
Under the most recent collective-bargaining agreement, the 
Respondent had undertaken to 
reimburse employees who had 
purchased safety shoes and presented receipts therefor to an 
amount of $20 a year for every year of the agreement. The Re-
spondent, in its proposal, offered 
that the $20 safety shoe reim-
bursement be paid only to postprobationary employees every 

other year, instead of to all employees every year. 
The Respondent sought to amen
d the miscellaneous article of the contract to permit it to
 make virtually 
unlimited use of 
part-time, temporary, and leas
ed (agency-obtained) employees 
in the manufacturing process. The Company™s proposal was to 
permit it to replace retired, terminated, and resigned employees 
with temporary, leased, and 
part-time employees during the 
intended 5 years of the proposed contract. There would be no 

limitation on the Respondent™s ability to use these categories to 
replace such employees, but there were restraints as to how the 
Company could use these replacements. The way this trans-
lated, the Respondent would be 
able to use a given temporary 
employee for 90 days or up to 
6 months but, after 90 days, the 
Respondent could replace that 
temporary employee with an-
other temporary whom it could utilize for another 90 days. This 

could be done indefinitely as opposed to hiring and bringing in 
a regular unit employee. The on
ly limitations on the use of 
leased employees was that they were not to be used to cause the 

layoff bargaining unit employees or where bargaining employ-
ees on layoff were capable of performing the work. However, if 
no one was on layoff, the Company could use leased employees 
without limitation. 
Schmitt asked if the Respondent would have unit employees 
quit or retire to be replaced with temporaries and leased em-
ployees whom it would turn over every 90 days. He told the 
Company that the Union saw this company effort as a way of 
eroding away the union membership
 since the part-time, tempo-
rary, and leased employees ne
ver would come under the collec-
tive-bargaining agreement. Schmitt declared that he did not 
care where the Company got its people from as long as they 
came under the terms of the labor agreement. Woodcock re-
minded the Union that, in the fall of 1982, the Respondent™s 
action in having obtained quickly needed employees from an 
employment agency had had no effect on the unit and he did 
not think that the Respondent™s proposed language would then 
have any impact on the unit. 
The Respondent™s proposal concerning wages was not dis-
cussed at the January 12 negotiating session. The Company 
simply proposed to go from weekly to biweekly paydays. 
Woodcock explained that this 
would be more efficient and 
result in a cost savings which the Company planned to use to 
increase the profit margins it was trying to preserve. When 
Schmitt asked what the savings in this area would be, the Com-
pany did not know. 
While the Respondent™s proposals 
directed to the article cov-
ering pensions and insurance contained a number of changes, 
the Union, on January 12, particularly noted the Company™s 
interest in removing from the pension program the there-
contained $9000 life insurance pr
ovision. Under this, benefici-
aries of an employee who died 
before taking retirement would 
either get the $9000 benefit or a 
pension benefit,
 whichever was 
greater. When Schmitt asked what the savings would be, the 
Company did not then have an answer. 
The Respondent moved to cha
nge then existing contract 
which, in its various department
s, had listed more than 30 job 
classifications, by compressing
 approximately 90 percent of 
those positions into a new ﬁproduction operatorﬂ classifica-
tion.15 The Company gave the Union copies of job descriptions 
for the reduction and consolidation 
of classifications that it was 
proposing. Under the Employer™s
 proposal, 80 of the approxi-
mately 122 unit employees, would become production opera-
tors. The Union was provided with documentation showing how 
employees affected by the Company™s proposal for changing 
job classifications would be reca
tegorized into the various de-
partments being proposed by the Respondent. Schmitt ex-
pressed concern that so many classifications under the old con-
tract were being combined into one classification. He asked if 
the Company would be willing to train those employees. 
Woodcock answered affirmativel
y, that the Company would 
provide adequate training for employees to cover the combined 
jobs. The review of the Respondent™s
 initial entire contract pro-
posal was completed during the 
January 12 bargaining session. 
Also on January 12, the Company provided the Union with 
production-standard proposals and the parties discussed the 
standards that already had been put into effect. Woodcock ex-
pressed the Company™s view that the effectuated standards 
were fair; most employees had been able to meet them on a 
regular basis. Schmitt declared that the Company was raping 
                                                          
 15 The parties stipulated at the hearing that about 11 job titles listed 
in the then existing contract had 
not been filled and were without in-
cumbent employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 664 the entire labor agreement and that the parties ought to get to 
the gut issues. Woodcock responded that the Company™s entire 
proposal were gut issues. 
The Company™s stated position was that there was no rela-
tionship between the productivity program and other provisions 
concerning wages and benefits. Woodcock declared that the 
Company would look at wages se
parately from the productivity 
issue. Schmitt responded that 
productivity and wages went 
hand in hand. He told Woodcock that the Union was in the 
process of preparing a proposal dealing with production stan-
dards, for which Woodcock was th
ankful. Schmitt also declared 
that, in the Union™s view, the employees™ increased productiv-
ity had helped the Company tremendously. Schmitt reiterated 
that the issues of wages and productivity went together. 
Woodcock requested that the Uni
on facilitate negotiations by 
submitting counterproposals, declaring that, unless the Union 
did so, he would not be able 
to make any movement. Schmitt 
reasserted that the Union was no
t going to be party to a total 
rape of the labor agreement; that the parties ought to get to the 
gut issues. f. January 13, 1994 
At the January 13 negotiating se
ssion, after discussion of a 
variety of minor issues, the Respondent gave the Union a mul-
tipage document, entitled 
Alwin Studies which, on the first 
page, described how 
Alwin measured work activities. This 
methodology explained the numbers on the succeeding pages, 
which listed the jobs accompanied by the minimum production 
standards for positions previously time-studied. As Church 
testified, some of the production standards already were in 
effect at Alwin
 at the time of the negotiations, having been es-tablished, as part of a continuing process, during 1992Œ1993 
and in early 1994. 
When Woodcock handed Alwin Studies 
to the Union, he stated that, in the Company™s view, the standards therein had 
been appropriately implemented, 
were fair and had been proved 
by the bargaining unit employee
s. Woodcock indicated as proof 
of this fairness that the employees routinely and regularly had 
met or exceeded the standard
s established. While Woodcock 
considered the standards to have been proved, if the Union had 
any specific concerns about any of them, he would respond to 
them. Schmitt, in expressing his difficulties with employees 
meeting the standards, referred 
to female employees as having 
greater dexterity than males and asked if the Company had 
taken that factor into account. Woodcock replied that Schmitt 
must understand that, by law, the Company could not do this. 
However, if Schmitt had a relevant
 proposal within the law, the 
Company would be happy to entertain it. When Schmitt again 
expressed concern about the methodology used. Woodcock 
iterated that he thought that th
e Respondent had made its meth-
odology clear at the NLRB hearing in 
Alwin I, 
and this docu-ment illustrated the methodology in use. Woodcock told 
Schmitt that, while this document reflected the methodology 
the Company then was using, if it later seemed appropriate to 
make changes, the Company wanted to have the flexibility to 
do so. When Schmitt mentioned that former employee Robert Hud-
son was the last person to be terminated because he couldn™t 
reach the standards, Woodcock replied that Hudson had met the 
standards and the Company could not understand why he did 
not continue to do so. Thiede interjected that he believed that 
Hudson had not wanted to meet the standards. He did not un-
derstand why. 
When Schmitt marked difficulties with the way the standards 
had been set and expressed his de
sire to challenge errors made 
in their establishment, Woodcock responded that one way to 
test whether there had been erro
rs in setting the standards was 
how employees performed on t
hose jobs. The on-job perform-
ances of the actual employees who had worked the positions 
had been used. Since the barg
aining unit people actually had 
performed the jobs, if there we
re errors, they would have 
shown up. Schmitt pointed out that there was more than one 
way to evaluate fairness; that was one way. Schmitt was con-
cerned that an employee with above-normal abilities could be 
used as the standard; his experience was that setting the stan-
dards on the basis of someone who was too fast would make 
things very difficult. Thiede sa
id that he found that setting the 
standards with someone who wa
s too slow was equally diffi-
cult. Thiede assured Schmitt that employees were routinely 
exceeding the standards. In Schmitt™s view, it was the Union™s 
function to be the advocate for the employees who could not 
attain the standards. 
The matter of a fair day™s work for a fair day™s pay was re-
visited. Schmitt commented that
 one could not be separated 
from the other in a discussion of production standards and wages. It was not possible to talk about a fair day™s work for a 
fair day™s pay without knowing what constituted a fair day™s 
pay. Woodcock retorted that 
the Company saw these as two 
separate issues. He recognized th
at there was a connection, but 
in the context of the negotiations, the standards would be one 
standŠalone item and the wages 
and job classifications would 
be another. 
On January 13, the Company also gave the Union job de-
scriptions for each of the group leaders. The document set forth 
proposed job descriptions for group leaders in the paint shop, 
finish assembly, shippi
ng, receiving, inventory, press, and gen-
eral assembly. Union Committeeman Tilly, himself, then a 
group leader, asked if these duties would be more extensive 
than his own and if the employees incumbent in those positions 
would be trained to perform the prescribed duties. Woodcock 
replied yes, they would be; th
e Employer would give them 6 
months training to assimilate their new job duties. 
Schmitt asked if Woodcock had anything further to present 
to the Union. Woodcock replie
d that, unless the Respondent™s 
proposals were challenged, the Company would assume its own 

positions stood as presented. 
g. January 26, 1994 
As scheduled, the parties met again on the afternoon of Janu-
ary 26. There, the Respondent 
gave the Union a document, 
entitled 
Production Standard Methodology
, and documents 
showing proposed productivity testing procedures; how stan-
dards were set and the methods used. The Company continued 
to want any language regarding production standards to be 
outside of the labor agreement. The Union™s response was that any agreement on production standards would have to be in-
cluded within the labor agreement. The Respondent then re-
viewed its 
Production Standard Methodology 
proposal with the Union. The Company™s position with respect to the first sentence of 
its Production Standard Methodology
, that ﬁonce a standard has 
been attained by an employee, it shall be considered proved and 

not subject to further establishment processes,ﬂ was that all the 
 ALWIN MFG. CO. 665 production standards that were in
 effect were proven and that 
the Union could do nothing about them.
16 Schmitt asserted that 
the Union never would agree that once a standard was attained 
by any unit employee it would be considered proven and not 
subject to challenge, including 
by use of the grievance proce-
dure. During the parties™ lengthy 
discussion of production stan-dards, the Union expressed conc
ern about employees who were 
medically unable to perform. Schmitt declared more than once 
that the Union™s concern was not for people who would not 
apply themselves and were not willing to work, but for those 
trying their hardest to meet the standards. Schmitt suggested 
that employees be able to use th
eir plantwide seni
ority to move 
to other jobs elsewhere in the plant where they could fulfill the 
standards without suffering medical impairment. Schmitt as-
sumed that the Company wanted to get at employees whose 
attitude was they would not perform. Woodcock replied that the 
Company had thought long and hard
 about its proposal and, if 
an employee could not perform, he would be laid off and could 
return to work when there was a vacancy. Schmitt was worried 
that, if the standards remained in place, an employee could be 
terminated before standards were (acceptably) established. The 
Company responded that it consider
ed its standards to be loose. 
The Respondent gave the Unio
n a confidentiality agreement 
prepared in connection with its proposal on production stan-
dards and methodology. This would permit the Union to have 
outside industrial engineering studies done when there was a disagreement as to reasonableness. In the event such a study 
was conducted, the Respondent wanted the study analyst to 
sign the agreement to protect the confidentiality of the Respon-
dent™s production processes. Schmitt advised the Company that 

the Union had no problem with this and the proposed confiden-tiality agreement was one of the tentative agreements between 
the parties. 
During the negotiations in ea
rly 1994, the Union had posses-
sion of a list of names of the employees and their assigned de-

partments, but not their job classifications. The Employer, on 
January 26, furnished job descrip
tions for each of the new clas-

sifications. In the discussion of the proposed new job classifica-
tions, Schmitt and Tilly again asked if the employees would be 
trained in the proposed new classifications. Woodcock again 
reassured them that the Company would afford whatever train-
ing was necessary; the Company intended to cross-train all 
incumbents, including group leaders, so that every current em-
ployee would be full
y familiar with his job description. 
Schmitt inquired about future new job classifications, spe-
cifically mentioning the electricia
n. He asked how, if the Com-
pany added that classification, would it effect the Employer™s 

proposal on job classifications. 
Woodcock answered that the job classifications were not in c
oncrete, were subject to change 
and that the Employer would address this if necessary. Produc-
tion operators who moved from their home job to a new home 
job would be trained before being compelled to comply with 
the production standards. 
On January 26, the Union was given a company-prepared 
bumping, or job displacement, ch
art, illustrating how the Re-
spondent™s proposed recall and layoff procedures would work. 
In sum, the document showed th
at the application of seniority, 
predominant under the then curr
ent contract, would be qualified 
                                                          
 16 The above first sentence reappeared in all of the Company™s re-
sponses to the Union™s proposals on production standards. 
by the requirement that even the senior-most employees, in 

addition to their seniority, also
 have the necessary skills and 
qualifications in order to bump 
into other job classifications. 
The chart also showed the positions into which different cate-
gories of employees appropriate
ly qualified might bump, dis-
placing other employees. The bumping chart was intended to 

change the status quo
 by ending sole reliance on plantwide 
seniority. Under the then existing system, if an employee, by 
virtue of his seniority, after 
bumping into any plant position, 
thereafter had demonstrated that he was not qualified, he then 
would be allowed to bump into 
another job also without first 
establishing that he had the necessary skills and qualifications. 
On job bidding, the Company proposed that there no longer 
be an automatic trial period, that
 jobs be posted by department 
and classification, and that the criteria for filling job bids be 
skill and ability, with seniority being last. The Union™s position 
was that job bids should continue 
to be filled by seniority with 
a trial period, and that employ
ees who did not demonstrate the 

necessary skills for the bidded position during the trial period 
should be removed. Bidding empl
oyees should not be required 
to display skills and abilities to get the desired job; they would 

have to have the qualifications in order to keep it. During nego-
tiations, the Union did not make any counterproposal on this 
issue and its position, that the job-bidding language in the prior 
collective-bargaining agreement should be retained, remained 
constant throughout. 
With respect to job bidding,
 as promised, the Respondent 
provided the Union with samples of tests that it was proposing 
to administer to employees w
ho applied for posted positions. 
These sample tests related to positions in die repair and mainte-
nance and for inventory clerk. These were copies of written 
tests actually used by the Res
pondent for those positions during 
the term of the contract. When he received these test samples, 
Schmitt asked if tests would be given for any other positions, to 
which Woodcock responded that, 
under its proposals, the Re-
spondent would test the maintenance mechanic using the test 
for technicians. Church added that the Respondent also had 
used tests for warehousemen. 
The parties, on January 13, di
d not talk about whether the 
production standards at 
Alwin would be on an incentive pay 
basis. Woodcock had told Schmitt that there would be no pay 
differential for meeting production 
standards, that the Company 
was not offering incentive pay and asked if Schmitt had any-

thing to offer on incentive pay. Schmitt had had nothing to 
offer. The parties also discussed the Union™s proposed none-
conomic changes in the labor agreement which had been pro-
vided to the Company at the January 5 session. The parties 
reached agreement on some additional minor issues. As to the 
Respondent™s proposed 5-year contract term, the Union pro-
posed that that be dependent 
on the type of improvements on 
which the parties might be able to agree. 
h. January 27, 1994 
The parties resumed bargaining on January 27. The meeting 
began with a presentation made to the Union by Kenneth Quig-

ley, the Company™s director of 
sales and customer service, on 
the competition that the Company was facing, primarily foreign 
competition. Quigley detailed the price reductions that had been 
required by Scott Paper Company, as noted, the Company™s 
biggest customer. Quigley™s talk
, given with liberal use of 
graphs, showed the costs of materials and the Company™s pric-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 666 ing over the past 4 years. Quig
ley explained that pricing was 
going down because of pressures applied by the Company™s 
customers, specifically Scott Paper. While the pricing was go-
ing down, the Respondent™s labor costs were slightly rising. 
Quigley displayed a napkin disp
enser produced in Taiwan for 
the Coca Cola Company and informed the committee that that 
item™s retail price had been less than the Respondent™s costs to 
produce the same thing, illustrating the type of foreign competi-
tion that the Company was facing. Schmitt replied that the Un-
ion could not compete wage-wise against the Taiwanese. Quig-
ley had prefaced his remarks by 
telling the Union that he could 
not share the economic 
information as far as dollars were con-cerned. Woodcock spoke of the need for increased productivity 
to enable the Respondent to contend with foreign competition 
and Quigley pointed out that, si
nce Scott Paper™s foreign sub-
sidiaries were able to buy locally abroad, the competition in 

foreign countries had created intense competitive pressures in 
the Respondent™s efforts to supply Scott™s overseas subsidiar-
ies. Quigley announced that, under
 a program the Respondent 
had entered into with the Scott Paper Company to meet that 
Company™s goals, Alwin was goi
ng to have to have further 
price reductions in 1994. Materials costs were continuing to 
rise and, while the Company had had some success in minimiz-
ing such cost increases, it was a never-ending process. Quigley 
spoke for approximately 30 to 45 minutes. 
After Quigley concluded, Woodcock told the Union that 
Quigley™s presentation basicall
y had summed up the Respon-
dent™s negotiating rationale and th
at negotiations such as these 
occurred when a Company was in bad financial trouble or was 
closing its doors. The Respondent had entered into these nego-
tiations to try to keep jobs in Green Bay and, hopefully, to grow 

jobs for the future. 
Union Negotiator Tilly responded th
at the potential effects of 
the Company™s proposals on the employees would be severe. 
Woodcock answered that the cost of living in the Green Bay 
area generally was lower and that
 these negotiations had to take 
place so that the Company could ensure that the employees 
could have jobs and continue to have those jobs in the future. 
Everyone would have to adjust to changes in conditions and 
these conditions had been brought on by the changes in the 
business climate at Alwin. 
Woodcock reiterated that the Company wanted to end up 
with a 21st century agreement that
 would take care of the com-
pression the Company was experiencing with its profit margins. 
The Respondent needed both reductions in labor costs and in-
creased productivity; the Company had started to really feel the 
customer pressure for reduced prices only after 1991. Wood-
cock again stated that times were changing and analogized the 
negotiations to those in basic steel. Schmitt, in turn, responded that the Company was trying to reach a confrontation rather 
than a settlement of the issues. Woodcock asked if Schmitt felt 
that the companies were trying to get rid of the Unions in the 
basic steel industry negotia
tions. Schmitt said no. Woodcock 
told the Union that, in the Company™s opinion, the paper indus-

try currently was in the same si
tuation as was the steel industry 
in the 1980s, when it had needed concessions. Woodcock de-
clared that he wanted to end up with a labor agreement that 
would ensure that the Company survived, that there would be 
work for the employees and that 
he preferred doing it as he was 
proceeding than to have to come back and negotiate an agree-
ment for the closing of the plant. The Company was in crisis.  
One of Woodcock™s primary concerns was to limit the costs 
of insurance. Woodcock inform
ed the committee 
that health 
care costs, which had continued to rise over the recent past, was 
a major cost item to the Company. The employees™ contribution 
currently was ﬁnot really in the real world today.ﬂ Schmitt, 
alluding to the 1991 negotiations where the Union had agreed 
to major changes in the group insurance program, including, for 
the first time, employee contributions, declared that the Union™s 
cooperation in 1991 apparently had not done any good because 
it now was facing more reductions. The Company replied that 
health care costs had escalated. 
The parties also discussed the scheduling of vacations. 
Woodcock told the Union that the Company could not afford to 
have a shutdown for vacations; it 
had to be open to meet cus-
tomer demands. Schmitt answered that other companies dealt 
with vacation time and that Alwi
n ought to do the same thing; 
he did not care if the plant had to shut down for vacations. 

Woodcock retorted that the Company was not a General Motors 
and could not afford to have the plant shut down; it needed the 
production. However, increased productivity would not solve 
all the Company™s problems. Customer-wise, the Respondent 
was experiencing the same problems with James River Mills as 
with Scott Paper. 
Woodcock maintained that news
paper articles regarding the 
financial situations of Scott Paper and James River and the 
major layoffs that Scott Paper 
had been experiencing confirmed 
what the Respondent had said to
 the Union about Scott Paper™s 
situation and about the measures that that company had taken to 
get the Respondent to reduce its prices and costs. 
Schmitt stated that he had listened to Quigley and thought 
Quigley was correct in praising the Alwin work force. The vast 
majority of the employees were willing to work hard. Schmitt 
offered to help with productivity standards to assist the Com-
pany, but maintained that the Company™s proposals were 
ﬁshaftingﬂ the employees. The Union was prepared to work out 
a productivity program, but Schmitt did not want to be party to 

the rape of the collective-bargaining agreement. He pointed out 
that the Respondent was taking vacations and insurance from 
the employees. The Company res
ponded that those were cost 
items. Schmitt answered that the Union was willing to work on 
vacations and productivity, etc.,
 but it was not going to see the bargaining unit eroded as temporary employees who would 
remain outside the unit replaced employees who quit or retired. 
In response to Schmitt™s stated desire that the parties get down 
to the basic issues, Woodcock told him that the entire contract 
was very important to the Company, that the Respondent had to 
have a reduction in labor costs and that the parties needed to 
address all the issues. 
Also on January 27, the parties went through the Respon-
dent™s new complete contract 
proposal, which incorporated the 
agreements that so far had been reached and which had been 

given to the Union on that date, in order to determine each par-
ties™ position. Woodcock stated that they were getting very 
close to the Company™s final po
sition and this document repre-
sented that. 
At the January 27 meeting, al
l the above articles were dis-
cussed and, while a number of minor changes were negotiated, 

the Union generally acquired no improvement in any term or 
condition of employment over wh
at previously had existed, 
when compared to the prior collective-bargaining agreement. 
The areas of any accord reached essentially were adopted un-
ion-proposed relaxations of more stringent original Company 
 ALWIN MFG. CO. 667 proposals. Schmitt, claiming that he needed more time, prom-
ised to provide a proposal on production standards when typed. 
Woodcock replied that that wa
s fine, the Company would be 
happy to consider it. 
i. February 2, 1994 
At the next negotiating session,
 on February 2, the Union 
presented its own contract co
unterproposals, which Schmitt 
read aloud to the Company, article by article. Schmitt also de-
clared that the Union would not agree to a 5-year labor agree-
ment or to the Company™s proposal to reduce wages. The Union 
did not thereafter change its posi
tion in rejecting both of these 
company proposals. 
In the management-rights article, Schmitt, in the provision 
where the Company was to retain the exclusive right, in effect, 

to operate its business, again proposed to add the phrase ﬁsub-
ject to the provisions of this
 agreement,ﬂ and also suggested 
deleting ﬁspecificﬂ before the word
 ﬁprovisionﬂ in the sentence 
wherein the Company would retain all rights of management 
not restricted by a provision of the agreement. 
The Respondent™s proposals to allow it to determine the ex-
tent the to which work required 
by its business be performed by 
its own employees and to give 
the it the right to subcontract 
unit work, remained at issue. The Company continued to pro-

pose that it have broad discretion to utilize part-time, tempo-
rary, and contract employees. 
On overtime pay, the Union consistently opposed the com-
pany proposal to change the provision that overtime be paid 
after 8 hours™ work in a day. Woodcock also was concerned 
that employees who had been ab
sent during the week might be 
paid at time and a half for working on Saturday, receiving that 
premium although they had not worked a full 40-hour work-
week. As to holidays, the Union did not agree to the deletion of the 
floating holiday, but did accept the Company™s proposed 
changed language affecting Memorial Day. To the Company™s 
proposal to eliminate the employee option of having an extra 
paid day off if a holiday fell dur
ing the vacation period, Schmitt replied that, if the holiday fell within an employee™s vacation 
period, the employee ought to have the option of taking an 
extra day off. Schmitt told the Company that as long as it con-
tinued to propose reductions in the number of holidays and 
deletion of the floating holiday, 
he would not agree to its holi-
day proposals. The Union proposed that the language and bene-
fits concerning holidays remain the same as they were in the 
then current labor agreement. 
On vacations, the Union counterproposed that, if the Com-
pany would back off from taking away the fifth and sixth 
weeks, it would be willing to ente
r into an agreement as to how 
vacations were scheduled. The Un
ion stated that it would not 
agree to the company-proposed reduced vacation schedule.
17 The Union, after discussing vaca
tion rights of laid-off employ-
ees and proration, continued to 
adhere to the vacation language 
of the then-extant collective-bargaining agreement. The Union 
noted that under the Respondent
™s proposal, unless employees 
worked the minimum proposed number of hours, 1600 
                                                          
 17 Schmitt explained that the Uni
on™s decisional process was con-cerned not just with preserving the 
fifth and sixth weeks of vacation, 
but also with the Company™s enti
re proposed economic package, in-
cluding the proposed reductions in wages, holidays, vacations, insur-
ance, and other changes reducing the quality of the employees™ working 
conditions. 
hours/year, they would have no vaca
tion. Schmitt reiterated that the Union was not going to be a party to the total rape of the 
labor agreement, that the partie
s ought to get to the gut issues 
and that one of the gut issues was the vacation scheduling. 
Woodcock repeated that the entir
e contract was a serious issue 
for the Company. 
The Union opposed the company proposal to delete the 15-
cent offset for insurance premiu
ms and persistently proposed 
that health care premiums, deduc
tibles, and copayments remain 
as they had been in the then current labor agreement. The Un-

ion made no counterproposal concerning health care beyond 
this. Schmitt again accused the Respondent of attempting to erode 
away the bargaining unit in its proposal for almost unlimited 
freedom to employ part-time, te
mporary, and leased employees, 
who would remain outside the unit, to replace unit employees 
who left the Respondent™s employ. 
Concerning the Respondent™s proposal that earlier starting 
times be instituted because the Respondent needed the flexibil-
ity to meet customer demands, Schmitt reminded the Company 
that the parties already had a provision for changing the starting 
times by mutual agreement, that this had worked in the past and 
that it should be able to work in the future. Schmitt counterpro-
posed only that the contract language remain as it was. 
In answering the Company™s proposal to eliminate the 3-
minute cleanup and the 5-minute cl
eanup at the end of the day, 
which assertedly had been put forward to end abuse of those 

periods and to allot more time to productivity, Schmitt told the 
Respondent that, if individual 
employees were abusing those 
periods, they ought to be dealt with but that the cleanup periods 
should not be eliminated. 
In discussing the time periods 
to be afforded the respective 
parties to take action at the va
rious grievance procedure steps, 
the Union rejected the time limits set forth in the Company™s 

proposal because they would re
duce the Union™s times to act 
while, at the same time, increasing the Company™s time frames. 
Immediately on completing his oral review of the Union™s 
contract counterproposals, Schmitt gave the Company the Un-
ion™s proposals for minimum produc
tion standards; its way of 
recognizing that production standards were going to be a part of 
the Employer™s policy. However, the Union wanted to ensure 
that those standards were set so that an average experienced 
worker could meet them and to address the problem of employ-
ees unable to reach the standards by enabling them to move to 
jobs that they were capable 
of performing elsewhere in the 
plant. After Schmitt proposed to substitute a clause which read, 

ﬁan employee who, through no fault of his own, and after ap-
plying his best efforts, is una
ble to achieve the minimum pro-
duction standards, will be allowed to exercise his plantwide 

seniority to move to open jobs th
at may be available, providing 
he is qualified to perform th
e necessary job duties,ﬂ the Com-
pany caucused. Bargaining, whic
h did not resume that day to 
enable the Respondent™s representatives to review the large 
amount of materials, was schedu
led for the following morning. 
j. February 3, 1994 
Woodcock opened the February 3 bargaining session with 
another talk about the situatio
n in the steel industry in the 
1980s, stating that some of the 
problems the steel industry had 
had then were the same as 
Alwin Mfg. was then experiencing 
and that, therefore, there was need for changes in the labor 
agreement. Schmitt again charged that the Company clearly 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 668 was attempting to erode away th
e bargaining unit, was looking 
for a confrontation, was desiro
us of becoming union-free, and 
was going to force the people on strike in order to then hire 
replacements. 
The Respondent orally presented a counterproposal revising 
the written proposal it had given the Union on January 27. In 
this, the Respondent still proposed
 to retain its proposed lan-
guage narrowing the unit descrip
tion in the recognition article 
to bargaining unit employees in
 the Respondent™s Green Bay plant, rather than in the greater Green Bay area, as before. The 
Respondent also carried forward its
 earlier proposal to remove 
the model makers from the bargaining unit. 
Included under the management-rights article, the Company 
wanted to insert subject to the ﬁexpress terms of the agreementﬂ 
as the only restraint on its exerci
se of managerial discretion. 
The Company also sought to retain its earlier proposed lan-
guage which would enable it 
to independently determine 
whether, and to what extent, its
 work would be performed by 
the Respondent™s own employees,
 giving it the right to subcon-
tract unit work without limita
tion on any and all operations. 
The Company stated that it 
would propose language on produc-tion standards, which it had referenced in that article, and 
sought to keep its proposed language to enable it to solely de-
termine whether to establish or 
discontinue jobs or operations 
and whether to fill vacancies. 
The Company gave the Union a counterproposal on produc-
tion standards. Schmitt repeated his concern about the produc-

tion standards being set fairly, d
eclaring that simply because a 
top notch worker happened to meet the Company™s standards 
did not necessarily mean that they had been justly set. Schmitt 
told the Company that at Mirro Aluminum in Manitowoc, Wis-
consin, where Schmitt had worked before becoming a union 
staff representative, the emphasis had not been on discipline, 
but on ensuring that the sta
ndards were set correctly. 
The parties reached general agreement on the union-security article, reserving a minor diffe
rence. The Respondent did not 
basically change its above-descr
ibed positions with respect to 
the articles covering hours of work and overtime, holidays, and 

vacations. The Respondent again proposed th
at vacations by the week 
be granted by seniority if the vacation request was received 
prior to the Friday of the first fu
ll week in December of the year 
prior to the year of requested
 vacation. Vaca
tions requested 
after that time would be trea
ted on a first-come-first-served 
basis. The Respondent answered the Union™s proposal that 
employees also be permitted to take vacations by the day by 
requiring at least 1 week™s advance notice of same. In its pro-
posal, the Company also modified its position to address an 
earlier union concern relating to the ability of employees to 
take vacation time in the event of
 a sudden onset of illness. This 
now would be permitted on a limited basis, contingent on 

preshift notice to the Employer and the availability of openings 
in the vacation schedule. The Union agreed to accept the Re-
spondent™s proposal that an empl
oyee shall not be entitled to 
work during the vacation period and take pay in lieu thereof. 
On seniority, the Respondent changed its position that proba-
tionary employees not be entitle
d to any seniority rights until 
60 working days after the last date
 of hire so that, after 30 days 
employment, an employee could receive contractual paid holi-
days, funeral leave and, also, participation in the Employees 
Assistance Program (EAP), as under the then current collective-
bargaining agreement. EAP, in 
continuous effect since its 1982 implementation, was offered to provide confidential employee 
assistance with respect to mental health, emotiona, and family 
problems, and difficulties with 
drug and alcohol. The program 
was administered on a fee basis by an outside service company 
paid by the Respondent. However, employees still would be 
required to have completed the proposed 60-working day pro-
bationary period to become eligible for health insurance and 
other job benefits. 
The parties also agreed that the Respondent would prepare 
and post for stated periods lists 
showing all employees™ dates of 
last hire. The Company continued to insist that, in increasing or 

decreasing the size of the work force, plantwide seniority 
within the classification and de
partment would be considered 
instead of just plantwide seniority; on reducing to 3 days the 

time in which laid off employees might respond to work recall; 
and on reducing the application of
 service seniority during re-
ductions in force by considering 
employee qualifi
cations to do 
the work. The parties had agreed 
that, for short-term temporary 
layoffs, the Respondent could use voluntary layoffs for up to 8 
weeks. 
There was no change in the Company™s position concerning 
how seniority might be lost. The Union accepted the Com-
pany™s proposal that, except in cases of machinery breakdown, 
materials shortages or matters outside the Respondent™s control, 
the Company would give affected employees and the Union at 
least 48 hours™ notice of a pro
posed layoff. The Respondent 
continued to propose allowing temporary transfers without 
regard to seniority, agreeing only to modify their duration. The 
Respondent maintained, without change, its position that job 
vacancies be filled on bases of skill, ability, experience, qualifi-
cations, and seniority, instead of
 the former emphasis on senior-
ity. The Respondent did not understand why the Union objected 

to the paragraph enabling the Re
spondent to terminate employ-
ees for cause and which provided for other forms of discipline, 
as well. Schmitt explained that
 the Union was concerned that 
the language did not establish ﬁf
or causeﬂ as prerequisite to 
employee discipline short of di
scharge. The Respondent did not 
answer. 
The Respondent did not change
 its proposals concerning rep-resentation and grievance procedure. The article covering 
strikes and lockouts had been agreed to on February 2. 
The Respondent did make some 
minor concessions affecting 
the miscellaneous provisions article. The Company deleted 
proposed language that the Union was to advise its members 
not to post inflammatory notic
es on company bulletin boards, 
leaving only that the Union, itsel
f, would not post such notices. 
The parties agreed to the paragraph concerning standards and 
procedures for sanitation and safety in the plant, and the Com-
pany accepted the Union™s proposal that the company language 
be changed so that the status 
of employees who were incapable 
of performing the work for reasons of health, and who could 
not qualify for disability or ea
rly retirement, be changed from 
ﬁterminatedﬂ to ﬁper
manently laid off.ﬂ In the paragraph pro-
hibiting discrimination for union activity, the Company modi-
fied its proposal denying the ri
ght of employees to devote time 
to union activities during working hours without company per-

mission to include ﬁexcept the five duly elected officers.ﬂ There 
were some other small agreements affecting that article. 
As to wages, the Respondent still proposed to pay the em-
ployees on a biweekly basis and there was no change in the 
Company™s position concerning insurance and pensions and the 
 ALWIN MFG. CO. 669 Appendices, which covered the job 
classifications and the wage 
structure. The parties returned to the production standards program. 
Woodcock again declared, as he 
presented the Union with the 
Respondent™s latest production standards counterproposal on 
February 3 that, with this, the parties would resolve all out-
standing grievances and Labor Board issues and the question of 
whether or not employees will choose reinstatement. Schmitt 
replied that he would listen. Schmitt listened but did not make 
any counterproposals or proposals concerning resolution of the 
grievances and unfair labor practice charges relating to the 
production standards. Schmitt did say that he thought the Com-
pany™s proposal on productivity was an insult, objecting again 
to the Respondent™s proposal that, once any standard was at-
tained by any employee, it was to be considered to be proven. 
Schmitt continued to insist on the Union™s right to challenge the 
standards. 
Woodcock suggested that the Un
ion seek to determine how many of the seven employees discharged in 1992 and 1993 for 
failure to meet and/or mainta
in the production standards would 
be interested in reinstatement. Once the collective-bargaining 
agreement finally was signed, he 
would make settlement offers 
to those employees with or without recalling them to their for-

mer positions. Schmitt opined that the response would depend 
on what the new labor agreement contained, but he never an-
swered Woodcock™s query as to
 how many employees would 
return to work for the Respondent. Schmitt also did not attempt 

to communicate with terminated employees in order to be able 
to calculate what, if any, backpay might be due to them. He 
merely responded on February 28, 
the last day of negotiations 
before the strike, that such disc
hargees ought to be made whole. 
The parties also talked about the situation in 1992 which had 
led to the institution of 
Alwin I, 
wherein was challenged certain 
above-described unilateral changes made by the Company dur-
ing the term of the collective-bargaining agreement. Schmitt 
declared that, from the Union™s 
perspective, it looked like the 
Company was going to do whatever it wanted. That was the 
way the Union saw it, but that
™s not the way it should be. 
Woodcock responded that he had opened contracts numerous 
times and, would say again, that the Company needed to be 
competitive. Since the Union had not been willing to help make 
changes, the Company needed to do something. Woodcock 
declared that he had made midt
erm modifications at other loca-
tions and had had many successf
ul experiences with midterm re-openers. Schmitt responded that he, too, had been involved 
in changes during the term of a labor agreement but that they 
had been subject to the approval of the membership. 
k. February 9, 1994 
At the next bargaining session,
 on February 9, the Union 
orally presented its contract counterproposals in response to 

those submitted by the Company on February 3. On the man-
agement-rights clause, Schmitt reiterated that production stan-
dards must be contained within
 the labor agreement. In the 
discussion of the 
Alwin Studies Program, referenced at the end 
of the Union™s counterproposal, Schmitt told the company rep-
resentatives that their propos
al on production standards was a 
joke; Thiede knew better. Schmitt again, on previously stated 

grounds, opposed the Company-proposed language that any 

standard that had been attained by any regular full-time em-
ployee be considered as proven and not subject to the grievance 
procedure. To Schmitt™s rejection of the Company™s proposal 
that the Union could not challenge any of the established stan-

dards, the company representatives repeated that, in their opin-
ion, their standards had been se
t fairly. Employees were meet-
ing the minimum production standard and they were proven. 
In the discussion of the mana
gement-rights clause, Schmitt 
could not understand why the st
andards program should not be part of the contract. Woodcock again replied that he felt it was 
better to have production standard
s outside of the contract to 
facilitate changes in the event of change of methodology. 
Schmitt declared that he was never going to agree to anything 
not specifically spelled out in the contract. 
Woodcock told Schmitt that he had a right to challenge the 
standards. Schmitt replied that if
 there was bad language in the 
contract proposal, the right to ch
allenge would not be effective. 
The Company did have bad language in the proposal and 
Schmitt knew what the Responden
t™s objective was. Woodcock 
answered that the Respondent had proven the standards that were set and that they are what they are. 
The Respondent™s representatives
 gave the Union a February 
9, 1994 letter to Schmitt from Church in answer to Schmitt™s 
December 16 request, made at the first negotiating session, for 
cost data on current insurance benefits and those which, under 
the Respondent™s proposals, were 
to become effective on April 
1, 1994. These showed that the 
anticipated monthly premiums 
to be paid by employees for th
e various types of available cov-
erages would be substantially raised. Included were increases in 
the costs to employees of group medical insurance, weekly 
sickness, and accident insurance, life insurance and accidental 
death and dismemberment and increases to the pension multi-
plier. 
On the matter of holidays, Schmitt stated that he could not 
agree to a reduction in the number of holidays or to eliminating 
the fifth and sixth weeks from ea
rned vacation periods. Schmitt would not make any counteroffers
 or alter the Union™s propos-als concerning vacations as long 
as the Company maintained its 
position with respect to their scheduling and duration. 
When, at the February 9 meeting, Schmitt told Woodcock 
that the Company™s proposals made it more difficult for the 
Union to represent the members of the bargaining unit by di-
minishing the exercise of seniority. Woodcock replied that the 
Company™s proposals had been 
designed to make the employ-
ees more productive and efficient. 
l. February 10, 1994 
As the Company gave the Union a counterproposal at the 
start of the February 10 ne
gotiating session, Woodcock an-
nounced that the Respondent had 
heavily revised its proposals 
since the session of the day before and was very near to its final 
position. However, it still was op
en to any suggestions, modifi-
cations or proposals that the Union might have. There was no 

discussion. The company representatives simply went through 
their contract proposal, giving the Union™s printouts of certain 
articles, indicating that the changes from the Respondent™s prior 
positions had been underlined. 
Woodcock, with respect to th
e contemplated recognition ar-
ticle, reiterated the Respondent
™s proposal to remove model 
makers from the bargaining unit and to turn them into salaried 

professional employees. At the 
same time, the Respondent was prepared to permit model makers to bump laterally or down 
into bargaining unit positions. The Company also, for the first 
time, agreed to afford employees a minimum of 4 hours™ pay 
when, as scheduled, they had re
ported for work without receiv-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 670 ing at least 4 hours™ advance notice that there would be no 
work, and were prevented from 
performing their jobs by cir-
cumstances outside the Company™s control. 
Without becoming even more detailed, the Respondent™s 
proposal contained changes to then existing articles covering 
holidays, seniority, ways in whic
h seniority might be lost, tem-
porary transfers, job posting and bidding, representation and 
grievance procedure, leaves of 
absence, and disciplinary proce-
dures. With respect to insura
nce and pensions, Woodcock de-
clared that those were 
economic items and open. 
For reductions in work force, 
recall, and layoff, the Respon-
dent persisted in qualifying seni
ority by insisting that employ-
ees who should seek to exerci
se bumping rights also be quali-fied and able to do the work. To address Schmitt™s expressed 
concern about employees in th
e new production operator classi-
fication being able to use th
e Respondent™s proposed bumping 
system, the Company modified 
its proposal to give production 
operators the presumption of 
being qualified when bumping into another department in th
at classification; the Company 
would consider everyone qualified to bump into production 
operator positions. This, howev
er, would apply only to the 
production operator category, the Company retaining as pre-

requisite the possession of qualifying skills for employees to 
bump into any other position. 
Woodcock explained that, under 
the Company™s proposal, laid-off employees would be recalled 

to their original job classifica
tions and departments and that, 
since the great majority of 
employees would be production 
operators, they could be recalled 
by seniority to that position. 
Temporary transfers were not to exceed 3 consecutive 
months, but movement of employ
ees in the same job classifica-
tion would not be considered a temporary transfer.
18 As to the 
filling of job vacancies, Woodcock explained to Schmitt that 
the Company now would consider anyone classified as produc-
tion operators, or in more highly rated positions, to be qualified 
as production operators for purposes of job bidding into pro-
duction operator vacancies, 
regardless of department. 
Proposed changes to the grievance procedure were dis-
cussed. Woodcock reiterated the Company™s position that the 

grievance committee members, while so representing employ-
ees, should do so in specific plant areas so that the Company 
would know with whom it would 
be dealing with respect to 
grievances arising in each lo
cale. The Respondent again pro-
posed modifying the part of the grievance procedure that had 

provided for fixed monthly compan
y-union meetings to provide 
for meetings to be held only at mutually agreed times. 
Under the Respondent™s revised proposal, the first step of the 
grievance procedure further reduced the time in which a griev-

ance could be taken up with th
e employee™s immediate supervi-
sor from two scheduled workdays from when the employee had 
knowledge of the grievable occurre
nce, as per the Respondent™s 
                                                          
 18 Since, under the Respondent™s proposal, the great majority of em-
ployees would become production operators, the Company™s position 
that movement into the same classification would not constitute a tem-
porary transfer would give the Respondent virtually a free hand in 

effectuating such transfers. Also, under the Respondent™s proposal, 
employees could be transferred temporarily for up to 3 months, re-
turned briefly to their original assi
gnments, and then 
returned to their temporary positions for another 3 mont
hs, repeating this cycle indefi-
nitely. Also, ambiguously in the Respondent™s proposal was the further 
provision that, while temporary tran
sfers might not exceed 3 months, 
transfers that did last for more than 3 consecutive months would be-
come permanent and that seniority thereafter would apply. 
prior proposal, to 2 calendar days. The prior collective-
bargaining agreement had allowed 
5 calendar days for this step. 
In step two, the time period in
 which unresolved grievances 
must be filed with the Respondent™s director of labor relations, after the meeting with the immediate supervisor, was reduced 
from the 5 calendar days in the last contract to 2 scheduled 
workdays. Woodcock again explained that the Company was 
seeking to reduce the Union™s time to take action because it 
wanted to expedite the grievance 
process as much as possible in 
order to resolve issues. 
Before giving the Union its revised proposed production 
standards, the Company stated that there was no change in its 

proposed positions with regard to the appendices relating to 
labor grades, job classifi
cations and wage rates. 
The Company agreed to take production standards out of the 
management-rights clause and place the standards, themselves, 

within the collective-bargaining
 agreement as long as it had a satisfactory separate agreement concerning them. 
On February 10, the parties discussed the Company™s pro-
posed two-tier pay system, whic
h would differentiate the pay 
for new employees from that of
 current employees. Schmitt 
stated that he had experienced 
two-tier wage systems at other 
locations. They didn™t work and caused much infighting among 
employees. Woodcock answered 
that this company proposal 
was different because the employ
ees would eventually progress 
to the top of the rate range. In Woodcock™s experience, the 
problem had been that the tw
o systems never were tied to-
gether. 
The parties also discussed a 
February 10 letter from union 
official Robert Glaser to Judge Scully noting that the ﬁissues 

involved (in 
Alwin I, then pending before Judge Scully) could 
have a profound effect upon contract
 negotiations.ﬂ This letter, 
inter alia
, was to put the Company on notice that, in the Un-
ion™s view, the issues raised in that earlier case continued to 
pose problems affecting the current negotiations and related 
pending grievances. 
Woodcock announced that the Company intended to give the 
Union its final proposal on or befo
re February 28, and that no 
additional bargaining sessions beyond those already agreed 
would be necessary. Schmitt responded that the parties proba-
bly would have to use February 28 because of the volume of 
materials still to be reviewed. 
Schmitt gave the Company the Union™s economic proposals. 
In the item concerning shift premiums, the Union answered the 
Respondent™s proposal to reduce the pay premiums for the sec-
ond and third shift by countering that the relevant language of 
the last contract be preserved. 
On vacations, the Union proposed
 to increase leave time by 
reducing the number of years necessary for eligibility. Trying 
to keep what it had, the Union did not thereafter deviate from 
this position. Rejecting the Comp
any™s proposal to delete the 
fifth and sixth vacation weeks, Schmitt declared that the Union 
would not agree to any redu
ctions in vacation time. 
As to holidays, the Union proposed to add a floating holiday 
while the Company still sought to delete that concept. The Un-
ion™s communicated position through the end of negotiations 
was that the holidays remain as they were in the then current 
agreement. 
After discussion, agreement was reached on bereavement 
leave and safety shoes, the Union acquiescing to the Com-
pany™s positions in these areas. 
 ALWIN MFG. CO. 671 Concerning wages, the Union proposed an 8-percent pay in-
crease in the first year, a 7-perc
ent increase in the second year, 
and a 6-percent increase in the third year. Also attempting to 
keep what it had, Schmitt repeatedly told Woodcock that the 
Union would not agree to the company-proposed reductions in 
wages. On insurance and pensions, the Union proposed permitting 
participation in a health main
tenance organization (HMO) if 
one should become available in 
Green Bay. None were avail-
able there in February 1994. The Union proposed that the 
Company contribute 100 percent of the monthly insurance 
premiums for employees who retired between the ages of 62 
and 65 and an increase in life insurance coverage, positions it 
never abandoned. Similarly, th
e Union never changed its pro-
posals for an increase in the amount of sickness and accident 

insurance to be afforded employees and for improvements in 
the pension plan. These proposals, except for the minor areas 
indicated, were not accepted. 
m. February 23, 1994 
The February 23 afternoon bargaining session began about 
90 minutes late, adverse weather conditions having delayed 
Woodcock™s flight from Cleveland to Green Bay. Schmitt be-
gan by questioning the correctness of company cost figures 

provided in the economic information it had supplied to the 
Union with respect to life insurance and accidental death and 
dismemberment. Church promised that he would get the correct 
figures. Schmitt also asked whether the Respondent™s proposal 

to eliminate retiree life insurance was intended to apply to past 
retirees. Church said no. 
With respect to vacations that had been earned during the 
term of the last contract, the Re
spondent repeated that it needed 
to reduce the cost of vacations and again proposed to reduce the 
vacation schedule from a maximu
m of 6 weeks to a maximum 
of 4 weeks, to become effective on January 1, 1995. This modi-
fied the Respondent™s initial position which had been to enforce 
the new vacation schedule immediately so that employees who 
had earned vacations as of January 1, 1994, would forfeit that 
extra vacation period as of that year. Schmitt wanted to know 
how the Company™s proposal to
 reduce the employees™ vaca-
tion time by eliminati
ng the fifth and sixth weeks of vacation time and by increasing the work
 periods necessary to qualify 
for the weeks of vacation still to be permitted would effect 
employees for vacation periods earned in 1993. Woodcock 
replied that the final contract language, whatever it would be, 
would govern the vacation time to
 which employees would be 
entitled under the next labor ag
reement. Schmitt again objected 
on the ground that the employees already had earned their vaca-
tion time during the preceding year and, in effect, had vested 
entitlement.
19 Schmitt never had heard of a company taking 
                                                          
 19 All unit employees would be affected by the Company™s conces-
sionary vacation proposal. The Company™s proposal to put an end to the 
fifth and a sixth weeks of vacation 
would adversely affect employees 
with, respectively, 20 and 25 years with the Respondent. The provi-
sions of the then current labor agreement under which an employee 
could be entitled to 2 weeks™ vacati
on after 3 years on the job, 3 weeks 
after 9 years, and 4 weeks after 15 y
ears would be changed to allow for 
2 weeks™ vacation after 5 years, 3 
weeks after 10 years, and 4 weeks 
after 20 years. Accordingly, as pr
oposed by the Respondent, employees 
generally would lose qualifying v
acation time they previously had 
earned under the preceding labor agreement. At the time, approxi-

mately 25 then current employees wi
th over 20 years of service would 
lose their previously earned 
fifth and sixth vacation week. 
away earned vacation. Woodcoc
k responded, ﬁThey earn them 
and take them pursuant to the terms of the contract. It changes 
how the contract changes.ﬂ Schmitt stated that the Union could 
work out language on the scheduli
ng of vacations and on work-
ing before and after a holiday, but the Respondent did not an-
swer Schmitt™s inquiry as to whether it would consider ﬁgrand-
fatheringﬂ those employees who already had earned the greater 
vacation benefits. 
Woodcock asked if Schmitt had anything else, stating that he 
had told the Union that this was about as far as the Company 
could go. Schmitt replied that 
the Union was going to continue 
to try to reach a labor agreement and would continue to con-
sider proposals from the Company. The Company™s proposed 
wholesale changes in the contract language was making it very 
difficult for the Union. The Company was proposing to give the 
employees a huge wage cut; to 
reduce existing benefits, includ-
ing a floating holiday; and to re
duce the vacation schedule. All 
these economic items piled on t
op of all the contract language 
was ﬁraping the labor agreement.ﬂ Schmitt declared that it was 
very difficult for the Union to keep giving and giving and giv-
ing and not to get anything in return. The Union, in Schmitt™s 
opinion, was going down the tu
bes. Woodcock again replied 
that the Company needed the proposed changes because its 

profit margins were shrinking; the changes were needed to 
remain competitive. 
Referring to deletion of the floating holiday, Schmitt de-
clared that the parties had be
tter do something on the require-
ment to work the day before and the day after holidays. On 
vacations, if the Company did 
not try to reduce the vacation 
schedule so drastically, the par
ties probably could work toward 
language on how employees sche
duled their individual vaca-
tions. Schmitt again related that he had been involved in nego-

tiations at other locations wher
e companies had proposed major 
reductions. However, at those locations management, the sala-ried people, also shared in the cuts. That was not the case here. 
Woodcock responded that it was not known what was going to 
happen to management: whethe
r management was going to 
have to take any wage or benefits reductions. 
Concerning the Company™s proposal to eliminate the 15-
cent-per-hour offset for employ
ee-paid insurance premiums, 
Schmitt noted changes that had occurred since 1991 with re-
spect to health care costs. Woodcock responded that, from stud-
ies he had seen, although the Union had received a 16-percent 
wage increase as a result of the 1991 negotiations, the cost of 
living had gone up approximately 8 percent in the Green Bay 
area during the 3-year term of that contract. During the same 
period, the market basket figure fo
r health care costs, as shown 
in the Consumer Price Index reports, had gone up considerably 

more, typically in the range of 6 or 8 percent, and that the 15-
cent figure that was involved in the 1991 negotiations did not 
do anything with respect to the Company™s greatly escalated 
health care costs over the 
term of that contract. 
The Company gave the Union a new proposal on leaves of 
absence to attend to union business. The prior collective-
bargaining agreement had had more liberal language providing 
for leaves to attend to Internat
ional Union affairs but had not specifically provided leave for 
purposes of Local Union busi-
ness. Under the company prop
osal, one duly designated em-
ployee could be granted up to 5 workdays per year to attend to 

various types of union business at the International or Local 
Union levels, including attendance at conventions, conferences 
and seminars, provided at leas
t 30 days™ advance notice was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 672 given of any such requested absence. Under the then existing 
collective-bargaining agreement, one employee, elected or 
appointed to union office, or appointed by the Union to perform 
union work which would take h
im away from his employment, 
could be granted up to 1 years™ leave without pay. No advance 
notice had been required. Schmitt expressed concern over the 
short leave time to be made available and the length of the 
mandated advance notice. Woodcoc
k replied that if the Com-pany potentially was going to ha
ve numbers of employees leav-
ing on union business, it needed advance time to prepare and 
also to impose limitations. The 
Union counterproposed that it 
would limit leaves of absence for union business to a maximum 

of five employees, and amende
d its prior written proposal to 
reflect this. The Company then gave the Union a proposal on production 
standards, entitled 
Alwin Studies, and withdrew its earlier move 
to take model makers out of the bargaining unit. Woodcock 
declared that, if the Company s
hould decide in the future to 
eliminate the model makers and 
replace them with professional employees, it would do so under 
the management-rights clause. 
The new production standards 
proposal reflected certain 
changes in the Respondent™s positi
on in this area and, while it 
referred to a permanent panel of 
seven arbitrators to determine 

the fairness of production standard
s which might be challenged, 
the arbitral costs were not specif
ically discussed. Costs of arbi-
trations arising under the then current collective-bargaining 
agreement had been shared and there was no discussion about 
proceeding differently with respect to arbitrations stemming 
from the production standards. 
Under the Respondent™s proposal, the Union, for the first 
time, would have a limited opport
unity to challenge new stan-
dards. Once a new standard wa
s put into effect, the Union 
would have the first production run in which to grieve its fair-
ness. If the first production run wa
s for 8 hours or less, the Un-
ion still could grieve the standard
 the next time the job was run. 
If no grievance should be filed after a first production run con-

sisting of more than a day™s production, the standard would be 
considered proved and no longer subject to the grievance pro-
cedure. Schmitt expressed concer
n about the brief time periods 
in which production standards could be proved and that the best 
operators might be used to make
 the first, proving production 
runs. The Respondent maintained its stance. 
The ﬁRule of 80ﬂ was discussed in connection with produc-
tion standards. Under this rule, an employee who was unwilling 

or unable to meet the mini
mum production standards, but 
whose combined age and seniorit
y totaled 80 years, would have 
a one-time opportunity to bump into a lateral or lower job clas-
sification elsewhere in the plant. Union Committeeman Peters 
expressed the Union™s belief th
at the production standards had 
been designed to get rid of senior employees.  
Woodcock then asked the Union to review its position on 
part-time, temporary and leased employees to see if there was 
anything the Union would be able to live with. He also asked if 
the Union had any suggestions on Saturday overtime. Schmitt 
replied that his union had no cont
racts containing provisions for 
the use of temporary, part-tim
e, and leased employees. Wood-
cock declared that he had to have it; the parties apparently were 
at impasse on that issue. Schmitt acknowledged that they were 
at loggerheads. Woodcock stated 
that, if the Union had nothing 
further, then it had seen in the Company™s last proposal. 
Schmitt retorted that the Union™s position was that that contract 
language remain as it was in the then current labor agreement. 
Woodcock announced that, duri
ng the coming week, he was 
going to send letters offering re
instatement to employees who 

had been discharged for failure to meet the production stan-dards. Schmitt asked if the Uni
on was going to get copies of them. Woodcock answered that he
 had not thought about this. 
After Woodcock declared that the Company had gone as far 
as it could on contract language, 
he went on to say that negotia-
tions would continue, that he would continue to listen and that 
he would to try to reach an ag
reement. Woodcock asked if the 
Union had any proposals. Sc
hmitt had none. Woodcock de-
clared that he did not feel that
 the Union had cooperated at all 
with the Company in helping to achieve a reduction of labor 
costs. Woodcock pointed out areas in the contract where there 
could be improved flexibility, 
productivity and efficiency with-
out reducing the employees™ take
 home pay. If the employees 
agreed to be paid every 2 weeks instead of every week, the 
savings to the Company would not reduce the employees™ take-
home pay. If the Union would ag
ree that probationary employ-
ees not participate in the health insurance program, that, too, 

would not result in loss to the current employees but would 
save the Company money. Woodcock again declared that he 
did not want to negotiate for a ca
daver. He wanted to negotiate 
an agreement that was going to ensure the Company™s survival. 
The Company™s profit margins were shrinking. It needed profits 
in order to survive, to buy equipment and to modernize the 
facility. 
Schmitt replied that he had discussed the Company proposals 
with the union membership at some length and the membership 
was not happy. He had told the employees of pitfalls in senior-
ity, wage reductions, reductions
 in benefit programs, and pro-duction standards. Schmitt stated th
at he would not be surprised 
if the employees decided to walk. He did not relish having a 
strike. Woodcock declared that he
 did not want a strike either 
and was confident that the employees would accept the Com-
pany™s final offer. 
n. February 24, 1994 
When the parties next met, on February 24, Schmitt began 
by asking Woodcock to extend the labor agreement for a day, 

through March 1, so as to give 
the Union more time to review 
the voluminous materials pres
ented during the negotiations. 
Woodcock replied that he saw no
 purpose in so doing since the 
parties were not making progress.  Schmitt declared that pay rates would have to be agreed 
upon and would have to be included within the agreement; that 

the Company would not be able 
to utilize part-
time, temporary, 
or leased employees to replac
e unit employees who left the 
Company; and that the regular employees would have to be 
guaranteed a 40-hour week. Afte
r 30 calendar days, employees 
would have to be covered under the terms of the labor agree-
ment and the Respondent would not
 be allowed to work part- 
time and leased employees, for example, for 29 days, release 

them, then bring in another bunch of such employees to start a 
new 30-day period. 
In its response concerning overtime, the Union declared that 
its position concerning Saturday 
overtime was unchanged; that 
time and a half overtime premiums
 should continue to be paid 
for Saturday work. With respect to the 40-hour overtime pre-
requisite, Schmitt stated that the 
Union would prefer to keep the 
language of the then current ag
reement. This, the Union™s only 
counterproposal on overtime, did 
not constitute a change from 
its prior stance. 
 ALWIN MFG. CO. 673 The parties next reviewed the Company™s proposal on pro-
duction standards, which had been given to the Union the day 
before. Schmitt asked the Company to explain some language 
whereunder the Respondent was rese
rving the right to make its 
own independent study of produc
tion standards which were to 
be used as bases for compensati
on or for employee discipline. 
Woodcock replied that there were
 many reasons to restudy a 
standard. With respect to the provision which would establish 
motion time studies for the measurement of work activities, the 
Union balked at the Responde
nt™s proposal that nonproductive 
essential time be removed from the study. The Company™s 
original 
Alwin Studies Program 
had provided that the nonpro-
ductive elemental time not be 
removed from the time study. 
Since the studied production jobs were broken into the different 
time elements required to perform each operation, i.e., reaching 
for a piece to work on, assembly, etc.
, the effect of removing 
nonproductive essential time, such 
as the reaching for the part, 
from the time studies would be to make it more difficult for 
employees to achieve and to maintain the company-established 
production standards. 
The parties reached agreement on several items in the Re-
spondent™s proposal on minimum production standards, but not on others. The Union continued to disagree with the Respon-

dent™s position that once a standa
rd has been established, an 
employee will be given 2 days in which to work toward meet-
ing that standard before becomi
ng subject to progressive disci-
pline. The Union maintained that the Company™s first emphasis 
was on discipline while its position was that, in the first in-
stance, it should be determined 
whether the standard had been 
set fairly.  
The Union reiterated its disagr
eement with the Respondent™s 
position that, once a new standard had been put into effect, the 

first production run would establis
h its fairness since the initial 
establishing production runs, unfa
irly and unrepresentatively, 
might be ﬁprovenﬂ through th
e best operators. The Respon-dent™s most significant change in its prior policy on production 
standards on February 24, was 
its first time willingness to per-
mit the Union to file grievances
 concerning standards that had 
not yet been proved. Under earlier company proposals, the 
Respondent would have had to agree to allow any grievance on 
production standards to be filed. 
Before February 24, the Union 
could not have grieved concer
ning production standards with-out such company consent. 
After the parties had reviewed the Respondent™s minimum 
production standards and contract
 proposals, the Company gave 
the Union an economic proposal, entitled Alwin Manufacturing 
Company, Inc., Memor
andum of Agreement, dated February 24, 
1994, which it went through and 
explained. Schmitt disagreed 
with the proposal™s 5-year term for reasons previously stated. 
The new economic proposal contained no change from the 
Employer™s existing offers with respect to starting rate wages 
and job classifications. In the final year of the then-extant 3-
year collective-bargaining agreement, employees in the various 
assembly departments, the press 
department, the paint shop, as 
probationers, earned between $10.20 to about $10.30/hour. 

New employees received approximately 56-to-60-cent/hour 
increases after 30 days on the job, followed by another raise 
after 6 months, finally going 
to approximately $12/hour that 
year. Under the Respondent™s original December 16 proposal, 

submitted at the first bargaining session, the great majority of 
those employees would become production operators. New 
production operators were to st
art at $8/hour, move to $8.50 
after 6 months and reach the maximum for the proposed 5-year 
contract term at $9/hourŠabout 
a $3/hour paycut from the last 
contract. Under the Respondent
™s February 24 submission, 
production operators would start at the yet lesser figure of 
$7.50/hour and receive 25-cent incr
ements every 6 
months until they reached the maximum rate 
for their classification. Em-
ployees on the active payroll at the maximum classification rate 
also would receive quarterly 
bonuses totaling $500/annum dur-
ing each year of the contract
. Under the Respondent™s proposed 
new two-tiered wage system, th
e new minimum rates were not 
to affect current employees, 
only new hires. Woodcock ex-
plained to Schmitt how these new hires would move from the 
minimum to the maximum rate
s. Woodcock told the Union 
that, under the proposed two-tier 
system, the pay rates for the 
new hires would be comparable to all other employees over the 
term of the agreement. 
Schmitt complained about the large wage cuts, pointing out 
that, under the Company™s proposal
, the employees also would 
be contributing much more toward their medical insurance, 
would be faced with increase
d deductibles and out-of-pocket 
maximums, would be losing ho
lidays and vacation time. He 
reiterated that there was nothing in this proposal that would 
prompt employees to agree to a 5-year labor agreement. 
Schmitt reminded the Company that on the day that Quigley 
had made his presentation to the Union on the state of the 
Company™s business, on cost compression and on what the 
Company was able to charge for their product, the Respon-
dent™s labor costs seemed to 
be on an even keel. Woodcock 
responded that the Company™s profit margins were shrinking 
and they were not getting the expected return. 
In the last collective-bargaining agreement, the deductibles 
for medical health insurance had been $100 per covered person 
with a maximum of $300 per fa
mily. The single maximum out-
of-pocket expense was $500 per individual per calendar year 
and $1000 for a family. The deduc
tible was included in the 
maximum out-of-pocket expense. After the deductible had been 
met, 80 percent of the next $2000 would be paid by the Com-
pany and 20 percent by the employ
ee to the end of the calendar 
year. The Respondent had paid 90 percent of the cost of the 
coverage. 
Under the Respondent™s initial proposal, the individual and 
family deductibles were to 
be $200 and $600, respectively. 
After the deductibles, coinsurance would be at 70/30 percent. 
Individual and family out-of-p
ocket expenses would be $1000 
and $2000, respectively, A maximu
m lifetime benefit was to be imposed for the first time. Th
e Respondent proposed paying 80 
percent of the single monthly pr
emium, 70 percent of the single parent monthly premium and 60 percent of the cost for families. 
In the Respondent™s Februa
ry 24 proposal, the medical 
health insurance plan was to be modified by instituting respec-
tive individual and family deductibles of $250 and $750; coin-
surance at 80/20 percent of the next $2,500; and single and 
family out-of-pocket expenses of $750 and $1500. The Re-
spondent offered to pay 80 percent of the monthly premiums. 
Woodcock told Schmitt that the Company would continue to 
provide $2000 of life insurance for retirees and that the term 
life insurance currently provided employees would be increased 
by $1000 on March 1, 1996, 1997, and 1998. 
As to group leaders, Woodcock announced that the Com-
pany™s new position was to give incumbent group leaders 6 
months to assume and learn the new responsibilities as defined 
by the Respondent™s group leader
 job descriptions. Woodcock 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 674 reaffirmed that the Company would be providing training in 
many places throughout
 the agreement. 
Woodcock announced, as at the February 23 session, that to 
resolve the status of employees who had been discharged for 
failure to meet or maintain the previously imposed production 
standards, the Respondent woul
d be sending such employees 
letters offering them reinstatement with full seniority. They 
would return with clean slates. The Union again asked to see 
the letters. 
The Respondent also offered to provide severance pay for 
employees so terminated who did not want reinstatement, 
When Schmitt asked Woodcock what the lump-sum severance 
amounts would be, Woodcock asked if Schmitt had any 
thoughts on it. Schmitt declared that those employees should be 
made whole.  The Respondent reiterated its 
above-referenced $500 annual, 
quarterly paid bonus proposal in return for the holidays, vaca-
tion, and washup times which the Company was eliminating 
from the contract. 
Also on February 24, the Company stated that it would ex-
tend absences to be allowed for local Union affairs to permit 
leave by five employees, if 2 weeks™ notice was given. 
After returning from a lunchbr
eak, Schmitt asked the Com-pany representatives, ﬁWhat the hell are we going to do?ﬂ 
Woodcock replied that unless the Union gave the Company 
some counterproposals there was nothing that he could do. 
Schmitt again charged that the Company™s intention all along 
was to not reach a labor agreement but to negotiate toward a 
confrontation, to force the people out on the street, to replace 
them and to become union free. Schmitt declared that if the 
parties were going to have a con
frontation, they should get on 
with it. He told the Company to give the Union its last best 
offer and ﬁLet™s get on with it.ﬂ 
Having nothing further, the parties agreed to resume on the 
morning of February 28. 
o. February 28, 1994 
At the February 28 bargaining 
session, the discussions com-
menced with the lengthy contra
ct article on miscellaneous con-
tract provisions. While there was some detailed exchanges, the 
parties reached no new agreement. 
Schmitt asked about the Respondent™s deletion of the $9000 
of life insurance previously given to those already retired. The 
answer was that such insurance did not apply after an employee 
retired. 
On February 28, the Union was provided with copies of the 
letters, dated February 25, that
 the Respondent had sent to the 
seven employees who had been di
scharged for failure to meet 
the production standards.
20 The letters, identical to each recipi-
ent and signed by Church, read as follows: 
 Commencing in the fall of 1992 and continuing to to-
day™s date, Alwin Manufacturing Company has imple-
mented and enforced minimu
m standards and levels of 
production as a measure of a fair day™s work for a fair 
day™s pay. As a result of th
at program, you were termi-
                                                          
 ployees. 
20 The seven terminated individuals who received these letters were 
Harold Basinski Jr., Jessie Del Marcelle, Peter Filipiak Jr., Robert E. 
Hudson, Michael Mahlik, Robert Pallock, and James L. Plog. In addi-
tion, the record shows that employe
es Kevin DeKeyser and Joseph Mir 
had been suspended for failure to 
meet the standards, while Diane 
Miller and Alan Desotell had received warnings. 
nated from employment for fa
ilure to achieve and main-
tain an acceptable level of production. 
That discharge was the subject of a grievance and an 
unfair labor practice charge with the National Labor Rela-
tions Board. Recently, Alwin Manufacturing has negoti-
ated in good faith with the United Steelworkers of Amer-
ica, Local 6039, which repres
ents its production and main-
tenance employees and was your bargaining representative 

at the time of termination, with respect to appropriate pro-
duction standards and levels 
of production. Based on those 
negotiations, the Company has now initiated a new 

formalized procedure for the setting and maintaining of 
appropriate levels of production. Those levels of 
production which were in effect
 at the time of your termi-
nation have been deemed acceptable and appropriate for 
all em
 This is to advise you that as a result of the negotiated 
procedures, you are now offered unequivocal reinstate-
ment to your former position with full seniority. This offer 
of reinstatement is to be in effect March 1, 1994, the effec-
tive date of the new production
 standards procedure, as 
negotiated with the Union, and will be at the rates of pay, 
benefits, and working conditio
n provisions in effect on 
that date. You will, of course, be expected to achieve and 

maintain the acceptable levels of production in accordance 
with the procedure negotiated with the Union as proven by 
subsequent events, including 
a satisfactory performance by 
fellow employees since your termination. In the event that 

you are unable to return to work on March 1, 1994, please 
call the undersigned to make arrangements to return to 
work as soon as possible after that date, or to discuss your 
future employment at Alwin Manufacturing. 
 Woodcock told Schmitt that, under the Company™s proposal, 
all employees who had been disciplined for not having met or 
maintained the previously imposed production standards, in-
cluding those discharged, would co
me back with a clean slate. 
Schmitt asked whether the proposed offer to reinstate the seven 
employees and union acceptance of
 the Respondent™s contract offer were interdependent. Woodc
ock said that they were not; 
the reinstatement proposal was not part of the Respondent™s 
final offer. For those who did no
t want reinstatement, the Com-
pany was prepared to offer a lump-sum payment on receipt of a 
full release. When Schmitt asked how much the lump-sum 
payment would be, Woodcock repl
ied that he did not know and 
asked if Schmitt had a proposal. Schmitt suggested that those 
individuals be made whole. Later, in th
at session, Woodcock announced that the Company was going to offer $10,000 lump-
sum payments to terminated employees who waived reinstate-
ment and signed releases saving the Company from future and 
current liability. When Schmitt asked whether the Company 
intended to appeal if Judge Scully should order full backpay, 
Woodcock replied that he did not know. 
Answering Schmitt™s query as to what the Union could do to 
avoid the proposed reductions in wages and benefits as part of a 
five year contract, Woodcock d
eclared that nothing could be 
done. Even if the Union agreed to all of the Company™s lan-
guage changes, there still would 
be substantial cuts in wages 
and benefits. 
In discussing vacation scheduling, Schmitt told the Company 
that the parties were so far apart on the contract that it really 
didn™t make much difference. 
 ALWIN MFG. CO. 675 After having met for about 3 hours, the parties took a 1-hour 
lunch recess. 
After lunch, the Company gave the Union its best and final 
offer and agreed to the Union™s proposal that leaves of absence 
for union business, upon 3 days prior notice, be approved for up 
to five employees to a maximum of 10 days per year. The Re-
spondent also, for the first time, agreed to permit leave to attend 
to Local Union business, as opposed to just allowing leaves for 
International Union affairs. Agreement was reached on be-
reavement leave which, for the first time, was expanded to also 
allow absence for the loss of stepchildren.
21 The Company™s final offer, consisted of two partsŠa pro-
posed contract and an attach
ed memorandum of agreement 
covering pensions, health insurance, group leaders, production 
standards, vacations, and bonuses. 
As to production standards, the Respondent™s final position 
basically did not change. Schmitt
 again was told that the Com-
pany™s proposal on production st
andards was designed to re-solve all outstanding grievances and unremedied unfair labor 
practices. In its proposal, the Em
ployer still intended to unilat-
erally establish production expectations for all manufacturing 

jobs and to maintain in effe
ct all production standards which were in place on February 28, 
1994. They would not be subject 
to challenge either by union t
imestudies or by the grievance 
procedure. The Respondent, in its final offer, adhered to its earlier posi-
tion as to the reduced amounts of vacation employees were to 
receive predicated upon increased years of qualifying service, 
partially offset by the pr
oposed bonus program. Employees 
who worked less than 1600 hours in a year still would not qual-
ify for vacations. Employees, who by virtue of 20 and 25 years 
of service under the former contract, had become entitled to 
respectively 5 and 6 weeks of 
vacation would, under the final 
offer, receive bonuses of $100 and $200, respectively, for the 
vacation weeks they no longer would be able to take. Wood-
cock maintained that the Company considered vacations an 
earned benefit and that employ
ees who were on workers com-
pensation or any kind of medical leave for various time periods 
were not earning that benefit. 
The Employer also initially had proposed that the reduced 
vacation times apply re
troactively so that employees would lose 
vacation weeks earned earlier during 1994. According to the 

Company, the terms of whatever agreement was in effect, 
would govern the vacation schedule. Since the proposed effec-
tive date of the new contract was to be March 1, 1994, employ-
ees previously entitled to 6 weeks vacation who had not taken 
same until after March 1, 1994, would have their vacation enti-
tlements reduced to 4 weeks. Although the Respondent never 
varied from its intent to eliminate the existing fifth or sixth 
weeks of vacation or that, whatever was agreed on with respect 
to vacations would become applicable as of March 1, 1994, 
during that session, it later did agree that employees eligible 
under the old contract for 5 or 6 vacation weeks could take 
them during calendar year 1994 and that the anticipated reduc-
tions would become effective 
January 1, 1995. This would 
delay the effective date by a year. Schmitt replied that the Un-

ion was not going to agree to any reductions in wages and 
benefits as long as the Company was proposing taking away a 
                                                          
                                                           
21 From the Union™s standpoint, the above changes in union business 
and bereavement leaves were the only improvements of any type over 
what had been provided in the prior collective-bargaining agreement. 
floating holiday and the fifth and sixth weeks of vacation. The 
Union would make no counterproposal or accept any remaining 
holiday and vacation language not be
en agreed to at that point. 
In practice, while negotiations
 were taking place, the Re-
spondent had been limiting its employees™ ability to take single 
days of vacation at a time. There were to be no individual vaca-
tion days, only block periods of
 at least a week. The Em-
ployer™s subsequent continued 
insistence on receiving one 
week™s notice before granting a single day off later was modi-
fied to permit employees to take up to 2 days of single-day 
leave in the event of illness. 
The Respondent proposed increasingly lower starting hourly 
pay rates for new employees as 
negotiations progressed. In its 
initial December 16 proposal, the 
Company had advocated that 
the technician starting rate be $9, that the rate for spray painter 
be $8.50, and that the rate for production operators be $8. Un-
der the Respondent™s™ February 24 proposal, the starting wage 
would be $7.50 for new employees 
in all classifications, which 
rate further was reduced in the Respondent™s February 28 final 
offer to a starting range of $5.50 to $7.50. The new, lower, 
$5.50 starting rate was to be applied to newly hired production 
operators, which classification was expected to comprise the 
great bulk of the future work force.
22 Incumbent employees were to be affected, not by the lower 
starting rates, but by the approximately $3/hour reductions in 
the pay maximums for their classifications which, under the 
Respondent™s final offer, except for partially offsetting bonuses 
would be frozen in place for 5 years. 
Under the Company™s proposed two-tiered wage system, 
employees hired after March 1, 1994, would come in at the new 
rates, and then receive 25-cents/hour-wage increases every 6 
months during the term of the contract until reaching the 
maximum for their respective classifications. As noted, all em-
ployees who had been in the bargaining unit as of March 1, 
1994, would be paycut by receiving the reduced maximum 
hourly rates. In lieu of wage increases, these employees also 

would be given quarterly bonus payments totaling $650 for the 
first year, gradually increasing to a combined $1000 for the 
fifth year. The Respondent™s February 28 bonus proposal repre-
sented an increase over what it had offered during the February 
23 and 24 sessions. The Union counterproposed that there be no 
reduction in wages, wh
ile accepting the bonuses. 
On medical health insurance, under the Respondent™s final 
offer, deductibles for medical he
alth insurance were reduced to 
$200 and $600 from the previously proposed $250 and $750, 

respectively, for single person and family coverage. The Re-
spondent improved its previous offer by proposing to pay 85 
percent of the premium cost with the employees contributing 15 
percent. As per the previous offer, but contrary to the then-
extant collective-bargaining agreement, the lifetime maximum 
benefit would be $2 million. The company-paid pension plan 
would continue as under the then existing contract, funded at 
the level of the last year of that agreement,
23 but the life insur-
ance provision would be removed. 
 22 Church did not recall whether the proposed $7.50/hour at the high 
end of the range was to apply as the starting rate for all other classifica-
tions. 
23 During each of the 3 years of 
the prior collective-bargaining 
agreement, the provided payment fo
r each employee covered by the 
pension plan increased by $1 per m
onth per year of credited service. 
Under the final offer, there would be no increases during the 5 years of 
the proposed contract. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 676 For the respective reasons i
ndicated above in connection 
with prior sessions, virtually all 
earlier areas of
 disagreement between the parties continued through the February 28 ses-
sionŠon the Respondent™s efforts 
to expand the management-
rights article; on the grievance 
procedure, both with respect to 
the contrasting time periods to be allotted to the respective 

parties to act at the different st
eps and as to the limitations on 
the movements of grievance committee members in processing 
employees™ grievances; on the 
compression in the number of job classification and the redesi
gnation of so many employees 
as production operators; on changes in overtime and starting 
times; on the elimination of cl
eanup times; on when probation-ary employees would receive health care coverage; on the re-
duction in the role of seniority in temporary transfers, job bid-
ding, layoffs, and recall; and on 
the use of part-time, temporary 
and leased employees to repl
ace unit employees who should 
retire or otherwise leave the Respondent™s employ. 
When the Union did not accept the Respondent ‚s final offer, 
Woodcock declared that he considered the parties to be at im-
passe and that the Company would implement its final offer on 
the following day.
24 Schmitt told Woodcock that it was a sad 
day. Woodcock said, ﬁWell, we w
ill look forward to the future 
tomorrow.ﬂ Woodcock told the Union that, if conditions im-
proved, the parties always could get together during the term of 
the labor agreement and discuss things. Schmitt retorted that 
that would be like a cold day in hell. 
The Company agreed to provide sufficient copies of the final 
offer for distribution to the union membership for their vote on 
the final offer. Union Committeemen John Tilly and Mike Mar-
tin waited for those copies while Schmitt and Local Union 
President Peters went to the hall to make sure everything was 
set up properly. 
2. The February 28 strike vote; the start of the strike 
Unlike the negotiating sessions, 
there was a factual contest 
as to events occurring at the February 28 union meeting, where 

the union membership rejected the Respondent™s final offer and 
simultaneously voted to strike. 
This meeting was held at Kut-
ska™s Hall in Howard, Wisconsin, a western suburb of Green 
Bay, and was attended by Schmitt, the local union bargaining 
committee and 118 unit/union members, all of whom partici-
pated in the vote. 
Schmitt testified that, at that meeting, union officials passed 
out copies of the Respondent™s final offer to each member. 
Schmitt then read through the final proposal, page by page, 
pointing out the company-proposed changes and the Union™s 
objection to each. When the proposal had been discussed and 
the questions answered, a secret-ballot vote was taken. The 
results of that vote were 115 to reject, 2 to accept, and 1 void 
ballot. The ballot question put to the membership was whether 
they accepted or rejected the Company™s proposal. Before the 
vote was taken, a discussion occu
rred as to whether to have a 
separate strike vote should th
e contract be voted down or 
whether a vote to reject the final offer was to be considered as 
an automatic vote to strike. A majority of the members decided 
that a vote to reject the contract simultaneously would be a vote 
                                                          
 24 On the method of reaching im
passe, Woodcock, throughout the 
negotiations, had advised the Union that, if the Company made a pro-
posal which drew no union counterproposal, the Company would as-
sume that the parties were at impasse on that issue because it was look-
ing for compromises to be made in the form of movement from the 
other side. 
to strike. Prior to the vote, Schmitt, on behalf of the union lead-
ership, recommended that the employees reject the final offer. 
Highlighting Schmitt™s stated objections to the final offer be-
fore the vote, reindicated during 
his review of same with em-ployees, Schmitt pointed
 out that the Union would be unable to 
challenge any production standards 
in effect before March 1, 
1994. This, according to Schmi
tt, was important because the 
members knew the employees who had been disciplined, and 
even terminated, for not achievi
ng or maintaining those mini-mum production standards. With no ability to challenge the 
fairness of those standards, em
ployees could not know if they 
were going to be the next candida
tes for disciplinary action. At 
the time of this meeting, on the issue of production standards, 
there were 60 to 70 related unresolved grievances and the pend-
ing decision in 
Alwin I. In reviewing the proposed wage
 decreases, Schmitt testified 
that he told the employees that approximately 90 percent of 
them would undergo a wage reduction of $3.04 an hour over 
the term of the 5-year agreement, which would result in a 
$30,000 pay loss per person. There would be no wage increases 
during the contract term and that the per capita company-
proposed bonuses over the 5 years would total about $3450. 
Accordingly, the employees stil
l would have a net loss of ap-
proximately $27,000 during the proposed contract term, with-
out considering cost-of-living increases. 
Schmitt described to the employees the company-proposed 
changes in the vacation schedule and their foreseeable impact. 
Approximately 25 long-term employ
ees would lose either their 
fifth or sixth weeks of vacati
on and about 40 employees would 
lose 1 week because of the increased qualifying employment 
periods. The loss of a paid holiday was mentioned and the employees 
were advised that the temporary 
transfer language of the senior-
ity section of the labor
 agreement, under the final offer, was to 
be changed to enable the Company to transfer employees for up 
to three months without regard to
 seniority. Such 3-month peri-
ods could be extended even further by temporarily transferring 
employees from their regular jobs
 for periods of 2 months and 
29 days and then returning them to their original positions for a 
day. The Company then immedi
ately again could temporarily 
reassign such employees for virt
ually another 3 months before 
returning them to their regular wo
rk stations. This could effect job bidding under the contract since, if the Employer could 
temporarily transfer its employees at will, it would be likely to 
post very few jobs. 
Schmitt pointed out the proposed changes in the job posting 
procedures under which employees were to be chosen on the 
basis of skill, ability and qualifications, with seniority reduced 
to a smallest consideration. There no longer would be an auto-
matic trial period. The clause in the then-expiring contract 
which provided that transfers, temporary transfers, layoffs, 
recalls, etc., were to be based on
 strict seniority providing that 
the employees were qualified to perform the job, was to be 
completely replaced. Schmitt told
 the employees that, under the 
final offer, the role of seniorit
y generally would be reduced in 
defining bumping rights should there be a reduction in the work 
force. The employees were told that the management-rights clause 
was being changed so that the Company could make decisions, 
at will, in all areas where employee rights were not preserved 
by specific contract language. The Company would be able to 
unilaterally establish attendanc
e schedules and disciplinary 
 ALWIN MFG. CO. 677 programs, items which in the pr
ior agreements had been nego-
tiated. There would be loss of 
time and one-half overtime pay 
for Saturday work and that overtime premiums would be paid 
only when employees had worked over 40 hours in a week, as 
opposed to eligibility for same after above 8 hours work in a 
day. Washup times before the noon break and quitting time 
would be lost. 
Schmitt explained that the Respondent™s proposed provisions 
for virtually unrestricted use 
of part-time, temporary, and 
leased employees could be used
 to erode the bargaining unit 
since the Company could utilize them to replace bargaining unit 
employees who had retired, who 
had terminated their employ-
ment, or who had been terminated by the Company. There was 

no understanding in the final offer that such individuals ever 
would come under the terms of the labor agreement; the Union 
did not know what they would be paid. 
A remaining major item review
ed before the vote was the 
grievance procedure. The union leadership™s explained that the 
Respondent™s proposed grievance procedure was designed to 
make it more difficult for the 
employees and Union to process 
grievances. Because the time limits in which action could be 
taken on the employees™ behalf at the various grievance steps 
were being shortened, it would 
become easier to miss them. 
Schmitt pointed out a proposed new provision in the grievance 
procedure that any grievance not processed by the Union within 
the time limits set forth would be considered settled on the 
basis of the Company™s last answer. Even if the Company™s last 
answer should be more bothersom
e to the employee than the 
subject matter of the original grievance, if that grievance was 
not processed during the prescrib
ed time limits, there would be 
no recourse. At the same time, the Employer™s times to act in 

the various grievance steps would be lengthened. 
Schmitt testified that some employees reacted angrily, shout-
ing that the Company was guilty of unfair labor practices; that 
it had not bargained in good faith. Schmitt told the employees 
that, sometimes, something desc
ribed as unfair might not nec-
essarily be a violation of the la
w, but that he would be talking 
to his director and to the Union™s attorney to see whether in fact 

the Company had been guilty of bargaining in bad faith. 
As noted, the vote then was taken to reject the final offer and 
to strike. When the meeting ended, Schmitt called Church and 
informed him of the membership™s decision. Church said that 
he was sorry to hear this. Schmitt told him that the Union was 
ready to meet and try to iron out their difficulties to arrive at a 
contract settlement. Church™s re
ply was, ﬁOkay, if and when.ﬂ 
The strike began on March 1, 1994, at 12:01 a.m. 
Grievance committee member Kevin DeKeyser
25 also de-scribed reasons for the strike, te
stifying that, on about March 1, 

he was called by a reporter for 
the local Green Bay newspaper, 
The Press-Gazette
, who had asked the reasons therefor. In the 
published article resulting from that interview, which appeared 
later that day, DeKeyser was quot
ed as saying that the strike 
primarily had occurred because of wage give backs, loss of 

seniority and vacation benefits, increases in the employees™ 
insurance premium payments and the introduction of produc-
tion standard quotas that employ
ees were required to meet in 
order to keep their jobs. DeKeyser, in testimony, explained that 
                                                          
                                                           
25 DeKeyser, employed by the Respondent for about 16 years in a 
variety of unit positions, most recently in the paint shop, had served as 
a grievance committee member for a
pproximately 6 years. He partici-
pated in the strike, but had not been 
recalled to work at the time of the 
hearing. 
he had mentioned this because
, due to production quotas, he 
had been on the verge of losing his job before transferring into 
the paint shop and that he and other employees already had 
been disciplined to the point of dismissal. DeKeyser™s pub-
lished comments pointed out that the Union historically had 
worked with 3-year contracts 
providing for pay increases. De-

Keyser stated that the Responde
nt currently was seeking wage 
give backs ranging from up to $3.92/hour for lower paid work-
ers to $2/hour for senior employ
ees who might have been earn-ing $12.50/hour, or more. The article also emphasized that the 
Employer was seeking to eliminat
e the fifth and sixth weeks of 
vacation time, to increase the employees™ share of insurance 

premium costs to 15 percent from 
10 percent, to raise the de-
ductible on insurance policies and to eliminate triple time pay 
for holiday work. DeKeyser also was quoted as saying that 
management was finding reason
s to discharge longtime em-ployees by setting unrealistic performance quotas or by placing 
older workers into jobs they 
physically could not accomplish 
within the set standards.
26 Jeanette Stuckart,
27 testifying for the Respondent, described 
the February 28 ratification meeting differently than Schmitt. 
This was the first meeting of this union that she had attended. 
According to Stuckart, Schmitt was in charge of the meeting, 
but negotiating committee member John Tilly did most of the 
talking. Tilly read the Company™s proposals, telling the em-
ployees while he read, that he 
did not like them and that the 
employees should not ac
cept the proffered contract. After Tilly 
had reviewed the contract, one vote was taken on its acceptabil-
ity and the employees went on st
rike. However, before the vote 
was taken, Stuckart, in effect
, asked Schmitt whether, if the 
Union was having so much trouble in negotiations, was it going 
to file unfair labor practice charges against the Company. Ac-

cording to Stuckart, Schmitt rep
lied that the Union did not have 
any grounds to do so. Although Schmitt spoke at the end of the 
meeting, he did not say that he was going to confer with the 
Union™s attorney or anyone else about whether the Respon-
dent™s conduct during negotiations constituted unfair labor 
practices.  
Mary Landry
28 also testified as a Respondent™s witness con-
cerning the strike vote meeting.
 She related that Tilly and 
Schmitt were in charge of the meeting and that a vote to strike 
was taken. Landry heard Stuckart ask at the meeting if there 
 26 Schmitt also sent Local 6039 officials a copy of a May 4, 1994 
press release announcing the issuance 
of Judge Scully™s above April 27 
decision in 
Alwin I
. The release, which was given by the Local Union 
officials to the Green Bay newspape
rs and television stations, noted 
that the minimum production standards, found by Judge Scully to have 
been unlawfully effectuated, was one 
of the issues in the strike action 
and also was part of the final c
ontract proposal implemented by the 
Respondent on March 1, 1994. 
27 Stuckart, employed by the Res
pondent for about 7 years, had 
worked before the strike on the ma
in line, assembling and testing cabi-
nets. A union member who had been activ
e as such at her place of prior 
employment, she joined the March 1 strike at its inception, but returned 
to work during the second week. At th
e time of the hearing, Stuckart 
was a group leader earning above th
e senior production rates under the 
Respondent™s newly implem
ented contract terms. 
28 Landry, employed by the Respondent before the strike in assem-
bling and testing cabinets, had been with the Respondent for about 5 
years at the time of the hearing. Li
ke Stuckart, she initially joined the March 1 strike as a union member, but also returned to work during the 
second week. At the time of her testimony, Landry, too, was a group 
leader.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 678 was any way the employees ﬁcould come back with the Com-
pany on unfair labor bargaining.ﬂ Schmitt replied the Company 
had bargained faithfully.  
The February 28 session was the first union meeting Landry 
attended. While Schmitt and Tilly did most of the talking, con-
trary to Stuckart™s account, Landry related that It was Schmitt 
who reviewed the Respondent™s proposal with the employees 
and expressed his difficulties with it, a process in which Tilly 
also participated. Landry did 
not recall whether, during the 
course of that meeting, Schmitt, as he testified, had told the 
employees that some conduct might be unfair but not necessar-
ily illegal or that he was going to
 confer with counsel about the 
lawfulness of the Employer™s conduct and the strike.
29 I credit Schmitt™s account of what occurred during the Feb-
ruary 28 union meeting. His reco
llection was clear and consis-tent with the weight of the evidence and of logic. While 
Schmitt may not have wanted to 
express an independent legal 
opinion to the membership as to whether the Respondent had 
bargained unlawfully without first consulting with the Union™s 
attorney and his own superiors within the Union, contrary to 
Landry and Stuckart, it is not likely that Schmitt would have 
said anything detrimental to the Union™s legal position just 
before a strike vote. This view is reinforced by Schmitt™s hav-
ing attended 14 bargaining sessions
 during which the Employer 
persistently had sought to unravel
 virtually all of the economic 
and noneconomic terms of the prior collective-bargaining 
agreement and had pushed to asserted impasse on a final offer 

which included the two unremedie
d unfair labor practices pre-
viously litigated in 
Alwin I. 
Schmitt had been a principal wit-
ness in that matter. Accordingly, from the record of this case, it 
is difficult to find that Schmitt had told employees, while urg-
ing that they vote to reject the final offer and strike, that the 
Respondent had bargained in good faith. 
3. Implementation of the 
Respondent™s final offer 
Schmitt, as noted, called Church after the February 28 union 
meeting, informing him that the 
employees had voted to reject 
the Respondent™s final offer and th
at they would begin to strike 
at 12:01 midnight that night. 
It is undisputed that on the following day, March 1, 1994, the 
Employer implemented its final 
proposal in its entirety. This 
proposal, as put into effect, included the previously litigated 
provisions later found unlawful in 
Alwin IŠthe unilaterally 
imposed minimum production sta
ndards and the above changed 
vacation policy. 
Schmitt called Church approximately 2 weeks after the start 
of the strike to ask what the replacement workers and union 

members who had crossed the pi
cket line were being paid. 
Church advised him that union members who had returned to 
work were being paid the top rates for the jobs they were work-
ing and that the replacement workers were being paid the start-
ing rates, all as provided in 
the Company™s implemented final 
contract offer. 
4. The August 26, 1994 negotiating session 
The next and last bargaining 
session relevant here occurred 
on August 26, while the strike still was in progress.
30 Schmitt 
                                                          
                                                           
29 Landry had poor recollection of th
e contract topics discussed and 
found objectionable at the February 
28 meeting. Where she could recall 
referenced topics, she had difficulty remembering what had been said. 
30 By August 26, the Board had issued its July 28, 1994 decision in 
Alwin I.
 had initiated the process shortly before by calling Church and 
requesting a date for negotiations which later was agreed. This 
was the first session since the start of the strike, although 
Schmitt had called Church almost weekly from about the third 
week in March until May to ask if there was any change in the 
Company™s position and about 
renewed negotiating sessions.31 Schmitt, however, had not specifically requested a meeting. 

Church™s reply basically had been that, if the Union was willing 
to come over to the Company™s position, the parties could sit 
down. The August 26 meeting, held at
 a hotel in downtown Green 
Bay, was attended by Federal 
Mediator Dean Cedarstrom and 
by the same negotiating teams 
as beforeŠWoodcock, Thiede, 
Prust, and Church for the Respondent and Schmitt, Peters, and 
Tilly for the Union. 
The Union submitted its prepared counterproposal. Schmitt 
identified certain priority items which had to be resolved and 
reviewed its proposal with the Company. These key issues 
included wages, production standa
rds, seniority, the rights of 
union members to come back to work, and the revocation of 
disciplinary actions taken for 
alleged picket line misconduct. 
The Company™s position on the wage proposal was unchanged. 

Woodcock said that the Company 
would not debate whether or 
not it could afford to pay the labor rates of the expired contract. 
On production standards, Schmitt had proposed that those standards that were in effect prior to March 1, 1994, be subject 

to challenge by the Union. Woodcock said no. Schmitt then 
went through a counterproposal on production standards and 
made a proposal on seniority. The Company™s position in these 
areas remained unchanged. On the replacement worker issue, 
when Schmitt proposed that all striking bargaining unit em-
ployees who wished to return to work be so entitled, the re-
sponse was that that was possible. The Company™s answer to 
the proposal to rescind disciplin
ary actions taken against em-
ployees for alleged pi
cket line misconduct was that the parties 
could talk about it. 
The Union, in its proposal, declined to accept wage de-
creases proposing instead that there be no wage increase the 
first year of the new contract 
with 3-percent pay increases dur-
ing both the second and third years. 
In addition to wages, the Union proposed increasing the life 
insurance program, the accidental death and dismemberment 

coverage, the sickness and acci
dent benefit and the pension 
factor. Woodcock told Schmitt that these proposals were 180 
degrees from where the Company needed to be; they did not 
recognize the Company™s need for a reduction in labor costs; 
none of the Union™s proposals provided a reduction in labor 
costs. Since the strike had begun, the Company™s customers 
continued to demand price reduc
tions. Market studies concern-
ing the company-proposed wage rates showed that they were in 
line with what the pay was for comparable work in the Green 
Bay area. He asked what the Company had to do to get such a 
 31 Schmitt testified that when he ca
lled Church on May 4, his last 
conversation before the series of calls that set up the August 26 meet-
ing, Church again asked if the Un
ion was willing to come over to the 
Company™s position but, in response to
 Schmitt™s query, had expressed 
a need to consult with other management members to find out if the 
Union would have to come over all the way. When Church called 
Schmitt back, he asked if the Union would accept the Company™s last 
offer. Schmitt, after polling the me
mbers in attendance at a weekly 
union meeting, declined to do that. 
Accordingly, the standoff contin-
ued. 
 ALWIN MFG. CO. 679 decrease. Schmitt replied that his membership was adamant 
about not taking wage reductions 
while they also were losing 
seniority. 
Schmitt reiterated that he did not know if the established 
production standards were fair
. Employees working under the 
standards were being threatened with job loss and were toiling 
at, perhaps, 140 percent. Woodc
ock initially st
ated, as many 
times before, that since the employees had proved before the 
strike that those standards had been fairly established, he did 
not see why the Union needed to challenge those already in 

place. However, during the 
August 26 meeting, Woodcock significantly moderated his position, telling Schmitt that, if this 
was a problem for the Union, the Company, having established 
the standards fairly, was not afraid to have them arbitrated. This 
would include those already in
 place. Woodcock saw Schmitt™s 
unwillingness to talk about wage 
reductions as the impediment 

to getting a contract, not the Company™s willingness to have the 
production standards tested. He decl
ared, for the first time, that 
Schmitt was free to have a time study expert come in and look 
into the standards even though the Union (because of the strike) 
did not then have any people working at the plant.
32 If any 
standards were deemed inappropria
te, the parties could arbitrate 
those standards. Woodcock asked if Schmitt wanted to do this. 
Schmitt said no. Schmitt also declined Woodcock™s repeated 
invitation to negotiate wage reductions and, also, the results of 
the Board proceedings in 
Alwin I.
 During the August 26 session, Schmitt asked for data con-
cerning the Employer™s financial condition. Woodcock replied 
that profitability was not the question; the market place was. 
Woodcock stated that the Company had provided documenta-
tion to the National Labor Rela
tions Board™s Regional Office. All Schmitt had to do was read the newspaper about what has 
happened at Scott Paper. The 
Respondent did not furnish re-
quested financial information to the Union.
33 Schmitt also asked for the Employer™s position with respect 
to the return to work of striking employees and the treatment of 
replacement workers. Woodcock sa
id that they all would be 
treated according to the law. 
The August 26 meeting ended 
with no new agreement or with any indication that the Respondent had taken, or was about 
to take, measures to comply with the Board™s Order in 
Alwin I. In this regard, Church testified that, at no time during the Au-
gust 26 session, did the Company agree to rescind the produc-
tion standards that had been put 
into effect and maintained, as, 
inter alia
, required by that order. To Church, as he testified, that 
issue still was in dispute. While the Respondent offered on 
August 26 to have the unilaterallyŒimposed production stan-
dards tested and, if necessary
, arbitrated, it never rescinded 
them. 
On the issue of the unilaterally
 effectuated changes in vaca-
tion policy, also remedied by the Board™s 
Alwin I 
Order, the 
Employer, contrary to that orde
r, continued without interruption 
to the time of the hearing its above proscribed practices, initi-

ated in 1992. 
                                                          
 32 When the offer to permit arbitration of existing production stan-
dards was made, there were less th
an 10 nonstriking employees who 
had been members of the Union™s ba
rgaining unit at work in the Re-
spondent™s facility. 
33 The Respondent™s refusal to furnis
h financial data when requested 
by the Union was not alleged as vi
olative in the consolidated com-
plaints and, accordingly, no finding 
concerning that refusal is made 
herein. 
5. The unconditional offer to return to work; the                  
Respondent™s reaction On October 27, 1994, Obert Joel
 Vattendahl, director, Steel-
workers District #32, to whom Schmitt reported, sent a letter to 
Church advising that the strike by members of the Steelworkers 
had been terminated as of that date and that the Union was 
making an unconditional offer to immediately return to work. 
Church™s November 1 response to Vattendahl acknowledged 
receipt of his letter containing the Union™s unconditional offer 
to return to work made on beha
lf of all employees represented 
by Steelworkers Local 6039. Church expressed pleasure that 

the work stoppage had terminated and announced that the 

Company was placing those strikers seeking to return on a 
preferential hiring list and would recall them by seniority and 
ability to perform the availabl
e work, in accordance with the 
Respondent™s last, best offer, 
as available permanent openings 
occurred. 
Thiede testified that, at the end of October 1993, there had 
been approximately 123 employee
s in the bargaining unit. The 
Respondent hired replacements 
during the strike, advising 
when engaging them that they were permanent replacement 
employees hired to fill openings wherever they occurred. While 
Thiede testified that subsequently, in October 1994, the Re-
spondent had from 80 to 85 employees performing unit-type 
work, the seniority list he propounded for that time period 
showed 96 names. 6. Bypassing the
 Union; direct negotiations with employees 
On November 2, 1994, without 
advance notice or discussion 
with the Union, Church sent copies of a questionnaire to all 
former strikers acknowledgi
ng receipt from the employees™ 
union representative of an unconditional offer to return to work 
made on their behalf. So that the Company might know who 
would be available to return to work, the Respondent asked that 
the recipients return the letter, circling on its bottom, the ﬁyesﬂ 

or ﬁnoﬂ answers to questions set forth there as to whether they 
were available to return to work immediately or whether they 
would not be returning to work. 
Schmitt learned of this questionnaire after it had been sent 
when Local Union President Peters gave him his own copy. 
Vattendahl responded with a November 14 letter to Church 
wherein he acknowledged receipt of Church™s November 1 
letter refusing reinstatement to the former strikers and which 
maintained the Respondent™s previous bargaining position. 
Vattendahl related in this letter that he recently had learned that 
the Company was communicating directly with the former 
strikers rather than the Union concerning their availability for 
employment. He expressed the Un
ion™s disappointment in these actions, which would be vigorously
 pursued as additional viola-
tions of the Act. Vattendahl re
quested resumption of negotia-
tions and for certain informatio
n concerning persons then em-
ployed in the bargaining unit. The Respondent did not reply to 
Vattendahl™s letter. 
Earlier on March 1, the first day of the strike, Company 
President Krueger sent copies of a three-page ﬁDear Employeeﬂ 
letter to all striking employees st
ating his regret that, after sev-
eral weeks of ﬁgood faith contract
 negotiations,ﬂ the parties had 
not been able to reach agreement and that the Union had called 
a strike. That the employees mi
ght know their rights and those 
of management during a strike, Krueger pointed out that em-
ployees had a legal right to strike, or to refuse to strike and 
remain at their jobs; that the Employer had the right to operate 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 680 its plant during a strike; that the Employer also had the right to 
hire new employees on a permanent basis to replace employees 
who were on strike; and that ﬁ
[a]s a striking employee your 
employment may be terminated and you could be replaced by a 
new employee subject only to your preference for hire if an 
opening occurs in the future.ﬂ In sum, the letter urged employ-
ees not to join the strike and advised that, in addition to lost 
wages and no unemployment compensation, the employees also 
would have to continue their insurance on their own. 
Church testified that, during th
e strike, certain striking em-ployees had contacted him about returning to work and that 
about ten of them did come back. Church told each of these 
returnees that the Union could, and had the right to, fine them 
should they go back to work and that the only way to avoid this 
was to resign from the Union. Church asked that these employ-
ees provide him with copies of their resignations in the event 
that they left the Union. The 
parties stipulated that, during March and April 1994, the Respondent received letters or 
documents purporting to be resi
gnations, or relinquishments of membership in, the United Steelworkers of America and/or its 
Local 6039 from nine employeesŠWayne Ulmen, Alan Pier-
quet, Mark Kittell, Mary Landr
y, Mary Magnin, Pamela Tim, 
Joy Tourtillott, Jeanette Stuckart, and Shelby Brusky.
34 7. Prestrike disciplinary actions for failure to meet the mini-
mum production standards; further dire
ct negotiations          
with unit employees 
Before the 
Alwin 
I decisions were rendered, but after the 
hearing in that matter had closed, the Respondent, as noted, had 
sent the above-described identi
cal February 25, 1994 letters to 
seven individuals who had been 
terminated for not having met 
the production standardsŠHarold 
F. Basinski Jr., Robert E. 
Hudson, Robert Pallock, Peter Filipiak Jr., James L. Plog, 
Jessie Del Marcelle, and Michael Mahlik.
35 These letters, cop-
ies of which were furnished to the Union during the February 
28 negotiating session, had offere
d the employees reinstatement 
subject to their future ability to meet the assertedly negotiated 
production standards. The Respondent noted that the produc-
tion standards in effect when the recipients were terminated had 
been deemed appropriate and acceptable for all employees. The 
Union, of course, disputed the accuracy of these representa-
tions. On April 13, 1994, Church sent identical letters to each of 
the above seven terminated em
ployees. These letters reminded 
the recipients that, during collective-bargaining agreement ne-
gotiations, the Company had informed the Union that it was 
extending to all employees terminated under the production 
standards an alternative to 
reinstatementŠa $10,000 lump sum 
severance payment.
36 Acceptance of this offer would require 
                                                          
                                                           
34 The record shows that, following
 their return, Ulmen became a 
supervisor and Landry, Magnin, Br
usky, and Stuckart became group 
leaders. 35 In addition to the seven above-n
amed dischargees, the Respondent 
also had suspended for the same reason employees Kevin DeKeyser 
and Joseph Mir. Two other employ
ees, who had worked as a team, 
Diane Miller and Alan Desotell, ha
d received documented verbal warn-
ings. The above seven dischargees, befo
re finally being terminated, also 
had been variously warned and suspended for not meeting the mini-
mum production standards. 
36 Noting that Church could not recall if the Union had agreed to this 
$10,000 or lump sum reinstatement alternative, I credit Schmitt™s un-
equivocal testimony that the Union™
s consistent position had been that 
these employees be made whole. 
that the employee waive reinstatement rights and provide the 
Respondent with a full release 
from liability un
der the Ameri-
cans with Disabilities Act, the Age Discrimination in Employ-

ment Act, any pending grievances, unfair labor practice 
charges, Equal Employment Oppor
tunity charges or State of 
Wisconsin Department of Industry, Labor, and Human Rela-
tions charges. The letter noted that this alternative still was 
open to the recipients. By the hearing in the present matter, of 
the seven named dischargees, 
Basinski, Hudson, and Mahlik 
had accepted and were paid the $10,000 in alternative to rein-
statement. The others, notwithstanding the Board™s order in 
Alwin I, have received no backpay. Del Marcelle and Pallock 
never responded to the offer. Fili
piak expressed an interest but 
never followed through. The record reflects no response from Plog. The General Counsel and Union contend that in making the 
offers of qualified reinstatement and in making and pursuing 
the alternative lump-sum offers, Church bypassed the Union 
and dealt directly with the empl
oyees to whom these overtures 
were made. These parties further contend that these offers were 
insufficient for compliance with 
the Board™s subsequent Order 
in Alwin I. 8. Disciplinary actions taken agai
nst employees since the strike 
for failure to meet the 
minimum production standards 
a. Sheldon Anderson  
It is undisputed that, from the start of the March 1, 1994 
strike, and after the Octobe
r 27, 1994 unconditional offer to 
return to work, the Respondent applied to its replacement em-
ployees and to the returning strikers the terms of its imple-
mented final contract offer. As noted, those terms included the 
minimum production standards that
 had been in effect before 
the start of the strike. This 
production quota policy affected 
returnees Sheldon Anderson
37 and John Tilly. Anderson be-
came the first striker to be o
ffered employment by the Respon-
dent. The parties stipulated, with
 respect to the period before 
Anderson™s December 1994 recall to work, that from March 1 
through October 20, 1994, the Respondent had issued one for-
mal disciplinary notice to a nonprobationary employee for fail-
ure to achieve minimum production standards. 
Church called Anderson on Friday, December 8, 1994, ask-
ing if he wanted to come back to work. Church told Anderson 
that there was no opening in the warehouse where he had 
worked before the strike, but that production operator jobs were 
available if Anderson would 
take one of those positions. 
Church gave Anderson the option of waiting until there was a 
warehouse opening or of coming b
ack immediately in a produc-
tion department. When Anderson agreed to accept the then-
available production job, Church 
declared that he would get a 
registered letter through the mail and that Anderson was to 

report to foreman Bob Schenk. 
As directed, on Monday, December 11, Anderson reported to 
Schenk, who assigned him in drive rollers
38 and general assem-
 37 Anderson, employed by the Respondent for about 41 years and the 
most senior bargaining unit employee
, had worked at the warehouse in 
shipping and receiving for approximate
ly 20 years before the start of 
the strike. There, he had made out 
shipping orders and had helped load 
trucks. A member of the Union since 1961, Anderson participated in 
the strike from its beginning un
til it ended in late October 1994. 38 Anderson had worked in roll towe
l, then-called finish assembly, 
for 10 yearsŠ1965 to 1975Šbefore going to the warehouse. At that 
 ALWIN MFG. CO. 681 bly to putting pins in rollers and installing a spring. As de-
scribed by Thiede, the operation involved using a rubber roller 
that was molded onto a shaft. The employee hammered a pin 
into one end, put an antireversing spring on the other end, put 
the completed pieces in a box and, when filled, placed the box 
on a pallet. Since Anderson did not
 know how to do these tasks, Schenk demonstrated by doing two or three pieces. He told 
Anderson that the employees who did this work usually aver-
aged about 180 (units) an hour and that the Company usually 
gave newly assigned employees a c
ouple of days to meet this 
standard. On December 16, Schenk informed Anderson that he was 
not getting out the required amount of work. At the time, 
Anderson was producing about 130 to 135 units/hour, as com-
pared to the 180 unit standard. 
Anderson replied that he was 
doing the best he could. Nothing more was said until the end of 
the day when Schenk took him to the office of Director of 
Manufacturing Thiede, where Anderson met with Thiede and 
Schenk. Thiede declared that Anderson was not meeting the expected 
quota. Anderson said that he 
was doing the best he could. 
Thiede retorted that Anderson was making a meager effort. 
Anderson reiterated that he was doi
ng the best he could; he was 
not ﬁgoofing off.ﬂ Anderson then was given a disciplinary no-
tice signed by SchenkŠa verbal
 documented warning. This 
noted that Anderson had been to
ld what was expected of him 
with regard to the minimum production standards on the spe-
cific job in drive rollers and that he had been given the remain-
der of that day and the next 3 days to meet that requirement. 
Anderson had not reached that standard during that time period 
and, on December 16, again had been reminded of what was 
expected and was informed that continued failure to put forth 
good effort to meet this mi
nimum production requirement might subject him to further disciplinary proceedings up to and 
including discharge. 
Anderson continued to work on the same drive roller job on 
the following day, December 17. Near the end of that day, An-
derson was called to Thiede™s office where, again, he met with 
Schenk and Thiede. Thiede told 
Anderson that he was not put-
ting out what he was supposed to on the quotas. Anderson 
again responded that he was doing the best he could. Thiede 
countered that he was not and st
ated that Anderson could be in 
for a layoff if he did not produce. He informed Anderson that, 
under the rule of 75 provision, he could bump into a different 
department.39 Thiede recognized that Anderson was 60 years 
old and did not think that he should be able to produce just like 
the next guy. Anderson then was given the next, written docu-
mented warning for failure to meet the minimum production 
standards on the drive roller job. This warning essentially was 
an extended repetition of the documented verbal warning issued 
earlier. 
On December 20, Anderson was offered a rule of 75 move at 
a meeting in Thiede™s office wi
th Thiede and pressroom fore-
man Lee Stueber. During this se
ssion, Thiede reiterated that 
Anderson was not doing the job in general assembly and roll 
towel. Anderson repeated that he was doing the best he could. 
                                                                                            
 time, some Finish Assembly employees riveted backs on cabinets and 
others installed locks, functions 
Anderson principally had performed 
during his years in that department. 
39 Under the contractual rule of 75, an employee whose age and 
Company seniority totaled 75 years c
ould exercise a oneŒtime option of 
bumping into a different department
 at a lateral or lesser-paid job. 
Thiede again advised Anderson that under the rule of 75 con-
tract provision, he had one chance,
 if he desired, to go into 
another department. When Anders
on expressed interest, Thiede 
told him that he could choose any production department he 
wanted. Anderson said he woul
d go into the pressroom. Thiede 
informed Anderson that, in the 
pressroom, he would be work-ing under Stueber running differen
t presses. Thiede never of-
fered to return Anderson to the warehouse. When Anderson 
asked if there was an opening in the warehouse, Thiede replied 
that, if there was, he could go back there. 
After Anderson™s December 20 meeting with Thiede, he re-
ported to the pressroom where he worked with different 
presses. For the first few days, 
he stamped out blanks for Sani-
tor cabinets, after which he stam
ped out face plates. Thiede had 
told Anderson that he had to put out specified numbers of units 
per hour; there were different quotas for different jobs. On De-
cember 22, Stueber and Thiede to
ld Anderson that he again was not doing what he was supposed to. Anderson answered that, 
since he had not worked in that
 department before, it was tak-
ing him more time. 
On December 22, Stueber took Anderson to Thiede™s office 
where he met with Stueber and Thiede. Thiede told Anderson 

that he was not doing the right amount of work. Anderson re-
plied that he was new on the job and was doing the best that he 
could. Anderson then was given written notice, signed by 
Thiede, Church, and Stueber, of a 3-day disciplinary layoff, 
administered from December 22Œ26, 1994. This suspension 
cost Anderson holiday pay because he had been ineligible to 
work on the requisite days befo
re and after Christmas Day. 
Anderson responded to the charge that he had been putting 
forth a meager work effort by stating that he did not so consider 
it. He had been doing the best c
ould, had not taken breaks and 
had been working straight through. The layoff was unjust. 
As directed, Anderson returned to work in the pressroom on 
December 27. On December 29, Supervisor Roger Diederich 

accompanied him to another meeting with Thiede. There, 
Thiede again accused Anderson of not putting out like he was 
supposed to. Anderson again answered that he was doing the 
best he could and thought that 
he was doing a fair day™s work. 
At that session, Anderson was 
given a discharge caution signed 
by Thiede and Diederich and acknowledged by Anderson. This 
document recited the prior warn
ings given to Anderson since 
his return, stated that his work performance, as observed by his 
immediate supervisor and by Th
iede on December 28, contin-ued to be subpar, that Anderson continued to have very little 
interest in performing his job, that he was putting forth as very 
meager work effort and that, as a result, continued failure to put 
forth a good work effort as a production operator in the press 
and assembly departme
nt might subject him to discharge. Re-sponding to these charges, Anders
on again told Thiede that he 
was doing the best that he could 
and that he could not see how 
Thiede could say that he had no 
interest in his job. Anderson 

wanted to continue working. 
On Anderson™s return to work
 in January 1995, he was as-
signed to another jobŠthe 970 line
. On this line, sheet metal 
was formed into cabinets by undergoing the folding sequence 

of four presses; the tops and bo
ttoms were riveted into place; 
and the newly formed cabinets were
 put on pallets to be taken 
to the paint shop. The first form was made on the lead press and 
thereafter moved to the other 
presses on a track situated be-
tween them. After the fourth press, which made the final fold, 
the cabinets were conveyed to the riveters so that the tops and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 682 bottoms could be riveted to the 
cabinets. Seven employees were 
involved in this operation and, every half hour, the employees 
were rotated to the next positionŠmoving sequentially to the 
four different presses and the three riveting stations. 
On January 25, Stueber took Anderson to Thiede™s office for 
a meeting with Thiede, Church, and Stueber. Thiede began by 
telling Anderson that the Company was laying him off because 
he was not producing the require
d number of cabinets. Ander-son did not respond. Thiede continued that the cabinet hinges 
and locks Anderson had been riveting had loosened up. Ander-
son replied that he had not noticed this. Anderson was told that 
he was holding up the line, was being disciplinarily laid off and 
that, at the conclusion of his 
disciplinary layoff, on Monday, 
January 30, 1995, he would be 
placed on indefinite layoff 
status. Should a position open in
 the warehouse, Anderson 
would be recalled to fill it. Anderson was given written notice 
of a 3-day disciplinary suspension for improperly riveting 
hinges and locks on specified covers on January 20, for inatten-
tiveness and for running inferior
 quality work. He had been 
assigned to the job in question on the previous day. The 295 
covers that, resultedly, had been 
run with loose rivets also had 
sustained bent hinge barrels. An
derson also was given a written 
layoff notice. This document summarized his work history 
since his return and the charges against his asserted poor work 
ethic. The notice concluded that
, because of Anderson™s long 
length of service, because this was not his regular job classifi-

cation, and because he had been 
unable to attain satisfactory job 
performance, he was considered unqualified as a production 
operator. The notice confirmed that, at the conclusion of his 
disciplinary layoff on Monday, January 30, 1995, he would be 
placed on layoff status with the possibility of recall to the 
warehouse should a position open in that classification. At the 
meeting, Anderson reiterated th
at he was doing the best he could. Anderson testified without contradiction that, during his ap-
proximately 20 years at the ware
house, he never had been dis-ciplined or told that he had not been performing his work ade-

quately. Although his ability to view the warehouse, to which 
he had asked to return, had not been good, he did see the trucks 
moving in and out and estimated 
that somebody had to be doing 
the work. In his prior warehouse job, Anderson had used fork-
lifts and although the Respondent employed two forklift opera-
tors moving between the warehouse and the manufacturing 
areas to supply the work areas w
ith raw materials and to take away finished product, he had not been offered a forklift posi-

tion and did not discuss that 
prospect with management. 
Thiede testified that, since the October 1994 unconditional 
offer to return, other strikers 
besides Anderson had been called 
back to work and, in fact, returning strikers had made up the 
additions to the Respondent™s work force since that time; there 
were no newly hired producti
on operators. Anderson™s own replacement was former strike
r Bob VanArk, the next em-
ployee on the preferential hiring 
list. Thiede confirmed that 
Anderson currently was on layoff 
subject to recall if the ware-
house position he had held before the start of the strike should 
become available. During Anderson™s pos-strike employment, 
and since the strike ended in October 1994, there had been no 
vacancy in his home warehouse position. 
According to Thiede, Anderson, for whatever reasons, had 
not been willing to attain the standard on drive roller assem-
blies, his first assignment after his return. Thiede initially had 
told supervision to put Anderson 
on the drive rollers because it 
was the easiest job with the shortest learning curve. Through 
Thiede, the Respondent introduced records confirming that 
Anderson never had produced to standard while working in that 
area. Thiede personally had observed Anderson from December 
12 to 16, and noted that he was working at a slow pace and was 
not even trying to attain the production standard. For this, it had 
become necessary to repeatedly meet with and discipline 
Anderson and to move him to other work. The Respondent™s evidence establishes, and Anderson conceded, that he did not 

meet the production standards fo
r any of the above-described 
jobs to which he was assigned after returning from the strike. In 
the pressroom, Anderson produced from 191 to 205 units/hour 
as compared to the 242/hour standard and that on the 970 body 
line, he created bottlenecks, smashed the barrel of a hinge and 
ran 295 pieces with loose hinges which could not be reworked. Accordingly, Anderson was discip
lined as described and laid 
off pending occurrence of a vacancy in the warehouse. 
b. John Tilly 
John Tilly, a member of the 
Union™s contract negotiating 
committee, a strike participant and, before the strike, a group 
leader
40 in final assembly,
41 was the next to be recalled to work. 
He returned on December 27, 1994, after receiving a call from 

Church. As Church described the conversation, he had phoned 
Tilly after first recalling Anderson, had informed Tilly that the 
Respondent had a production operat
or classification open and 
asked if he wished to be recalled to that job. When Tilly in-

quired if his old job was availabl
e, Church replied that there 
was no opening in the group leader position at that time, that 
Tilly could remain on layoff until
 a opening occurred, but that 
the Company did have a production operator opening available 
if he wished to return.  
Tilly accepted the produc
tion operator position. 
Tilly™s immediate supervisor on
 his return, Robert Schenk, 
assigned him to the drive roller pi
n area. Schenk told Tilly that 
he would have approximately 2 da
ys to get oriented after which 
he would have to meet the 180 unit per hour production quota. 
On December 27, Tilly also met with Thiede and Schenk. In 
response to Thiede™s query as to whether Tilly had any ques-
tions, Tilly replied that he had 
none. Thiede told Tilly that he 
did not want him to go out there and harass anybody. Tilly 
replied that he thought he was above that. Thiede declared that 
he would not be able to use Ti
lly differently from anybody else 
in the plant. Tilly replied that 
he had not figured that Thiede 
would. Tilly worked on the above-descr
ibed steel drive rollers but, 
during December 27Œ28, he did not meet the 180 piece quota, 
producing about 160 to 170 units/hour. Supervisor Schenk 
asked Tilly to remain after a December 29 safety meeting. 
When the meeting ended, Schenk handed Tilly a verbal docu-
                                                          
 40 At all relevant times, the group leader positions were within the 
bargaining unit. 
41 Tilly, employed by the Respondent for approximately 38 years, 
was second from the top of the seniority list after Anderson. He had 
held the group leader™s position in the roll towel department for about 
5Œ½ years, setting up production lines, setting up and adjusting riveters, 
assigning employees to jobs and ensu
ring that they had the necessary equipment. He had spent much time
 taking apart cabinets for repaint-ing. He had served as group leader over the finish assembly employees 

who had performed the drive roller job,
 but had not done that work on 
an extended basis. His experience 
long had been limited to briefly 
demonstrating how the work should 
be done to newly assigned em-
ployees by running one or two illustrative pieces. 
 ALWIN MFG. CO. 683 mented warning, telling Tilly that he was sorry to have to do 
this but that Tilly was not m
eeting the quota. The warning, 
which noted that Tilly, having 
been told on December 27 what was expected of him with re
spect to meeting the minimum 
production standards set by management, had not attained that 
standard on December 27, 28, or 29. Accordingly, Tilly was 
being warned that continued fa
ilure to meet those standards 
might subject him to further discipline. Schenk asked if there 
was anything he could do. Tilly 
replied that he did not think 
that there was. He was applying
 himself, doing the best he 
could.42 Tilly disputed the accuracy of the sentence in the warn-
ing that read, ﬁand that continued failure to put a good faith 

effort to meet this minimum,ﬂ because from his return, Tilly 
had given his best effort. Howeve
r, such effort never was good 
enough. He had gone back to the Respondent because he 
needed the work and had communicated this to Thiede and 
Church. After several days on the drive roller job, Tilly did meet the 
production standards for that position. Following a short 
evaluation by Supervisors Schenk
 and Wayne Ulmen, Tilly was 
reassigned to a different jobŠthe
 lever and actuator, two parts 
of the dispensers instrumental 
in releasing the paper towels. 
Schenk told Tilly that that the job quota there was 189 per hour. 
At first, Tilly fell short but agai
n, after several days, he attained 
the quota. 
On about February 1, 1995, Tilly was returned to the drive 
roller job,43 but did not again immediately attain the 180 unit 
standard there, producing about 160Œ165. Accordingly, for this 
failure, Schenk gave Tilly a writ
ten documented warning, dated 
February 3,
44 in the presence of supervisor Ulmen. When 
Schenk told Tilly that he was giving him this written docu-
mented warning because he had not met the quota, Tilly replied 
that he was working at this j
ob the best way he knew and real-
ized that he had attained the quota the last time he was on the 
job. Tilly protested that he was working to his best ability but 
had sores on his hand from the earlier lever and actuator job. 
Schenk did not say respond.  
On February 4, Tilly was rea
ssigned to riveting lock catches 
on covers. This entailed taking the cover out of a box, partially removing its wrapper, riveting on a clip and piling the proc-
essed covers on a pallet. Tilly 
did not meet the production stan-
dard for that job. He previously only had riveted two or three 
pieces to demonstrate to empl
oyees how the job was done. It 
never had been his regular assignment.  
On February 7, after a few days on the clip/cover riveting 
job, Schenk told Tilly that he
 was not meeting the standard 

there and brought him to Thiede™s office for a session with 
Thiede, Church, and Schenk. Thiede and Church both told Tilly 
that his failure to meet the quota for that position would call for 
a 3-day disciplinary layoff. Howe
ver, as his age and years of 
                                                          
                                                           
42 Both Tilly and Anderson were di
sciplined for not having met the 
production standards on the same driv
e roller job. Tilly testified with-out contradiction that the production standard for the drive roller job in 
question had been effectuated in 1992
 and was involved in most of the 
seven employee discharges in c
onnection with the production stan-
dards. 
43 Tilly received no explanation fr
om Schenk when the latter sent 
him back to drive rollers from leve
r and actuator operation where, as 
noted, Tilly had been meeting the 189 unit/hour standard. 
44 The language in the February 3 documented written warning to the 
effect that Tilly again had been assi
gned to drive rollers on February 2, 
instead of February 1, was typographically incorrect. 
service totaled 75 or more, under 
the contractual rule of 75, he 
could exercise one move option; 
Tilly could transfer either to 
become a paint shop helper or a 
press operator. Tilly, stating 
that he could not afford to have
 3 days suspension, opted for the 
pressroom position. Because he had accepted the transfer under 
the rule of 75, his 3-day susp
ension was waived
. Nevertheless, Tilly that date was given notice 
of a 3-day disciplinary layoff. 
After February 7, Tilly was 
assigned to the press depart-
ment.45 There, Tilly, as part of the above-described 970 line 
seven-member work team
, put emblems on covers. Lee Stueber, Tilly™s immediat
e supervisor, showed him how to roll form the 957 body, a circular cabinet. This was done by 
placing a piece of steel on a press roller, removing the steel 
after its revolution around the roller, piling the processed pieces 
on pallets and repeating the procedure with the next piece of 
steel. 
On Tuesday, March 28, 1995, 
at approximately 10:30 a.m., 
Stueber told Tilly to report to Thiede™s office where he met 
with Thiede, Church, and Stueber. Thiede declared that he and 
Stueber had been observing Tilly a
nd that Thiede felt that Tilly 
was putting in a meager work effort on this job. Tilly answered 
that he was doing the job the way he had been shown. Thiede 
asked if Tilly had ever thought
 of having a piece running di-rectly behind the one he was wo
rking on. Tilly replied that he 
had not been shown to do it that way but that Thiede had some-
thing there. He acknowledged that, perhaps, he should have 
done so and stated that, if Thiede and Stueber had been watch-
ing him work the wrong way or too slowly, he would have 
appreciated their telling him at th
e time. Tilly would have been 
willing to try because, as he earlier had said, he needed the 
work. This was why he had come back to Alwin. Thiede an-
swered that that just was some
thing he had suggested. At that 
session, Tilly was gi
ven a 3-day disciplinary layoff notice, 
dated that day. The notice su
mmarized his earlier production 
infractions, including the February 3 written warning for failure 

to attain the drive roller standard on February 2, after having 
demonstrated on January 3, 4, an
d 5, respectively, that he could 
meet those standards; his February 7 inability to attain the pro-
duction standards for riveting lo
ck springs onto doors; his Feb-ruary 7 exercise of his bumping rights under the rule of 75; and 

his observed meager work effort in roll forming 957 bodies on 
March 24. Tilly was warned that 
continued failure to provide a 
good work effort might subject him 
to discharge. Tilly was told 
that the suspension would come out
 to 2-1/2 days. Tilly left the 
shop at approximately 10:45 a.m. a
nd was to return that Friday, 
March 31.46 However, Tilly later was given a bereavement day 
for March 31 to attend 
a family funeral. 
On his return, Tilly went back 
to the press department where 
he mostly performed the same jobs, again embossing the covers 

and doing punch presswork. Some 
of the assigned jobs were new to him. 
When Tilly received his May 
31, 1995 discharge caution, he 
was working at the lead position on the first press. There, he 

took blanks off a sma
ll pallet, put them in the press, pushed 
certain handles, took the pressed bl
anks out of the press, flipped 
 45 Tilly had worked in the press department in April 1957, when he 
first started at Alwin Manufacturin
g, and continued there through Oc-
tober 1958 when drafted into the arme
d forces. When Tilly returned to 
Alwin, there being no opening in the 
pressroom, he was assigned to the 
finish assembly department. 
46 Tilly grieved the respective disc
iplinary actions taken against him 
for not attaining the minimum production standards. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 684 them over and put them on the 
track for the second operation. 
The numerical quota for that job was 378 per hour. 
On May 31, Supervisor Wayne Ul
men told Tilly that Thiede 
wanted to see him in his office. Tilly reported there with Robert 
Pallock, a fellow union member who, as noted, had been termi-
nated before the strike for not
 having met the production stan-
dards, and who subsequently ha
d been recalled. Awaiting them 
in Thiede™s office were Thiede
, Church, Stueber, and Ulmen. 
Thiede and Church began by te
lling Pallock that he was not 
meeting the 378-per-hour standard. Pallock replied that he was 
working to the best of his ability. After giving Pallock a disci-
plinary notice, Thiede asked Tilly to remain.
47 Thiede then told 
Tilly that the Company had recorded him as doing only 298 
pieces per hour and that it was management™s view that he was 
not putting forth a good work effort. Tilly replied that he could 
not do the job any differently; he was working in the best way 
he knew. Church interjected that
 he never had seen Tilly with 
sweat on his back. Tilly reiterated that he was working to his 

best ability. He told Thiede that in all his work years at Alwin 
Manufacturing, he never had ha
d to put his hand behind his 
back when given a paycheck because he had felt as though he 

had earned each check and more
. Tilly then was given a dis-
charge caution, citing his production level that day, as opposed 

to the standard quota, and that three supervisors had observed 
him putting out a meager work effort. 
The record shows that Tilly ear
lier had testified on behalf of 
the Union during the unfair labor practice hearing in 
Alwin I, as 
he had been familiar with the circumstances surrounding the 
October 1992 terminations of certa
in employees in the depart-
ment where Tilly then had been
 group leader. The discharged 
employees had been in Tilly
™s group when terminated. 
In December 1994, when Tilly returned to Alwin Manufac-
turing, the group leaders™ positions in the finish assembly de-
partment were filled by employee
s Shelby Brusky and Jeanette 
Stuckart who, before the strike
, had worked in the roll towel 
area and consistently had been on the 970 test line. Both 

Brusky and Stuckart were fo
rmer Local Union members who 
had returned to work during the strike. 
As in Anderson™s case, Thiede testified concerning Tilly™s 
failure, for whatever reasons, to attain the minimum production 
standards on the various jobs for 
which he had been disciplined. 
While agreeing with the general sequence of events described 
above as affecting Tilly, the Respondent produced records to 
establish Tilly™s performance s
hortfalls, the ability of other 
employees to meet these standards and how Tilly™s production 

output, and that of other employees, had been tracked. In areas, 
such as the pressroom, where the production standards had not yet been time-studied, employees were expected to work to 
supervisorŠcomputed averages, hi
storical averages, or time-
studied averages that had yet to be formally implemented. For 

each pressroom job, in the absence of standards, the supervisor 
instructed each employees to produce to the average. 
Thiede avowed that the drive roller job to which Tilly was 
recalled was very simple to pe
rform, was run every day and 
that Tilly should have been famili
ar with it, having been group 
leader in that area. Tilly received the various disciplinary ac-
tions described above for failur
e to meet the required produc-tion standards on the various jobs
 to which these penalties re-
lated. Tilly had exerci
sed his one time option, under the rule of 
                                                          
                                                           
47 Tilly had been present during Pallock™s disciplinary session in his 
representative capacity as Pallock
™s union grievance committeeman. 
75, of bumping into the pressroom when he had failed to meet 

the standard for the lever/door assembly job and, thereby, 
averted the 3-day disciplinary 
layoff which otherwise would 
have been his due under the Respondent™s system of progres-
sive discipline. His pressroom 
job was a team assignment and, since the employee who was ahead of Tilly, had had trouble 

with parts sticking to his die, all Tilly had had to do was pro-
duce what the person ahead of him had been producing, which 
was well below the expected standard. Tilly had failed to do 
even this and the pieces had been stacked on his machine. 
As an indication of the fairness of these standards, according 
to Thiede, Tilly had been able 
to satisfactorily meet the drive 
roller quota on January 3, 4, a
nd 5 and later had performed ﬁexcellentlyﬂ on leve
r and actuators. Consistent with the com-
pany practice of reassigning em
ployees to other jobs, as 
needed, Tilly was moved from drive rollers to levers and actua-
tors and, later to door assembly, putting lock springs on cabinet 
doors, because the Respondent
 had undergone major design changes in which certain dispensers, drive rollers and levers 

were being phased out. Fewer dr
ive rollers were needed. It, 
therefore, had become necessary to reassign Tilly as jobs he 
had been working on no longer were being run every day and 
as some parts that he had be
en assembling were being pur-
chased complete. In being so transferred, Tilly had not been 
treated differently than other 
employee since all were moved 
around. Thiede related that the supervisors, rather than himself, were 
responsible for the documented written and written warnings 
that had been given to Anderson 
and Tilly and that he did not 
become involved in the disciplinary progression until the sus-
pension process was reached. However, before these warnings 
were administered, the employ
ees™ production was discussed 
daily with the supervisors. Poin
ting out that only former strik-
ers, including Anderson™s replacem
ent, have been added to the 
work force since the end of the strike, Thiede denied that the 
union activities of Anderson and Tilly, including their partici-
pation in the strike, had played any role in their treatment by 
the Respondent. They were disciplined solely for their failure to 
meet, and in Tilly™s 
case, to maintain, the minimum production 
standards. 
c. Adelaide Carmody 
Adelaide Carmody,
48 unlike Anderson and Tilly, was not al-
leged as a discriminatee but wa
s called as a General Counsel™s 
witness to attest the Respondent™s
 discriminatory intent with 
respect to employees who had returned to work after participat-
ing in the strike. 
Carmody testified that, on May 12 or 13, 1994, during the 
strike, Thiede had interviewed he
r for employment in his office. 
Thiede asked what Carmody was applying for. She told him the 

press; Carmody had had 15 years™ pressroom experience. 
Carmody expressed her reserv
ations about crossing the 
picket line. Thiede answered that it was a tough decision, that 
the union people were lazy, that they did not want to work, and 

that they felt they had to have a 10-minute break every hour. 
Thiede also stated that there were a lot of good people out on 
the street. When they discussed wages, Thiede said that the 
Company paid $6.50 an hour. Carmody noted that the newspa-
 48 Carmody worked for the Respondent from May 16, 1994, through 
May 25, 1995. 
 ALWIN MFG. CO. 685 per ad she was answering had read $8.
49 Thiede explained that 
employees started at $6.50 and went to $9 an hour. When Car-
mody asked how soon she could be making $9 an hour, Thiede 
answered not that long. Thiede told Carmody that it was her 
choiceŠif she wanted to come to work for the Respondent, she 
could do so. Carmody stated that she would come to work. 
Thiede asked if Carmody wanted to start then. She replied that 
she would prefer waiting until
 the next Monday, May 16. 
As arranged, Carmody started work on May 16. On her first 
day, she worked at a riveter on the one piece body line and then 
moved to the area where welding, riveting, and deburring was 
done. This was part of the press group but was in a separate 
room. Carmody thereafter worked there full time except when 
on leave for 2 months in November and December 1994. Be-
fore she took that leave in November, her group leader, Mary 
Magnin, told Carmody that there were no (production) quotas. 
Carmody learned in October 19
94 that the striking employee 
would be returning to work when, as she and other employees 
were leaving work, they were stopped at the back door by one 

of the Company™s ownersŠeither Vice President Prust or 
President Krueger. There had be
en a number of such meetings at that rear door and Carmody 
did not remember which of the two owners was involved at that
 specific instance. The owner 
announced that the Union had abandoned its strike. The striking 
employees would be coming back as needed but the Company 
was working on behalf of the employees gathered there and 
they did not have to worry about their jobs. 
Carmody returned to work from her leave on January 9, 
1995. Group Leader Magnin always 
handed out assignments in 
Carmody™s work area. On one occasion, Carmody asked Mag-
nin if she wanted her to work on the support platforms. Magnin 
said no, she was saving them 
for the strikers. Carmody de-
scribed work on the support platfo
rms as hard, dirty, and oily. 
The support platform job entailed deburring a jagged edged 
steel bar, about 12 inches long and 3 inches wide, by running it 
across a wire wheel. Often, employees who did that work went 

home covered with oil. Wires w
ould fly off the wheel and stick 
into the employees. The job also carried a very high production 
rate. From early March 1995, Carmody occasionally served as 
backup group leader, substituting for Magnin and, on March 
20, Carmody became temporary group leader when Magnin 
took off Thursday afternoons each week for about 6 weeks to 
attend school. During the afternoon of Thursday, May 11, Leon Bonk, a 
paint department supervisor, s
poke to Carmody, then substitut-
ing as group leader, about Doris Avery, an employee who, at 

the time, was deburring the support platforms. Bonk ap-proached Carmody about 20 minutes before the end of the shift 
asking if there was anything else that Doris could do. When 
Carmody said yes, Bonk told Ca
rmody to put her on it; this 
(platform supports deburring) job was to be saved for Bob Pal-
lock and Ken ________, two returning strikers. They had been 
told to be there in the morning and would be doing that job. 
In early April 1995, Carmody spoke with Supervisor Lee 
Stueber while he was reviewing her job performance. Stueber 
began by going through the review list, rating Carmody very 
good on each job aspect. Carmod
y then asked when the em-
                                                          
                                                           
49 Although telling Thiede she was 
answering a newspaper adver-
tisement, Carmody testified that she had been referred by an employ-
ment agency. 
ployees would be going on four 10-hour day workweeks, from 
Mondays to Thursdays. Stueber 
replied that the Company was 
shooting for April 17. Carmody d
eclared that, if the overtime 
continued, the employees still would be working Friday morn-
ings after they went on their 4Œ10 schedule. Stueber told Car-
mody that the Company wanted to keep up and get everything 
done that it had to get done because it did not want to call back 
any more ﬁyou know whosﬂ than it had to.
50 Carmody received the higher $9.50/hour pay rate only for 
the time she worked as backup group leader. The rest of the 
time, she was paid at the $8 rate to which she had advanced 
after having been given six 25-
cent raises from her $6.50/hour 
starting rate. Accordingly, she still was earning less than the $9 
promised at her initial interview. 
On May 25, Carmody gave Stueber 2 weeks™ notice that she 
was leaving because she had not 
received promised raises to 
reach the $9/hour. Carmody felt that she had been lied to. Late 
that afternoon, Carmody was calle
d in to Thiede™s office where 
Thiede told her that the Company appreciated her giving 2 
weeks™ notice. However, Carmod
y would be done at the end of 
the day. When Carmody replied that she really would have 
liked to work the full period, Thiede told her that this was not 
an option, that work was slow and that there was not enough 
work out there. Thiede reiterated to ﬁthe end of today.ﬂ Car-
mody reminded Thiede that, at he
r job interview, he had told 
her that getting to $9 would not 
take very long. Carmody be-

came angry and called Thiede a 
ﬁf___g liarﬂ and other choice 
names. 9. Economic pressures affecting the Re
spondent™s               
bargaining stance 
The Respondent presented compre
hensive evidence in effort 
to establish that while its 
bargaining positions during the 1993Œ
1994 negotiations and its general approach to the Union since 

the signing of the last fully agreed contract, may have been 
more stringent than in the past when the Union had been able to 
gain improved wages, benefits, 
and other terms and conditions 
of employment at the bargaining table, its current stance had 
been necessitated by economic pr
essures, applied domestically and abroad. The Company had not been motivated by antiunion 

sentiments. These pressures, to reduce dispenser prices by cut-
ting its own costs, and even to provide rebates on the purchase 
prices, had come from its principal customers who, as noted, 
were the paper product manufacturers who purchased the Re-
spondent™s dispensers and whose corporate names appeared 
thereon. 
Company President Krueger testified that in early 1992, 
Scott Paper Company, the Respondent™s principal customer and 
provider of between 70 to 75 percent of its business, deter-
mined that it would be necessa
ry to undertake substantial 
changes affecting its suppliers. 
This course was first announced 
in a March 20, 1992 letter to Krueger from Sharon Robbins, the 
newly for appointed vice pres
ident procurement for Scott 
Worldwide. There, Robbins announced that Scott Paper was 

taking a new direction in terms 
of the way it planned to do 
business and the roles and obligations of Scott and its suppliers. 

To ensure that Scott met its needs and that the suppliers under-
 50 Thiede testified that the Comp
any regularly worked overtime until 
some time in April 1995 when the volume of orders went down. The 
Respondent has been off overtime ev
er since. According to Carmody, 
the Respondent did go to a 4-day, 10-hour day workweek on May 8 or 
15, while she still was employed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 686 stood those needs, its key supp
liers, including Krueger, were 
ﬁinvitedﬂ to attend a meeting in
 Philadelphia on April 6, 1992. 
At Krueger™s direction, Sales Director Quigley went to that 
meeting and reported back to him. 
This was followed by a May 13, 1992 letter from Robbins to 
Quigley which noted that the Respondent previously had 
agreed to participate in Sco
tt™s Worldwide Corporate Premium 
program. Enclosed for signature with this letter was a revised 
Corporate Premium Agreement. Under this new procedure all 
Scott Paper suppliers were to reba
te to Scott an amount equal to 
one percent of their sales to that customer, payable no later than 
15 days from the end of each calendar quarter. The monies so 
obtained were to be used, at Sc
ott™s sole discretion, to found a 
program ﬁto study aspects of th
e supply and procurement func-
tion relating to designated products
 purchased by Scott.ﬂ Scott, 
again at its sole discretion, agreed to share information thus 
obtained relating to uncovered pract
ices which might be of use 
to the suppliers. By then, Krueger and Quigley had attended 
several meetings at Scott™s Philadelphia headquarters on this 
subject and knew that Scott was considering this program. 
Krueger testified that the rebate program dramatically affected 
Alwin™s earnings but that his company had no recourse if it 
wished to continue to be considered for designation as a pre-
ferred Scott supplier except to comply immediately. The Re-
spondent had had no time period in which to adjust pricing or 
to make any other modifications. 
Quigley received a July 7, 1992 letter from D. (Denis) M. 
Canty, Scott™s director of ma
rketing, who worked under Rob-bins. This letter summarized concessions the Respondent pre-

viously had made for consideration as a preferred supplier, 
indicating several relatively im
mediate price reductions on a 
key line of dispensers, the institution of certain payment terms, 

and noted that the Corporate Premium (rebate program) would 
be taking effect. The products id
entified for cost reductions in this letter then represented approximately 70 percent of the 

Respondent™s sales to Scott. The Respondent in 1992 did re-

duce the price on one major referenced product by 4 percent 
and on two other items by 3.6 an
d 2.9 percent, respectively. 
Joseph M. Woods III, Scott™s manager of marketing pro-
curement, commercial business, 
sent an August 31, 1992 letter 
to Quigley, with a copy to Krueger, which stated Scott™s con-
cerns that, since that Company had cut costs by reducing inven-
tories, it was important for Alwi
n Manufacturing, as a supplier, 
to make timely dispenser shipments to Scott. This in practical 

terms meant that, in order to k
eep Scott™s products available to 
the public at consistent levels, th
e Respondent, at greater cost to 
itself, had to do whatever was necessary to maintain a sufficient 
inventory for Scott if it wished to continue being evaluated as a 
preferred supplier candidate for 
Scott. As a result, the Respon-
dent began to maintain a higher than desired product inventory 

level for Scott PaperŠan expens
e borne directly by Alwin. 
Scott™s demand in Woods™ Augu
st 31 letter never was with-drawn and remained current at the time of hearing. 
A February 22, 1993 letter from Robbins invited Krueger to 
come to the first annual prefer
red supplier seminar, which he 
attended on May 5, 1993, in Phila
delphia. At this seminar, 
Scott™s representatives told the assembled suppliers that final 
decisions had not yet been made 
as to preferred suppliers but that they, as candidates, still we
re in the running. The attendees 
were reminded that Sc
ott Paper was very dedicated to continu-
ing its strategies for cost reduc
tions and that it would be ex-
plaining in the coming year what 
further things it had in mind. 
The suppliers could not assume that they already had been se-
lected as preferred suppliers. 
In February 1993, the Respondent was confronted with the 
fact that, although it could not raise prices, labor costs would 
continue to increase yearly under the collective-bargaining 
agreement. The next increase in the employee wage and benefit 
schedule was to become effective in March 1993. 
On June 3, 1993, Vice President 
Prust sent a letter to all em-ployees, describing the difficulties brought about by changing 
customer demands and the need to be able to deal creatively 
with a paper industry weakened by global competition. Prust 
generally informed the employees of the problems that the 
Company was facing. 
Krueger sent all employees 
a July 13, 1993 written commu-
nication continuing and expanding the dialogue set forth in 
Prust™s June 3 letter, indicatin
g the Respondent™s interest in 
better communications with its employees and emphasizing the 
need for change. 
Subsequently, Krueger received an August 17, 1993 letter 
from Troy Nyeste, the Scott worl
dwide fixture supply manager, 
who reported to Canty. This letter introduced Nyeste to the 

Respondent as being in a newly cr
eated role responsible for the 
development and implementation 
of a worldwide fixture supply 
system intended to deliver fixtures at the lowest total cost to all 
of Scott™s worldwide markets. Until then, the Respondent never 
had dealt with a Scott Paper 
representative who was solely 
focused on the cost containment of dispensers. 
Quigley prepared a November 17, 1993 agenda proposing 
subjects to be discussed at a sc
heduled meeting later held with 
Scott in Philadelphia on November 30. Krueger, who attended 
the meeting, related that the primary focus was on Scott™s re-
peated questions about cost 
reduction methods. While Quig-
ley™s proposed topics were disc
ussed at the meeting, the con-
tinuing question asked then, and 
at every meeting with Scott 
Paper during that time period,
 was how the Company could 

reduce costs on product. Scott, at
 one point instructed, the Re-
spondent to go only to certain sources of supply with regard to 
certain production materials. Th
e Respondent, in turn, asked for 
some flexibility. 
Krueger testified that Scott Pa
per knew the effective dates of 
the Respondent™s labor contracts a
nd had kept track of the dates 
of the Respondent™s™ negotiating 
sessions. Scott Paper had fre-quently reminded the Respondent that, notwithstanding any 

disruption in production that might be caused by a labor con-
tract dispute, Scott still expected the Re
spondent to maintain 
product availability. At the Nove
mber 30 meeting, Scott™s rep-
resentatives asked if the Respondent was preparing for negotia-
tions and if it anticipated any unusual circumstances that might 
cause them shortage of product. Krueger replied that the Re-spondent was preparing to communicate earlier with the Union, 
that the Respondent had serious concerns, but was prepared to 
try to arrive at an amicable contract settlement with the Union. 
The Respondent had a number of issues to cover but felt that 
Scott™s product availability would not be disturbed. 
A January 26, 1994, Scott Pape
r press release, sent to 
Krueger™s attention, announced 
Scott™s reduction of its world-
wide work force by approximately 25 percent in support of its 
ongoing productivity improvement 
and cost containment pro-
gram. Krueger explained that the announced reductions in Scott™s staff meant that the Res
pondent would have to do more 
of the work formerly done by Scott with no additional way of 
charging for those services. Accordingly, the Respondent un-
 ALWIN MFG. CO. 687 dertook additional responsibilities in the development of dis-
pensers when Scott discontinued its fixture engineering group 
which had been delivering most of the developed product to the 
Respondent. Sometimes the Respondent was compensated for this product development work, sometimes not. The Respon-
dent also was asked to take on the scheduling of Scott™s 
monthly dispenser needs, anothe
r job previously done by Scott 
personnel. While some of Scott™s work had been shifted to the 
Respondent before 1994, this m
ovement became significant on 
and after the first quarter of that
 year. In addition, Scott™s re-
alignment and its closing of older facilities had led to a decline 
in the Respondent™s volume of business from Scott. 
In an April 27, 1994 press release, Scott Paper announced 
that the Respondent, among others, 
finally had been selected as 
a national preferred supplier, pick
ed in that category with one 
other company. The release referenced the Respondent™s com-
mitment to continua
lly improving the value of the product and 
Scott™s costs. 
Quigley sent a June 17, 1994 letter to Frank Consoli at Scott 
Paper Company, who had been represented by his employer as 
being involved in overseeing procurement. This letter proposed 
a list of topics for discussion at a meeting to be held June 21. 
Krueger attended this meeting, th
e principal thrust of which, 
again, was cost reductions. 
While the Respondent was unde
rgoing these price reductions at Scott, it was experiencing like difficulties with other of its 
customers in the paper industry. The Respondent, before the 
start of contract negotiations in 1993, had committed apprecia-
ble capital for new equipment and technology. The Respondent 
also introduced a series of charts prepared in anticipation of 
litigation tending to show that in the years before, during and 
since, the start of the 1993Œ19
94 collective-bargaining agree-
ment negotiations, its pricing had been flat and its return on 

product diminished. 
10. The Respondent™s concurrent 
treatment of its nonbargaining 
unit personnel 
The impact of these business difficulties on the Respondent 
appears mixed. As noted, the officers of the Respondent, a pri-
vately held corporation, were Kr
ueger, who served as president and acting treasurer, and Prust as vice president and acting 
secretary. The board of director
s consisted of Krueger, Prust, 
Attorney Joseph Nicks, Cert
ified Public Accountant Roy 
Bruechert, and retired Alwin employee Lee Krueger. The nine 
stockholders all were members of the Krueger and Prust fami-
lies. The Respondent™s board of directors met quarterly and then 
once annually at a year-end meeti
ng usually held in the second 
or third month of the following year. At the directors™ August 
24, 1993 meeting, they noted a s
ubstantial second quarter drop 
in earnings and, also that, during the first quarter of 1993, sales 
had decreased by about 35 percent from the corresponding 
period of the year before, resulting in a specified drop in net 
earnings. The directors discussed 
the need for increased inven-
tory in order, as noted, to service Scott Paper, focusing on 

whether that much inventory was needed. Krueger testified that 
the directors concluded that the inventory level was required to 
satisfy that customer™s needs. 
Notwithstanding the directors™ 
concerns about the higher inventories, equipment additions well 
into six figures, a 6-month decrease in cash funds, combined 
with the sales allowances and cash discounts afforded Scott through its rebate program, whic
h factors lessened net income, the directors voted a shareholders™ dividend on common stock 
of $1.50/share, an amount totaling into five figures. This was a 

reduction in the dividend from prior years. 
At the directors™ November 2, 1993 meeting, the members 
reviewed the 9-month comparative financial statements; the 
respective 3-month quarterly pe
riods were compared, showing 
the sales volume effect on net income. The minutes of that 
meeting stated, ﬁThe favorable di
rect labor ratios have contrib-
uted to the company™s operating results. Management continues 

to push for production efficienci
es.ﬂ Krueger, in testimony, 
explained that the indicated favorable direct labor ratios had 
come about because the Respondent had pushed for production 
efficiencies.
51 Some of the effects this would have on return at 
the bottom line were discussed. The directors, inter alia
, noted 
that the dividend payments decl
ared to that point in 1993 were 
one-half the 1992 annual dividends, and voted a dividend of 

$3/share, twice that declared during the preceding Board meet-
ing. The next directors™ meeting was held on December 21, 1993, 
when the members discussed the 
Respondent™s current financial 
status. Annual sales were projected to be below 1992 and fi-
nancial statements for April, May, and June 1993 indicated 
substantial pretax losses. Krueger reported on the preparation 
for union negotiations, which were to start in the following 
month. The board discussed cont
ributions to the employee de-
ferred benefits plan, concluding th
at, because of the anticipated 
drop in 1993 earnings, its contributions to that program would 
be reduced.52  It was resolved that a $100,000 reserve for possi-
ble employee backpay awards re 
Alwin I was to be recorded on 
the Company™s financial statem
ent. Review of dividend pay-
ments showed that $15/share had been paid in 1992, while only 
$10.50/share had been paid to date in 1993. A $1.50/share divi-
dend payable in December was voted. 
Krueger, at the February 22, 
1994 directors™ meeting, sum-
marized operations for 1993 and expressed concern with the 
financial outlook for 1994 and with the uncertainty of the then-
ongoing labor contract negotiations. He was increasingly con-

cerned that that it would be a more difficult year. In view of the 
uncertainties of the time, it was decided that officers™ salaries 
should remain the same as in the preceding year, subject to 
review later in the year and, 
while 1993 dividends were about 
20 percent less those than paid in 1992, another $1.50/share 
dividend was voted to be paid in February 1994. 
By the time of the next Boar
d meeting on May 24, 1994, the 
strike had been in progress for nearly 3 months. The status of 
the strike was briefly discusse
d. Since there were no new nego-
tiations or union proposals, ear
ly settlement was deemed un-
likely. At that time, the current shop labor force was noted as 
being at 92 employees, including
 nine former union employees. 
In the discussion of the Compan
y™s financial position, sales for 
the second quarter of 1994 were similar to those in the first 
quarter. The second quarter was e
xpected to be somewhat simi-
lar. The Company™s financial position and ratios were compa-

rable to December 1993 but, because of a precipitous drop in 
sales, net income was substantia
lly less. Dividends to be pay-
                                                          
 51 On cross-examination, Krueger 
admitted that, in November 1993, 
the Respondent had learned from its
 certified public accountants that it 
was experiencing favorable labor costs. 
52 The Respondent™s deferred benefit pl
an was participated in by all 
salaried employees, from Krueger 
down to office clerical employees. 
Employer contributions were made 
to that program during 1993, 1994, 
and 1995. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 688 able in May 1994 were reduced 
to $1.25/share. This was less than in prior years. 
During the directors™ August 16, 1994 meeting, it was noted that July sales were down, prob
ably due to delays by the cus-
tomers™ freight forwarders. Whil
e there were some financial 
concerns, there was activity in new product and customer de-
velopment. The Board noted that no new negotiations or union 
proposals were pending at that 
point and that the Respondent 
was waiting to see what might happen thereafter. After other 
previously described problems within the paper industry were 
discussed, a dividend of $1.75/share was approved for payment 
in August 1994. The Respondent also introduced
 evidence tending to summa-
rize percentage and actual pric
e reductions in its various prod-
ucts in the years before and after the start of the 1993Œ1994 
labor contract negotiations and the unanticipated decline in its 
foreign sales. In spite of these business pr
essures, stockholder dividends 
regularly were paid in 1993 and through the first half of 1994,
53 although at lower levels than in prior years. Krueger and the 
Respondent™s other executives t
ook no salary decreases during 
1993, 1994, or 1995 but, instead, contrary to the minutes of the 
February 22 directors™ meetin
g, were given pay increases. 
Similarly, none of the Respondent
™s salaried employees below 
the executive levels, including 
supervisors and office employ-
ees, experienced paycuts during 1993, 1994, or 1995. Rather, 
during those years, they, too, continued to receive pay in-
creases. In addition, nonbarga
ining unit employees received 
bonuses during 1993, 1994, and 1995 and, as noted, during 
those years the Respondent continued to contribute to these 
employees™ deferre
d benefit plan. 
C. Analysis and Conclusions 
1. The refusals to bargain 
during contract negotiations 
This case does not turn on credibility issues or whether, as 
the Respondent argues, existing ma
rket pressures justified its use of hard bargaining methods in pursuit of a concessionary 
collective-bargaining agreement. Rather, this matter revolves 
about the Respondent™s premeditat
ed, unwaivering insistence to 
asserted impasse on, 
and implementation of, a final contract 
proposal containing two previ
ously adjudicated, still-
unremedied violations of the Act. It is undisputed that, contrary 
to the Board™s Order in Alwin I, 
which had issued more than 1 month before the August 26, 1994 negotiating session and 
which subsequently was enforced by the U.S. Court of Appeals 
for the Seventh Circuit, the Re
spondent did not materially mod-
ify its negotiating position on, or rescind the unilateral unlaw-
fully implemented minimum pr
oduction standards or changed 
vacation policy. The record of this proceeding shows that the 
Respondent concurrently conti
nued to enforce both issues throughout negotiations and during the remaining term of the 
labor contract with the Union until its February 28, 1994 expi-
ration. The Respondent thereafter continued to implement these 
terms as part of its effectuated final offer. As will be discussed, 
penalties administered to empl
oyees for not meeting or main-
taining production standards be
fore and since the Board™s Al-win I Order never were rescinde
d and employees suspended 
and/or discharged for that reason
 were not reinstated and made whole as therein required. The record, instead, shows that the 
                                                          
 53 The record contains no evidence concerning respondent dividend 
payments after the August 1994 board of directors™ meeting.  
Respondent has continued to enforce the production standards 
and to discipline employees for failing to meet or maintain 
them. All remedial gestures to disciplined employees and offers 
of job recall before and since th
e strike were made contingent 
upon the recipients™ compliance with these illegally imposed 
standards. 
As restated by the U.S. Court of Appeals for the Tenth Cir-
cuit, in 
Intermountain Rural Electric v. NLRB:
54  A bargaining impasse occurs when parties to a 
negotiation exhaust all possibility of reaching agreement 
and further negotiations would be futile. . . . To determine 
whether parties have negotia
ted to good faith impasse, the 
Board traditionally considers (a) the parties™ bargaining 
history, (b) the parties™ good faith in negotiations, (c) the 
length of the negotiations, (d) the importance of the issues 
over which there is disagreement, and (e) the contempora-
neous understanding of the parties as to the state of nego-
tiations on the crucial date. 
Taft Broadcasting Co., 
163 NLRB 475 (1967) [enfd. sub nom
. Television Artists 
AFTRA v. NLRB, 
395 F.2d 622 (C.A.D.C. 1968)]. 
 As further explicated by Admi
nistrative Law Judge Kleiman in 
his Board-approved decision in 
Circuit-Wise, Inc.
:55  [A] part(y™s) declaration that an impasse has occurred will not 
be dispositive in determining whether one does indeed existŠ
all of the circumstances of the case must be analyzed.
64 A finding of impasse presupposes that the parties prior 
to the impasse (had) acted in good faith. Generally, a law-
ful impasse cannot be reached in the presence of unreme-
died unfair labor practices.
65 The Board long has held that, 
(ﬁA party may not parlay an
 impasse resulting from its 
own misconduct into a license to make unilateral 
changesﬂ).66 While no unfair labor practice is insignificant, in the 
context of determining whethe
r an impasse is present, 
some have more significance th
an others in the negotiating 
process and its progress. For 
example, unilateral changes 
in employees™ terms and c
onditions of employment may 
constitute significant violations of the Act in the context of 

which misconduct, no lawful impasse can be reached.
67 [Parenthesized material added.] 
  64  Huck Mfg. Co. v. NLRB, 
693 F.2d 1176 (5th Cir. 1982). Also 
see Teamsters Local 175 v. NLRB, 
788 F.2d 27 (D.C. Cir. 1986). 
65   White Oak Coal Co.
, 295 NLRB 567 (1989); 
LaPorte Transit, 
286 NLRB 132 (1987), enfd. 888 F.2d 1182 (5th Cir. 1989). 
66   Wayne™s Dairy
, 223 NLRB 260 (1976). 
67   White Oak Coal Co.
, supra
.          As the Board stated in 
Noel Corp.:56   Although an Employer who has bargained in good faith 

to impasse normally may implement the terms of its fi-
nal offer, it is not privileged to do so if the impasse is 
reached in the context of serious unremedied unfair labor 
practices that effect the negotiations.
33   33   Columbian Chemicals Co., 
307 NLRB 592, 592, 596 (1992), 
enfd. mem. 993 F.2d 1536 (4th Cir. 1993); 
J. W. Rex Co., 
308 
                                                          
 54 984 F.2d 1562 (1993), enfg. 305 NLRB 783 (1991). 
55 309 NLRB 905, 918 (1992). 
56 315 NLRB 905, 911(1994). 
 ALWIN MFG. CO. 689 NLRB 473, 473, 496 (1992), enfd. mem. 998 F.2d 1003 (3d Cir. 
1993). 
 Here, negotiations foundered in material part because the 
Respondent never complied with the Board™s Order requiring, 
inter alia
, that the unlawfully imple
mented minimum produc-tion standards and changes in vacation policy be rescinded and 
that all disciplinary actions 
taken against employees for not 
having achieved or maintained those standards be remedied in 

the ways prescribed by the Bo
ard. Instead, the Respondent, 
without interruption, continued to maintain and enforce both 

the disputed changed vacation policy and the minimum produc-
tion standardsŠstill progressively disciplining to suspension 
and discharge employees who subs
equently failed to adhere to 
those standards. At the same time, the Respondent has not 
remedied the its illegal actions against employees previously so 
punished. The Respondent™s insistence on maintaining these 
unlawful employment terms th
rough the entire negotiating 
process resulted in continued friction and disagreement at the 
bargaining table. The Respondent™s
 conduct in this regard not 
only thwarted the Board™s purpose in ordering rescission, but 
further retarded the bargaining process by precluding resolution 
of the approximately 60 to 70 grievances that then were pend-
ing for production standardsŒbased incidents of employee dis-
cipline. 
The Board had directed repeal of these standards and of the 
vacation policy changes so that the parties thereafter might 
bargain on a more equal footing; to enable the Union, when 
required to address these issues at
 the bargaining table, to nego-
tiate their every aspect, including initial implementation. It was 
not intended that the Union be re
duced, as here, to picking over 
the details of accomplished facts only to the extent permitted by 
the Respondent while that Employer continued to enforce these 
changes against the unit employees. Since the breakdown in 
negotiations, in material part, 
was a proximate result of the 
Respondent™s unyielding contin
ued adherence to its unreme-
died unfair labor practices, I find that the Respondent was not 
entitled to declare impasse and th
at it violated Section 8(a)(5) 
and (1) of the Act when it unilaterally implemented its final 
contract proposal embodying and 
continuing those illegalities. 
The Respondent has argued that it did not deliberately act in 
opposition to the Board™s Alwin I 
Order during so much of the 
negotiating process as preceded the strike because those bar-
gaining sessions occurred before any decision had issued in that 
matter. Nevertheless, 
Alwin I 
already had been litigated before 
the start of the 1993Œ1994 negotiations and the matter then was 

pending before Judge Scully. 
Accordingly, the Respondent, 
having acted with knowledge that the lawfulness of its imple-

mented minimum production standards and changes in vacation 
policy were the subjects of active litigation before the Board, it 

proceeded at its own risk. However, since, as noted, the issu-
ance of the successive decisions by Judge Scully and the Board 
in Alwin I
, both of which came out before the August 26, 1994 
negotiating session, did not ma
terially deter the Respondent 
from its chosen course, at that last meeting or thereafter, the 
evidence does not indicate that a Board decision in 
Alwin I 
rendered earlier in the negotiati
ng process would have caused a 
difference in the Respondent™s conduct. 
The Respondent™s insistence 
throughout negotiationsŠto fi-
nal offer, asserted impasse, 
and unilateral implementationŠon 
a labor contract containing the 
two unremedied violations es-
tablishes that it further violated Section 8(a)(1) and (5) of the 

Act by engaging in surface bargaining; going through the mo-
tions of bargaining with no good-faith intent to reach agree-
ment. There is little difference 
between the present situation 
and that in Reichhold Chemicals,
57 where the Board found that an Employer had violat
ed Section 8(a)(1) and (5) by insisting to 
impasse that the Union waive access to Board processes, a 

nonmandatory subject of bargaining. In 
Reichhold Chemicals, 
supra, the Union was pressured to directly waive access to the 
Board™s processes, while here, 
the Respondent did what it could 
to get the Union to forego the results of those processes. It is 

difficult to distinguish a parties™
 right of access to the Board™s 
processes from its entitlement to the fruits thereof. While the 

issues of imposing minimum 
production standards and formu-
lating vacation policy, clearly terms and conditions of employ-
ment, normally would be mandatory bargaining subjects on 
which impasse validly might be 
reached, this would not be 
applicable here where those ma
tters stand as two adjudicated 
violations of law. Accordingly,
 until remedied, these issues 
cannot serve as valid grounds for deadlock during contract 
negotiations because excluded 
as nonmandatory subjects of 
bargaining. In fact, here, those ma
tters were illegal, as distin-
guished from merely permissive
, subjects of bargaining.
58 Therefore, the Respondent™s continued insistence, through the 

14 negotiating sessions that preceded the strike and the one 
session that was held during its course, on the here illegal sub-
jects of minimum production st
andards and changed vacation 
policy further violated Section 8(a)(5) and (1) of the Act. 
In addition to the aforesaid conduct, the Respondent has fur-
ther engaged in surface bargaining by its general negotiating 
performance. As the Board held in 
Atlanta Hilton & Tower
:59  Under Section 8(d) of the 
Act, an employer and its 
employees are mutually required to ﬁmeet at reasonable 

times and confer in good faith with respect to wages, hours 
and other terms and conditions
 of employment . . . but 
such obligation does not compel either party to agree to a 
proposal or require the making of a concession.ﬂ Both the 
employer and the union have a duty to negotiate with a 
ﬁsincere purpose to find a basis of agreement,ﬂ
9 but ﬁthe 
Board cannot force an employer to make a ‚concession™ on 
any specific issue or to adopt any specific position.ﬂ
10 The 
Employer is, nonetheless, ﬁobliged to make 
some 
reason-
able effort in 
some 
direction to compose his differences 
with the union, if § 8(a)(5) is to be read  as imposing any 
substantial obligation at all.ﬂ
11 It is necessary to scrutinize an employer™s overall con-
duct to determine whether it has bargained in good faith. 
ﬁFrom the context of an employer™s total conduct, it must 
be decided whether the employ
er is lawfully engaging in 
hard bargaining to achieve a contract that it considers de-
sirable or is unlawfully endeavoring to frustrate the possi-
bility of arriving at any agreement.ﬂ
12 A party is entitled to 
stand firm on a position if he re
asonably believes that it is 
fair and proper or that he ha
s sufficient bargaining strength 
to force the other party to agree. 
NLRB v. Advanced Busi-
ness Forms Corp
., 474 F.2d 457, 467 (2d Cir. 1973
). 
Although an adamant insistence on a bargaining posi-
tion is not of itself a refusal to bargain in good faith, 
Neon Sign Corp. v. NLRB, 
602 F.2d 1203 (5th Cir. 1979), other 
                                                          
 57 288 NLRB 69, 71 (1988), enfd. in relevent part 906 F.2d 719 
(D.C. Cir. 1990). 
58 Reichhold Chemicals, Inc
., 288 NLRB 69 at 72 fn. 19. 
59 271 NLRB 1600, 1603 (1984). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 690 conduct has been held to be indicative of a lack of good 
faith. Such conduct includes delaying tactics,
13 unreason-able bargaining demands,
14 unilateral changes in manda-
tory subjects of bargaining,
15 efforts to bypass the union,
16 failure to designate an agent with sufficient bargaining au-
thority,
17 withdrawal of already agreed-upon provisions,
18 and arbitrary scheduling of meetings.
19 ____________________________ 9   NLRB v. Herman Sausage Co., Inc., 
275 F.2d 229, 231 (5th Cir. 
1960).
   10  
NLRB v. Reed & Prince Mfg. Co
., 205 F.2d 131 (1st Cir. 
1953), cert. denied 346 U.S. 887 (1953).
  11   Id. at 135.
  12  J. D. Lunsford Plumbing
, 254 NLRB, 1360, 1370
  (1981), quot-
ing from
 West Coast Casket Co., 
192 NLRB 624, 636 (1971), 
enfd. in relevant part 469 F.2d 871 (9th Cir. 1972). 
13  NLRB v. Wonder State Mfg. Co., 
344 F.2d (8th Cir. 1965); 
Crane Co., 244 NLRB 103 (1979). 
14  NLRB v. Holmes Tuttle Broadway Ford
, 465 F.2d 717 (9th Cir. 
1972). 
15  NLRB v. Fitzgerald Mills Corp., 
133 NLRB 877(1961), enfd. 
465 313 F.2d 260 (2d Cir. 1963), cert. denied 375 U.S. 834 
(1963). 
16  CalŒPacific Poultry
, 163 NLRB 716 (1967).
  17  Billups Western Petroleum Co., 
169 NLRB 964 (1968), enfd. 
416 F.2d 1333 (5th Cir. 1969). 
18  Valley Oil Co., 210 NLRB 165 (1963). 
19  Moore Drop Forging Co., 
144 NLRB 165 (1963). 
 As restated by Administrativ
e Law Judge Robbins in her 
Board-approved decision in 
Coast Engraving Co
.:60  in assessing motivation, a party™s proposals may be taken into 
account. Thus, although the Board may not compel conces-
sions or otherwise sit in judgm
ent on the substantive terms of 
Collective-bargaining agreements, ﬁit, of necessity, must take 
some cognizance both of conduc
t away from the bargaining 
table and of the reasonableness of
 the positions taken . . . in 
the course of bargaining negotiations.ﬂ 
NLRB v American Na-
tional Insurance Co., 
343 U.S. 395, 404 (1952); 
NLRB v. 
Herman Sausage Company, 
275 F.2d 229 (5th Cir. 1960); 
Sweeney & Co., 
176 NLRB 208, 211Œ212 (1969). 
 The Board also held in 
Reichhold Chemicals,61 that, consis-
tent with the legal principals set forth in 
Atlantic Hilton, supra, it would adhere to the general proposition that the content of 

bargaining proposals, in certain
 circumstances, would be evi-
dence of an intent to frustra
te the bargaining process. 
In agreement with the Genera
l Counsel, I find that the Re-
spondent™s economic and nonec
onomic contract proposals, 
were broadly calculated to be
 so unreasonable and difficult 
either to force a strike during whic
h, as it did, it could replace 
its union employees with nonunion  workers, or to subdue the 
Union into insignificance. 
The Respondent™s economic proposals included pay reduc-
tions of approximately $3/hour from the most recent collective-
bargaining agreement for the 
top-rated production operators 
who, under the Respondent™s proposed job reclassifications, would comprise the great majority of the bargaining unit. Even 
with these pay cuts, employees at the top of their classifications 
were to receive no wage increase
s during the 5-year term of the 
new contract. This also would be
 true for employees in other 
classifications who likewise would receive major paycuts under 
                                                          
 60 282 NLRB 1236, 1250 (1987). 
61 288 NLRB at 70. 
the Respondent™s proposals. Health
 insurance and all benefits 
were to be significantly reduced with increases in the amounts 
of employee contributions; starting wages, regr
essively pro-
posed, would be much diminished, presaging introduction of a 
two-tiered pay system to yet 
further undermine the unit wage 
structure; employees would be
 required to work longer for 
overtime pay, which no longer was 
to be available after 8 hours 
work per day but only after 40 hours work in a week; a floating 
holiday was to be lost; vacations were to be reduced and earned 
vacation time was to be lost. In this regard, under the Respon-
dent™s proposals, no employee could accumulate more than 4 
vacation weeks and, accordingly, employees with respectively 
20 and 25 years of service, or mo
re, would lose their fifth and 
sixth weeks of vacation, although previously earned under the 
terms of earlier collective-bargaining agreements. All employ-
ees would have to work additional qualifying years for the 
various extra weeks of vacation 
in building up to the 4-week 
maximum. While offering modest
 bonuses in lieu of the elimi-nated cleanup, break, and reduced vacation times, and indicat-
ing some willingness to delay the effective date of its termina-
tion of the fifth and sixth vacation weeks, the Respondent never 
significantly compromised the 
content of its economic posi-
tions. The Respondent™s noneconomic proposals similarly were de-
signed to be unacceptable to 
the Union. As the Respondent 
propounded, the unit description wa
s to be geographically nar-
rowed, the rights of management clause was to be expanded, in 

effect, to allow management to work its will in administering 
the bargaining unit without having to bargain with the Union 
even as to conventional matters. Any area that had not been 
reserved in writing to the Union would become a nonnegotiable 
company prerogative. The Respondent sought unfettered free-
dom to use part-time, temporary and leased employees, who 
would remain outside the unit, 
to replace departing unit em-
ployees, to an extent that ultimately would enable it to com-
pletely eliminate the unit; to have the right to unilaterally set 

working conditions, seeking to rese
rve to itself the right to es-
tablish work schedules, shifts and assignments; to largely end 
seniority as a principal factor in job bidding, transfers, layoffs, 
and recalls, while substituting other, more subjective, criteria; 
and to so expand the use of temporary transfers as to virtually 
eliminate the need for job bi
dding. The grievance procedure 
was to be altered to lessen the time available for employees to 
file grievances and the Union, as representative, to act in each 
grievance step. Meanwhile, the times in which the Company™s 
representatives could respond at al
l steps were to be tripled. 
While promulgating these obstacles, the Respondent would 
have required that any grievanc
e not processed in timely fash-
ion be settled on the basis of 
the Respondent™s last answer. In 
this regard, even the number of grievance committee members 
who might respond to a problem within the plant was to be 
reduced, with given committee members being assigned to 
react within specific areas of th
e plant. Additional burdens were 
placed on committee members reobtaining supervisory permis-
sion to leave their work areas in order to perform their griev-
ance/investigatory functions. Church testified that, except for 
extending the availability of bereavement leave to cover the 
loss of stepchildren and leave to attend to union business, the 
Company did not offer or compromise on one provision during 
negotiations that would have produced an employment term 
more beneficial to employees than had existed under the prior 

labor contract. From the foregoing
, I find that, if the Union had 
 ALWIN MFG. CO. 691 agreed to the Respondents final o
ffer, it would have negotiated 
itself into moribundity and, ulti
mately, into its own demise. 
This is because the Respondent, as noted, would have reserved 
to itself, through the use of pa
rt-time, temporary, and leased 
employees to replace departing un
it employees, the capacity to 
wipe out the bargaining unit. 
The Company™s expectation that 
its contract proposals would 
not lead to a new agreed collective-bargaining agreement, at 
least without a strike, was eviden
ced not just by the content of 
its proposals, but also by the November 1, 1993 letter it wrote 
to its customer, Wisconsin Tissue,
 1-1/2 months before negotia-
tions began. This letter advi
sed that negotiations soon would 
begin, that the Respondent could not be certain that the new 
labor contract would be resolv
ed without some slowdown or 
work interruption and that that company should authorize ad-

vance delivery of its March and April 1994 dispenser require-
ments, thereby referencing the fi
rst 2 months after expiration of 
the then-effective collective-bargaining agreement, when a 

strike would be most likely to 
occur. The Respondent™s intent 
further was indicated by the care it took months before the start 
of the bargaining sessions to ready itself for a strike as part of 
its negotiating preparedness program. While Church testified 
that he customarily made strike 
arrangements a part of all of his 
negotiating preparations, in view
 of what subsequently hap-
pened here, such testimony hardly describes a routine expecta-
tion that his prepared bargaining positions would result in nego-
tiated agreement. 
As argued by the General Counsel, I find that, during nego-
tiations, the Respondent bypassed the Union on February 25 
when it sent letters directly to seven employees, terminated for 
not meeting the production standa
rds, offering them reinstate-
ment with full seniority, effec
tive March 1, 1994, at the antici-
pated reduced pay rates and benefits
 to be in effect on that date, 
subject to their meeting the pr
oduction standards. The Union 
did not receive copies of those 
letters until the February 28 
negotiating session, days afte
r they had been mailed. 
As followup to the above February 25 correspondence, the 
Respondent, after the start of the strike, again bypassed the 
Union and made a second direct approach to employees. On 
April 13, 1994, the Employer sent
 another set of identical let-
ters to the seven aforesaid discharged employees, this time 
offering the $10,000 lump-sum payments in exchange for their 
waivers of reinstatement and of all other legal claims against 
the Respondent, including those under the Act. The Union had 
not agreed to such an arrangement, having taken the position 
that the employees be made wh
ole. Nonetheless, the Respon-
dent pursued this offer and, by 
the time of the hearing, three of 
the recipient employeesŠBasin
ski, Mahlik, and HudsonŠhad 
accepted and had been paid the $10,000 in return for waiving 
reinstatement and any other rights or benefits that they might 
have had. I further find that in bypassing the Union and dealing 
directly with employees via its
 correspondence of February 25 
and April 13, 1994, respectively offering reinstatement on un-

lawful terms and, alternatively,
 offering lump-sum severance 
pay in place of reinstatement,
 and by its subsequent $10,000 
payments to the three employ
ees who had accepted the second 
offer, the Respondent committed separate violations of Section 

8(a)(5) and (1) of the Act. 
The Respondent negotiated regre
ssively, both with respect to 
starting pay rates and the employees™ time to act in the first 
grievance step. The Respondent, in later proposals, reduced 
what originally had been offered in starting pay rates. At the 
first, December 16 negotiating session, the Respondent pro-posed that new production operators start work at $8/hour and 
that technicians and spray painters start at $9 and $8.50, respec-
tively. Under the Respondent™s Fe
bruary 24 proposal, the start-
ing rate was to be $7.50/hour for 
new employees in all classifi-
cations. In the Respondent™s final,
 February 28 offer, the start-
ing range for new employees was 
to be $5.50 to $7.50, with the $5.50 going to newly hired production operators, who would 
make up the great majority of th
e unit. Church was not clear as 
to who would receive th
e $7.50 starting rate. 
In its later grievance proce
dure proposals, the Respondent 
additionally reduced its employees™ 
time to act in the first step 
from the 2 scheduled workdays initially proposed to 2 calendar 
days. 
Finally, as noted, the Responde
nt™s above bargaining posture 
occurred against a background of its aforesaid unlawful and 
unremedied unilateral changes in the implemented production 
standards and altered vacation polic
y. It was made clear to the 
Union that there could be no agreed labor contract unless it was 
willing to accept provisions incorporating those terms. Until 
late in the negotiations, to enable the Company to readily 
change the standards as it saw 
fit, the Respondent was not will-
ing to include them in the new contract, but merely would have 

referenced them in the management-rights clause. The stan-
dards, themselves, would have been contained in a separate 
document. It was not until the August 26 negotiating session, 
months after the strike had begun, that the Respondent ex-
pressed a willingness to allow the Union to have the imposed 
standards tested and, if necessary, arbitrated. Until then, the 
Respondent™s position had been that the production standards in 
place had been proven to be fair and were not subject to union 
challenge. Even under the Res
pondent™s August 26 modifica-tion, the Union was not afforded
 an opportunity to negotiate 
what standards would be before 
their implementation. It merely 
was being allowed a first time opportunity to use arbitration to 

challenge specific standards that
 the Employer had unilaterally 
put in placeŠto uncertain result. Moreover, the more standards 
the Union challenged through the arbitral process, the greater 
would be the resulting costs and time consumption. In the 
meantime, disputed standards would continue to be enforced. 
Therefore, from the face unreasonableness of the Respon-
dent™s bargaining positions; its unwillingness to compromise in 
any meaningful way; its regre
ssive proposals; its having by-
passed the Union to deal directly with terminated bargaining 
unit employees so as to offer un
ilaterally prescribed terms for 
their reinstatement or lump-sum payments in place of rein-

statement;
62 I find, even without cons
ideration of the two above unlawful unilateral changes, th
at the Respondent further en-
gaged in surface bargaining under the criteria of Atlantic Hilton 
& Tower63 in violation of Section 8(a)(5) and (1) of the Act. 
While the Board cannot force an employer to make specific 
concessions or to adopt particular positions, and adamant insis-
tence on a bargaining position is not of itself a refusal to bar-
gain in good faith, as set forth 
in that decision and elsewhere, 
ﬁ[t]he Employer is, nonetheless, ‚obliged to make 
some 
reason-
                                                          
 62 As will be separately considered
 and found below, the Respondent 
additionally violated the Act in bypassing the Union and directly nego-
tiating with employees with respect to matters that had not been men-
tioned during negotiations. However, it is not necessary to include 
those incidents to determine whet
her the Respondent engaged in sur-
face bargaining. 
63 214 NLRB at 1603. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 692 able effort in 
some 
direction to compose his differences with 
the union, if Section 8(a)(5) is 
to be read as imposing any sub-
stantial obligation at all.™ﬂ
64 From the entire record of this pro-
ceeding, I conclude that the Respondent made no such reason-
able effort. 
To justify its bargaining posit
ions, the Respondent has intro-
duced detailed evidence that it contemporaneously had been 
subjected to unprecedented market and financial pressures. Its 
principal customer, the provider 
of about 70 percent of its busi-
ness, Scott Paper, had obliged the Respondent to lower its 
prices; to cut costs; to mandatorily refund a 1-percent rebate on 
its gross sales to Scott; and to increase its inventory and product 
development expenses on Scot
t™s behalf. Also, the Respon-dent™s domestic sales were down
 and its sales abroad were 
being affected by the lower wage
s paid by foreign competitors. 
However, in finding that the Co
mpany, in fact, was being sub-
jected to adverse financial pressures I place no credence on the 
1993Œ1994 Chamber of Commerce (Green Bay Area) Wage 
and Benefits Study, offered to show that its wages were in ex-
cess of what was being paid to like workers in the Respondent™s 
industry and geographic area. As
 found above, that document, contrary to the date on the title 
page, actually cited data for an 
earlier period than that represented, when wages were lower. 
Not less persuasive was the notation in the minutes of the Re-spondent™s November 2, 1993 boa
rd of directors™ meeting, supra, that, ﬁfavorable labor ratios (had) contributed to the 
company™s operating results.ﬂ The thereŠobserved ﬁfavorable 
labor ratiosﬂ had been achieved under the terms of the then 
existing collective-bargaining agreement. 
The effect of the described financial pressures on the Re-
spondent, while real, cannot be
 found to justify the Respon-
dent™s refusals to bargain in 
good faith. The Respondent, during 

negotiations, never pleaded pover
ty, but merely expressed in-
terest in protecting its profit margins while rejecting all union 
requests for production of its financial records. No such records 
were presented at the hearing to show, as best evidence of 

same, the impact of the asserted pressures on the Respondent™s overall financial situation. Wh
ile stockholder dividends during 
the last half of 1993 and the first 5 months of 1994 were less 
than in prior years, they always were voted and paid on time. 
None of the Respondent™s executives, supervisors and office 
employees were called on to take paycuts during 1993, 1994, or 
1995 but, instead, all received wa
ge increases. In addition, non-
bargaining unit employees were
 given bonuses during those 
years and the Employer concurrent
ly continued to
 make contri-butions on their behalf to the above-described Employees De-

ferred Benefit  Plan. From the 
above factual pattern, it would 
appear that in order to share in the Respondent™s asserted busi-

ness difficulties, it was necessary to be a member of the bar-
gaining unit.
65                                                           
                                                                                             
64 Id. 
65 I am not persuaded by the Res
pondent™s argument that compari-
sons between the compensation and be
nefits afforded to executives and 
other nonunit personnel and to those 
within the bargaining unit would 
be invalid because the more generous treatment given to those outside 
the unit was driven by market consid
erations. At the highest levels, the 
Respondent™s policies were set, not by executives brought in from the 
competitive business world, but by individuals who had inherited their 
corporate positions and ownership 
status. As noted, the Respondent was a closely held private corporation, the shares of which were owned 
by members of the founding Krueger and Prust families. Since the 

Company™s president, Donald Krueger, owned 51 percent of the Re-
In any event, the Respondent™s 
difficulties in negotiating to 
impasse for a more favorable contract in the present matter 
stem from its failure, in the ways found above, to have bar-
gained in good faith. The Board has recognized the right of 
employers to engage in hard, good-faith bargaining in order to 
obtain more favorable labor agreements.
66 These findings provide additional grounds for the above 
conclusion that the Respondent 
was not entitled to declare im-
passe and that it violated Sect
ion 8(a)(5) and (1) of the Act when it unilaterally 
implemented its fina
l contract proposal.
67 2. The strike; refusal to reinstate the unfair labor                 
practice strikers 
a. In general 
As Administrative Law Judge Miller held in his Board-
approved decision in 
Capitol Steel & Iron Co.:
68  A strike which is motivated or prolonged, even in part, 
by an Employer™s unfair labor 
practices is an unfair labor 
practice strike. 
CŒLine Express, 292 NLRB 638 (1989); Tall Pines Inn, 268 NLRB 1392, 1411 (1984); Pace Auto-
mobile, 
256 NLRB 1001, 1010 (1981). . . . 
. . . .  
As unfair labor practice stri
kers, Respondent™s striking 
employees were entitled to 
immediate reinstatement upon 
their unconditional application. 
Laidlaw Corp., 171 NLRB 1366, 1368 (1968), enfd. 414 F.2d 99 (7th Cir. 1969); 
Pecheur Lozenge Co.
, 98 NLRB 496, 498 (1952). This is 
so even if so-called permanent replacements have been 
hired to fill their jobs and 
must be terminated to make 
room for them.  In the present case, as f
ound above, the Respondent™s bar-
gaining unit employees simultaneous
ly voted to reject the Re-
spondent™s final offer and to strike at a union meeting where the 

terms of that document had been
 reviewed aloud and discussed 
by union officials. The vari
ous provisions, and noneconomic, 
virtually all of which were less be
neficial and more costly than 
 spondent™s stock, its board of direct
ors, other shareholders, and execu-
tives were relegated to advisory roles. 
66 See A.M.F. Bowling Co
., 314 NLRB 969 (1994), enfd. in relevant 
part 63 F.3d 1293 (4th Cir. 1995). The Respondent™s counsel repeatedly 
proclaimed during negotiations, and in
 testimony, that the violations 
found in 
Alwin I, 
somehow 
would be remedied at the bargaining table. 
This comment was particularly evid
ent on occasions when the Respon-
dent submitted revised proposals relati
ng to the production standards. It 
is axiomatic that Board proceedings 
are brought to remedy violations of 
the National Labor Relations Act, a Federal statute, and that Board 

Orders, issued in the public interest
, cannot be ameliorated without the 
Board™s consent. The Board, not th
e Charging Parties, ultimately de-
termines whether compliance with its remedial orders has been 
achieved. As a practical matter, the Board, at its discretion, might con-
sider a Charging Party™s motion for m
odification of previously directed 
remedies in circumstances where the Respondent subsequently has 
bargained in good faith and it woul
d appear that such modification 
would facilitate agreement on a new 
labor contract and/or Collective-bargaining in general. However, the Charging Union in the present case 
never has asked that the Board reconsider or moderate its 
Alwin I 
reme-
dies, apparently having been denied incentive to do so. Accordingly, 
the Alwin I 
requirements, as now enforced by the enforced by the 
Court™s Order, remain in place. 
67 Frontier Hotel & Casino
, 318 NLRB 857, 858, and 877 (1995); 
Noel Corp., 315 NLRB at 911. 
Coast Engraving Co
., 282 NLRB 905, 
supra at 1250. 
68 317 NLRB 809, 813Œ814 (1995). 
 ALWIN MFG. CO. 693 before to employees, were indi
cated. As found above, this final 
offer was the culmination of the Respondent™s pattern of sur-
face bargaining wherein it had insisted to impasse on generally 
unreasonable contract terms wh
ich included the unremedied 
minimum production standards 
and changed vacation policy previously found to be unlawful in 
Alwin I. 
Although Schmitt, 
before the vote, had been guarde
d in characterizing whether the 
Respondent™s conduct was violative 
of the Act, saying only that 
he would be talking to his director and the Union™s attorney to 
learn whether the Company actually had been guilty of bargain-
ing in bad faith, it is the fact that employees were motivated to 
strike by the Respondent™s unlaw
ful conduct that is determina-
tive.
69 That the Respondent™s unlawful conduct may have been 
discussed in terms of the harshness of the proffered contract 
terms, as well as in the context of the shouted accusations of 
bad-faith bargaining by employees
 opposed to ratification, is 
irrelevant. It is not required that the employees, when they 
voted to reject the Respondent™s final contract offer, correctly 
perceive the unlawful nature of the Respondent™s actions.
70 Accordingly, I find that, from it
s inception, the strike here 
was an unfair labor practice strike which was prolonged by the 

Respondent™s conduct in bypassing the Union and dealing di-
rectly with its striking employees, its threat to discharge and 
replace them permanently, as will be found below, and its on-
going maintenance and enforcem
ent of the unlawful production 
standards and changed vacation policy. Even after the Board 
had ruled on the illegality of these last terms, the Respondent 
continued to seek to force their legitimization during the Au-
gust 26, 1994 negotiating session. 
The Company™s announcement in 
its letter to the union an-
swering the unconditional offer to return to work, that it would 
be placing the strikers on a prefer
ential hiring list and that it 
would recall them by their seniority and ability to perform the 
available work in accordance with the Respondent™s last, best 
offer as permanent openings occurred, was incognizant of, and 
unresponsive to, its obligations 
to these workers. As unfair 
labor practice strikers, these employees became entitled to im-
mediate reinstatement on their unconditional offer to return 
even if, to make room, it became necessary to terminate re-
placements hired to fill their jobs.
71 The Union™s October 27, 
1994 letter to Church notifying the Company that the strike was 
being terminated as of that date and making, on behalf of the striking employees, an unconditional offer to return to work 
was clear and unconditional. Accordingly, as stated, all striking 
employees became entitled to immediate reinstatement to their 
former positions or, if those po
sitions no longer existed, to 
substantially equivalent positio
ns, without prejudice to their 
seniority and other rights and privileges.
72 Contrary to the Re-
spondent, such immediate reinstatement was not to be condi-
tioned upon the Employer™s subj
ective assessment of these 
employees™ abilities to perform the available work as job va-
cancies developed. 
Also, contrary to the Compan
y™s response offering possible 
eventual employment under the 
terms and conditions contained 
in the Respondent™s implemented final contract proposal, the 
striking employees, after the unconditional offer to return, be-
came entitled to be immediatel
y called back to work under the 
                                                          
                                                           
69 Id. 
70 Id., citing 
F. L. Thorpe, 
315 NLRB 147, 150 fn. 8 (1994). 
71 Laidlaw Corp., supra. 
72 Capitol Steel & Iron Co
., supra at 815. 
terms and conditions of employme
nt set forth in the Collective-
bargaining agreement that had expired on February 28, 1994, 
including the there-prescribed pay, benefits and job classifica-
tions; free of the unilateral changes found unlawful in 
Alwin I. As the Board held in 
Spentonbush/Red Star Companies
:73  An employer™s offer to reinstat
e unfair labor practice strikers 
based on terms and conditions th
at have been 
unlawfully im-
posed is not a valid offer. 
White Oak Coal Co., 
295 NLRB 
567, 572 (1989); 
PRC Recording Co
., 280 NLRB 615 fn. 2 
(1986), enfd. sub nom. 
Richmond Recording Corp. v. NLRB
, 836 F.2d 289 (7th Cir. 1987). 
b. Anderson and Tilly 
Having found for the reasons described herein, as did the 
Board in Spentonbush/Red Star, 
supra, that terms and condi-
tions of the Respondent™s implem
ented final contract proposal 
were unlawfully imposed on unfair labor practice strikers seek-
ing to return to work, I conclude that the Respondent™s belated 
recall to employment of Anderson 
and Tilly, two such strikers, 
to positions not their own, months after the unconditional offer 
to return, did not constitute valid offers of reinstatement and 
that the Respondent™s disciplin
ary actions later taken against 
them in connection with the production standards were viola-
tions of the Act. 
Specifically, the Respondent faile
d to meet its legally man-
dated responsibilities to Anders
on and Tilly in the following 
ways: First, while the unconditional offer to return was re-

ceived in late October 1994, thes
e employees were not recalled 
to work until various dates in December of that year. It is un-
disputed that replacement employ
ees who had been filling these employees™ prestrike 
positions, performing the work Anderson 
and Tilly previously had done, were
 not released or relocated to 
make room for them. 
Second, Anderson and Tilly were not brought back to work 
in their former jobs which, as 
noted, the record shows still ex-
isted. Although Tilly, before the strike, had been a group leader 

in the Roll Towel Department and Anderson had worked in the 
warehouse, both had been put into the newly minted production 
operator classification to do work neither had regularly per-
formed before the strike. As stated, Anderson, Tilly, and the 
other unfair labor practice strikers
 had the right to be immedi-
ately reinstated to their former positions as such jobs were con-
stituted and classified before February 28, 1994. 
Third, the Respondent unlawfully brought back Anderson 
and Tilly to work under the terms and conditions contained in 
its unlawfully implemented final contract proposal, including 
the disputed production standards, which it used as the basis for 
repeatedly disciplining them. A
nderson finally wa
s indefinitely laid off until a vacancy might open in the warehouse, when the 

Respondent might choose to reca
ll him. Evidence was adduced 
at the trial and described above
 concerning these employees™ 
inabilities/abili
ties to meet the production standards for the 
various jobs to which they were assigned after their return, their 
performances as compared to th
ose of other production opera-
tors, and the progressive discipli
nary actions taken against them 
for their continued incapacities 
in this regard. However, since 
Anderson and Tilly should not have
 been subjected to the pro-

duction standards on their return, evidence of their failure to 
comply with them was irrelevant. 
 73 319 NLRB 988, 990 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 694 I find the Respondent™s conduct in not recalling Anderson 
and Tilly immediately after 
the receiving the unconditional 
offer to return; in not reinstating them to their former positions 
although those jobs then existed;74 in progressively disciplining 
them, in finally laying off Anderson, all in enforcement of its 
minimum production standards; a
nd, generally, by applying to 
these employees the terms of its unlawfully implemented final 
offer, to be respective violations
 of Section 8(a)(1) and (5) of 
the Act. These actions followed 
from, and were indigenous to, 
its above-found unlawful refusals to bargain with the Union. 
It further is concluded that
 the Respondent, in its above 
treatment of Anderson and Tilly, discrimina
ted against them in 
violation of Section 8(a)(1) and (3) of the Act because they had 

participated in the strike. In so finding, I note the Company™s 
animus against returning strikers as reflected in the unrefuted 
testimony of former employee and striker replacement Adelaide 
Carmody. Carmody related that
, in May 1994 while substitut-
ing as a group leader, she was told by Paint Department Super-
visor Leon Bonk to reassign an employee who then was doing 
what Carmody described as the 
dangerous, dirty and difficult 
job of deburring support platforms in order to save that work 
for two other returning strikers who would be reporting back to 
work the next day. Carmody also
 testified without contradiction 
that, in October 1994, she and other employees were told by 
either Krueger or Prust that the Union had abandoned its strike, 
that the striking employees would be coming back, as needed, 
but that the Company was working on behalf of the employees 
gathered there (the replacements) and that they need not 
worry.
75 Thiede testified that he had told all employees hired 
during the strike that their positions with the Respondent would be permanent. Most pointed, ho
wever, was Supervisor Stue-ber™s April 1995 statement to Carmody that the Company 

wanted to get everything done because it did not want to call 
back any more ﬁyou know whosﬂ than it had toŠa reference to 
the strikers. 
In finding unlawful discriminati
on, as argued by the General 
Counsel, I also note that Anderson and Tilly were successively 
disciplined in connection with their difficulties in meeting the 
production standards for the same drive roller job that had been 
the basis for the Respondent™s earlier disciplinary actions 
against other employees, includi
ng Hudson and Filipiak. Since 
Anderson and Tilly, as two of 
the Respondent™s oldest employ-
ees, only had had remote experience in regular production 
work, the Employer, in spite of Thiede™s testimony that the job 
was easy to learn and perform, could not have reasonably ex-
pected that they would succeed on a job where other, younger 
employees previously had not. 
Moreover, as indicated by the 
                                                          
                                                           
74 The two group leaders™ positions in
 the roll towel department, one 
of which Tilly previously had held, were filled by two employees who 
had not been group leaders before but who had returned to work during 
the strike. One of these new incumben
ts, Jeanette Stuckart, had testified as a Respondent™s witness with respect to the strike vote. 
75 Contrary to the General Counsel, no
 reliance is placed in this area 
on Carmody™s testimony that she had been told by her group leader that 
the Respondent had no production st
andards since it does not appear 
that the group leader™s comments 
were binding on the Employer. This 
is because, in spite of some functiona
l supervisory indicia, the parties™ 
consensus was that group leaders were nonsupervisory members of the 
bargaining unit and there was no evidence that Carmody™s group 
leader, Magnin, otherwise was an ag
ent of the Respondent within the meaning of Sec. 2(13) of the Act. In fact, the General Counsel, in alleg-
ing Tilly as a discriminatee under the 
Act, here seeks to protect him in 
his position as a group leader. 
General Counsel, although the Re
spondent had promised dur-
ing negotiations that employees would receive training, Ander-
son and Tilly had received little, if any, training in the work 
that they were to perform as 
production operators before being 
disciplined. 
There is no direct evidence th
at the Respondent, as argued by 
the General Counsel, also discriminated against Tilly in viola-
tion of Section 8(a)(4) of the Ac
t because of his earlier testi-
mony in
 Alwin I. 
However, while not specifically argued by the 
General Counsel, it would appear
 that the Respondent™s con-
duct herein was so inherently 
destructive of its employees™ 
interests that its treatment of T
illy could be deemed proscribed 
by Section 8(a)(4) of the Act without need for proof of an un-
derlying improper motive.
76 In International Paper Co.,
77 the 
Board distilled the Supreme Co
urt™s development and applica-
tion of the doctrine of employer conduct inherently destructive 
of employee rights into four fundamental guiding principles. 
First, ﬁconduct inherently destructive of important employee 
rights is that which directly and unambiguously penalizes or 
deters protected activity.ﬂ 
Second, inherently destructiv
e conduct requires a recognition 
of the distinction between c
onduct of a temporary duration 
which seeks to put pressure on union members to accept a par-
ticular management proposal from conduct that has such far 
reaching effects as would hinder future bargaining and create 
visible and continuing obstacles to
 the future exercise of em-
ployee rights. 
Third, ﬁthe label ‚inherently de
structive™ may be applied only 
to conduct which exhibits hostility to the 
process of Collective-
bargaining itself; actions which 
merely further an employer™s 
substantive bargaining position in partic
ular contract negotia-
tions are not ‚inherently destructive™ as long as the employer 
respects the employees™ right to 
engage in concerted activity.ﬂ 
Fourth, conduct may be inherently destructive of employee 
rights if it discourages Collectiv
e-bargaining by making it seem 
a futile exercise in the eyes of employees. 
Even after finding that an Em
ployer™s conduct is inherently 
destructive, the Board still ﬁmust additionally weigh in each 
case the asserted business justif
ication against the invasion of 
employee rights in order to determine whether the employer has 
committed an unfair labor practice. [This is] to weigh the inter-
ests of the employees in concerted activity against the interest 
of the employer in operating his business in a particular manner 
and to balance in the light of the Act and its policy the intended 
consequences upon employee right
s against the business ends 
to be served by the employer™s conduct.  
Erie Resistor Corp.,
 373 U.S. at 229. . . . See 
Metropolitan Edison Company v. 
NLRB, 
460 U. S. 693, 703 (1983).ﬂ
78 Here, in addressing these four 
principles, first, the Respon-
dent™s insistence to impasse 
on a final offer containing two 
adjudicated, unremedied unlaw
ful provisions; its continued 
practice of punishing employees w
ho failed to meet or maintain 
its unlawfully imposed producti
on standards; its above-found 
unreasonable economic and nonec
onomic bargaining proposals; 
its inflexibility at the negotiati
ng table; its conduct in bypassing 
the Union and dealing directly with unit employees; its threats 
to discharge and refusal to rein
state its striking employees after 
 76 NLRB v. Great Dane Trailers, 
388 U. S. 26, 33 (1967); 
Erie Resis-
tor Corp., 373 U. S. 221, 227Œ228 (1963). 
77 319 NLRB 1253, 1269-1270 (1995). The footnotes accompanying 
the passages from 
International Paper Co. 
quoted below are omitted. 
78 Id. 
 ALWIN MFG. CO. 695 the unconditional offer to return
; and its other above actions 
indicate a pattern of conduct calculated to prevent the Union 
from effectively representing the unit employees. The Com-
pany™s failure to remedy its unf
air labor practices, as the Board 
had ordered in Alwin I, had the further effect of suggesting to 
employees that, while they were
 employed by the Respondent, 
they were unprotected by the Act. Accordingly, I find that such 

conduct, which in its totality, 
caused and prolonged a lengthy 
unfair labor practice strike and 
attendant job dislocation, was 
patently harmful to employees w
ho had sought to exercise their 
bargaining rights, penalizing an
d deterring their protected ac-
tivities. 
Second, the Respondent™s proposals and related conduct were designed not merely to pressure the Union and bargaining 
unit employees into acceding to 
a particular management pro-
posal, or even to a series of proposals. The Respondent™s pro-
posals were such that, had the Union accepted its final offer 
with the embodied illegalities, the Respondent essentially 
would have required the Union and the unit employees to waive 
their rights to a previously afforded, outstanding Board remedy; 
the Company would have had authority to work its will on the 
bargaining unit unhampered by effective bargaining obligation, 
free to use temporary, leased and part-time employees to ulti-
mately erase the unit, free to remove the Union from the first 
step of the grievance procedure, and free to reduce the Union™s 
time to respond in each later st
ep of the grievance procedure, 
while tripling the Company™s response times
. Far from seeking 
acceptance of particular mana
gement proposals, the Respon-
dent, as noted, was constraining the Union to agree to its own 
ultimate demise at the Respondent™s facility.
 Third, by its overall conduct discussed and found herein, the 
Respondent has demonstrated its rejection of the bargaining 
process. While, as considered
 above, the Respondent has shown 
that it had been subjected to 
economic pressures, particularly from its principal customer, Scott Paper, which might have 
warranted an effort to obtain a c
ontract reducing its labor costs, 
as noted above, nothing in this decision would have prevented 
the Company from attempting to do this had it timely remedied 
its violations and observe
d the bargaining process. 
Accordingly, noting the above finding that the Respondent 
has not sufficiently demonstrated business justification for its 
conduct herein in the context of its disparate treatment of unit 
and nonunit personnel; its refusal to comply with a Board Or-
der; its virtual abandonment of the bargaining process during 
contract negotiations; its threats,
 found below, to discharge, to permanently replace and, ultimately, its above refusal to rein-
state, unfair labor practices strikers; its discriminatory treatment 
of former strikers who did return, its direct dealing with unit 
employees and its other above-found unlawful conduct, when 
considered with Tilly™s prior te
stimony as a adverse witness in 
Alwin I, 
I conclude that the Re
spondent made Collective-bargaining appear futile in the eyes of employees. Therefore, I 
find that the Respondent has e
ngaged in conduct inherently 
destructive of the Act motive. 
For the above reasons, even without direct proof of an under-
lying improper motive, it is found that the Respondent also 
violated Section 8(a)(1) and (4) of the Act in failing to immedi-
ately recall Tilly to his former group leader position when the 
strike ended and in having repe
atedly disciplined him in con-
nection with the production standards since his return to 
work.79 3. Additional strike-related conduct 
In Company President Krueger™s March 1, 1994 letter, sent 
on the first day of the strike, 
the Respondent notified all its 
striking employees that they co
uld be terminated and perma-nently replaced by new employees, subject only to their respec-
tive preferences for hire should future openings occur. The 
letter urged the employees not to
 join the strike. As found in 
Capitol Steel & Iron Co.
,80 because the law prohibits the dis-charge and/or replacement of unf
air labor practice strikers, such 
threats violate Section 8(a)(1) of 
the Act. Solicitations that such 
employees work during the strike in the context of such threats 
were similarly violative. 
The record shows that Church
 advised employees who had 
returned to work after abandoning the strike that the Union had 
the right to fine them for so doing and that the only way to 
avoid this was to resign from the Union. He asked that they 
provide him with copies of th
eir resignations from the Union 
should they choose to leave. The parties stipulated that Church 
thereafter received copies of nine such resignations from speci-
fied employees. The Respondent, 
in collecting its employees™ 
written resignations from the Union, violated Section 8(a)(1) of 
the Act by having acted to ascertain whether the employees had 
availed themselves of their Em
ployer-enunciated right to leave 
the Union. Had the Employer merely taken the initiative of 

advising the employees of their right to resign from the Union 
without their having taken the firs
t step, that, in itself, would 
not have been sufficient to violate the Act.
81 The Respondent also violated S
ection 8(a)(5) and (1) of the 
Act after the Union made the unconditional offer to return to 
work by sending questionnaires 
to all unfair labor practice strikers inquiring as to their av
ailability for recall and as to 
whether they would seek to return to the Respondent™s employ. 
The Respondent, by such conduct, bypassed the Union and 
dealt directly with the employees. In so doing, the Respondent 
utilized a procedure that it had unilaterally established.
82 Finally, as also argued by the General Counsel, I find that the 
Respondent violated Section 8(a
)(1) of the Act when, approxi-
mately 6 months after the unc
onditional offer to return had 
been made, its supervisor, Lee Stueber, told strike replacement 
employee Adelaide Carmody that the Respondent did not ﬁwant 
to call back any more youŠknowŠ
whos than it had to.ﬂ This, 
as noted, was a threat to discr
iminate against strikers by not 
recalling them. This interpreta
tion is supported by Carmody™s 
further testimony describing comp
any animus against returning 
strikers when, about 1 month later, Supervisor Leon Bonk di-
rected her, while she was acting as a group leader, to reassign 
the employee she then had deburring support platforms and to 
save that job for two strikers wh
o were scheduled to come back 
to work the next morning. Carmody described the support plat-
form deburring job as dirty, di
fficult and dangerous, with high 
production standard requirements. 
                                                          
 79Although Anderson, too, was alleged in the complaint as an 8(a)(4) 
discriminatee, unlike Tilly, the record lacks foundation to support such 
a finding with respect to him because it does not establish Anderson™s 
involvement in earlier Board proceedings. 
80 317 NLRB at 814. 
81 Chicago Beef Co.
, 298 NLRB 1039 fn. 5 (1990). 
82Mount Airy Psychiatric Center
, 230 NLRB 668, 676Œ677, 680 
(1977). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 696 CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Union, at all times releva
nt herein, has been and is the 
exclusive collective-bargaining representative of employees 
within the meaning of Section 9(b) of the Act in the following 
appropriate unit:  All production and maintenance employees of the Respondent 
at the Respondent™s plant in the greater Green Bay area, 
Green Bay, Wisconsin; excluding office clerical employees, 
professional employees, guards and supervisors as defined in 
the Act. 
 4. The Respondent has violated Section 8(a)(5) and (1) of the 
Act by having: 
(a) Unilaterally changed term
s and conditions of employ-
ment of employees within the bargaining unit without first bar-
gaining to valid impasse with the Union. 
(b) Refused to retroactively 
rescind the minimum production 
standards and changed vacation po
licy to as of their respective 
1992 implementation dates, as orde
red by the Board and courts 
of appeals in Alwin I, and by failing to comply with the other 
requirements of that Order, in
cluding withdrawal of all disci-

plinary actions taken against 
employees for not meeting or 
maintaining the production standard
s, the reinstat
ement of em-ployees terminated or suspended 
in connection with those stan-dards, the requirements that such employees retroactively be 
made whole and that the Responde
nt remove references to such disciplinary actions from its records. 
(c) Continued to discipline its employees who failed to meet 
the unlawfully imposed producti
on standards, including its 
invalid reinstatement of, and va
rious disciplinary actions taken 
against, returning unfair labor 
practice strikers Sheldon Ander-
son and John Tilly. 
(d) Entered into contract negotia
tions with a fixed intent not to reach a collective-bargaining agreement with the Union by 
insisting to impasse on acceptance of a final contract offer con-
taining as employment terms previously adjudicated, stillŒ
unremedied violations of the Act; by having a closed mind as to 
what subject matters should be
 included in a collective-

bargaining agreement; and by pr
esenting the Union with, and 
inflexibly insisting on, unreasonable contract proposals in-
tended to cause a strike. 
(e) Undermined the Union in bypassing it and bargaining di-
rectly with its bargaining unit employees by offering such em-
ployees unilaterally set terms for their reinstatement to em-
ployment and/or alternative lump-sum cash payments in ex-
change for their waivers of reinstatement and of all legal claims 
against the Respondent, including
 Board remedies; and in send-
ing questionnaires to employees
 after receipt of the uncondi-
tional offer to return concerning their availability for employ-
ment. 
(f) Refused to reinstate its re
turning unfair labor practice 
striker employees immediately after receiving the unconditional 
offer to return to work, and 
by permanently replacing them. 
5. The Respondent has violated Section 8(a)(3) and (1) of the 
Act by: 
(a) Refusing to reinstate its unf
air labor practice striker em-
ployees immediately after recei
ving the unconditional offer to 
return to work, and by permanently replacing them. 
(b) Refusing, upon the unconditional offer to return, to im-mediately reinstate its returning unfair labor practice striker 
employees, Sheldon Anderson and J
ohn Tilly, to their former 
prestrike positions, by recalling 
them to work in other jobs, 
subject to the employment terms of the Respondent™s unlaw-
fully implemented final contract 
offer, and by variously disci-
plining Anderson and Tilly for not having met the unlawful 

production standards. This discr
iminatory conduct was because 
of their participation in the unfai
r labor practice strike and other 
union and protected, co
ncerted activities. 
6. The Respondent has violated Section 8(a)(4) and (1) of the 
Act by its refusal to immediately reinstate its returning striking 
employee, John Tilly, to his former position as a group leader, 
by recalling him to work as a production operator subject to the 
above unlawful employment te
rms and by warning and sus-
pending him for not having met the unlawful production stan-
dards. This Respondent™s conduct
 was because of Tilly™s prior 
involvement in Alwin I. 7. The Respondent has violated Section 8(a)(1) of the Act 
by: 
(a) Sending its March 1, 1994 lett
er to all striking employees 
threatening them with discharge and permanent replacement if 
they did not abandon their unf
air labor practice strike. 
(b) Its statement to an employee after having received the 
unconditional offer to return to the effect that the Respondent 
did not want to recall any more of the unfair labor practice 
strikers than it had to. 
(c) Taking action to ascertain 
whether its employees had re-
signed from the Union. 
8. The strike which began on 
March 1, 1994, was caused and 
prolonged by the Respondent™s unf
air labor practices and was 
an unfair labor practice strike from its inception. 
9. The above unfair labor prac
tices are unfair labor practices 
affecting commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that the Respondent has violated Section 
8(a)(1) and (5) of the Act by refusing to bargain in good faith, I 

shall recommend that the Respondent be ordered to meet, on 
request, with the Union and bargain in good faith concerning 
rates of pay, wages, hours of 
work, and other terms and condi-
tions of employment of the em
ployees in the unit found appro-
priate and, if agreement is reached, embody such agreement in 
a signed contract. 
The Respondent should be ordere
d to cease and desist from 
unilaterally changing the terms a
nd conditions of employees in 
the bargaining unit without first bargaining in good faith with 
the Union to a valid impasse. On the Union™s request, the Re-
spondent should be required to re
troactively rescind the unilat-
eral changes contained in its final offer to as of their March 1, 
1994 implementation, including the minimum production stan-

dards and changed vacation policy found in 
Alwin I to have 
been unlawfully effectuated
, and to make whole its employees 
for any losses of wages, vacation credits, holidays, and other 
 ALWIN MFG. CO. 697 benefits they may have incurred as a result of the unilateral 
changes, as set forth in 
Ogle Protective Service
.83 The Respon-dent also should be required to 
remit all paymen
ts it owes to pension and health care funds, with interest as provided in 
Mer-ryweather Optical Co.,84 and to make the employees whole for 
any expenses they may have incurred as a result of the Respon-
dent™s failure to make such payments, as set forth in 
Kraft Plumbing & Heating,
85 The Respondent should be obliged to 
continue such contributions and to honor the other terms of the 
Collective-bargaining agreement th
at expired on February 28, 
1994, until it negotiates in good faith with the Union to a new 
contract or to impasse.
86 Having concluded that the Respondent has not complied 
with the Board™s Order in 
Alwin I requiring that it retroactively 
rescind and withdraw the changed vacation policy and the ef-
fectuation of minimum production 
standards, respectively put 
into effect on June 25 and September 22, 1992, and with the 
Board™s further Order that all disciplinary actions since Sep-
tember 22, 1992, resulting from the employees™ failure to meet 
the minimum production standards 
be rescinded; that all em-ployees suspended and/or discharged as a result of such disci-

plinary actions be offered immedi
ate and full reinstatement to 
their former jobs or to substa
ntially equivalent positions, if 
those positions no longer exist, w
ithout prejudice to their sen-
iority, job benefits or other ri
ghts and privileges; that employ-
ees suspended and/or discharged in connection with the mini-
mum production standards be made whole, with interest, and 
that the Respondent remove from its records and not use all 

references to such disciplinary actions, the Respondent should 
now again be required to comply 
with the terms of that Order. 
The remedial rights of employees adversely affected by appli-

cation of the minimum production standards should not be con-tingent on their previously having filed a grievance. 
This finding, that the Respondent should afford the above-
prescribed remedy to all employees disciplined including those 
warned, suspended and discharged, for not having met or main-
tained the minimum production st
andards since September 22, 
1992, specifically should be made
 applicable to terminated 
employees Robert Hudson, Harold Basinski, Jessie Del 
Marcelle, Peter Filipiak, Michael Mahlik, James L. Plog, and 
Robert Pallock, to suspended 
employees Kevin DeKeyser and 
Joseph Mir, to warned employees Diane Miller and Alan De-

sotell, and to any other employee determined during the com-
pliance stage of this proceeding to have been disciplined in 
enforcement of the production standards. It having been found 
that the Respondent respectivel
y violated Section 8(a)(1) and 
(5) of the Act in bypassing the Union to deal directly with the 
seven above-named dischargee
s by sending them correspon-
dence respectively offering reinstatement and alternative 

$10,000 lump-sum payments in exchange for their waivers of 
reinstatement, of their right to be made whole under the 
Board™s remedy and of the exerci
se of any other related legal 
claim or grievance they might 
have against the Respondent, I 
shall recommend that these offers of reinstatement or of lump-
sum payments be held null and void and not legally enforceable 
or binding on employees who had 
accepted them. Accordingly, 
                                                          
                                                           
83 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971). 
84 240 NLRB 1213 (1979). 
85 252 NLRB 891 (1980), enfd. 661 F.2d 940 (9th Cir. 1981). See 
Noel Corp., 315 NLRB at 913Œ914. 
86 United Constructors, 
244 NLRB 72 (1979); 
Crest Beverage Co., 
231 NLRB 116 (1977). 
while Pallock apparently accepted the proffered reinstatement 
to work under unlawfully implem
ented employment terms, and 
Hudson, Basinski, and Mahlik 
have received the $10,000 lump-
sum payments, these employees should not be precluded from 
claiming any more comprehens
ive remedy that otherwise 
would have been available to them under the Board™s Order in 

Alwin I. In determining these employees™ backpay entitlements 
in the compliance stage of this proceeding, the Respondent™s 
liability, of course, should be reduced by the $10,000 sums 
previously paid to those who ha
d waived reinstatement, by the 
interim amounts paid in compensation and benefits to Pallock, 
Tilly, and Anderson, and by the 
interim earnings of all employ-
ees for whom make-whole remedies have been found appropri-
ate. 
It having been concluded that the Respondent failed to rein-
state the unfair labor practice strikers immediately after an un-
conditional offer was made to return to work, the Respondent 
should be required to offer it
s former striking employees im-
mediate and full reinstatement to their former jobs or, if those 
positions no longer exist, to substa
ntially equivale
nt jobs, with-out prejudice to their seniority 
or other rights and privileges, 
discharging, if necessary, all replacements hired after the 
March 1, 1994 start of the stri
ke. The Respondent should make 
these employees whole for any loss of earnings that they might 
have suffered by reason of the Respondent™s unlawful failure to 
reinstate them by payment to them of sums of money equal to 
that which they normally woul
d have earned from October 27, 
1994, the date of the unconditional offer to return to work, to 
the date(s) of their actual reinstatement, less net earnings, to 
which shall be added interest 
computed thereon in the manner 
prescribed in 
F. W. Woolworth Co.
87 and Florida Steel Corp.88 It also having been found that the Respondent has violated 
the Act by belatedly recalling fo
rmer unfair labor practice strik-
ers Sheldon Anderson and John Tilly to work in jobs different 
from those they had held before their participation in the strike 
while their original positions continued to be filled by replace-
ments; by variously warning an
d suspending them; and by fi-
nally indefinitely laying off Anderson until a vacancy might 
arise in his prestrike location in the warehouse, the Respondent 
should be required to reinstate 
Anderson and Tilly immediately 
to the positions they had held before the strike or, if those jobs 
no longer exist, to substantiall
y equivalent positions, without 
prejudice to their seniority, bene
fits and other rights and privi-leges, discharging if necessary 
all replacements hired or re-
turned to work after the March 1, 1994 commencement of the 
strike to fill their positions. The Respondent also should be 
required to make Anderson whole for any loss of earnings and 
other benefits he may have suffe
red by reason of his indefinite 
layoff and to make both Anderson
 and Tilly whole for any such 
losses they may have sustaine
d during their suspensions from 
work in enforcement of the prod
uction standards. Backpay is to 
be computed in the manner prescribed in F. W. Woolworth Co., 
supra, with interest to be computed in accordance with 
New 
Horizons for the Retarded
, 283 NLRB 1173 (987).
 Backpay and all other remedial 
benefits are to run for Ander-
son, Tilly and all other unfair la
bor practice strikers from the 
date of the unconditional offer to return
.89 Their backpay and 
 87 90 NLRB 289 (1950). 
88 231 NLRB 651 (1977); see generally 
Isis Plumbing Co., 
138 
NLRB 716 (1962). 
89 See Capitol Steel & Iron Co., 
supra, 317 NLRB
 at 815. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 698 such other benefits as might be
 required to make them whole, 
and the like entitlements of all 
other employees for whom make 
whole remedies have been fou
nd appropriate here, are to be 
tallied under the pay and benefits schedules contained in the 
collective-bargaining agreement th
at expired on February 28, 
1994. This requirement is consis
tent with the above recommen-
dation that changes in terms 
and conditions of employment 
effectuated by the Respondent 
on March 1, 1994, be retroac-
tively rescinded. 
In agreement with the Union and consistent with the criteria 
set forth in Frontier Hotel & Casino,
90 I shall recommend that 
the Respondent be ordered to pay to the Union and the General 
Counsel the costs and expenses incurred by them in the investi-
gation, preparation, presentation and conduct of this proceed-
ing, including reasonable counsel 
fees, salaries, witness fees, transcript and record costs, printing costs, travel expenses and 

per diem, and other reasonable 
costs and expenses, all such 
costs to be determined at the compliance stage of this proceed-
ing. In addition, the Respondent should be required to pay to 
the Union the costs and expenses incurred by them in the prepa-
ration and conduct  of collectiv
e-bargaining negotiations on and 
after November 10, 1993,
 91 such costs and expenses also to be 
determined at the compliance stage of this proceeding. Also, as 
a logical extension of the rationale of 
Frontier Hotel, supra, in 
the context of the Respondent™s aggravated conduct in the pre-
sent matter, the Respondent shoul
d be directed to pay to the 
Union its costs and expenses in connection with the unfair labor 
practice strike herein which, as found above, had been caused 
and prolonged by the Respondent™s willful conduct. Such reim-
bursements to the Union should include picketing costs, strike 
benefits and any other assistance
 paid to the Respondent™s strik-
ing employees during the strike, 
and thereafter, continuing until the Respondent issues full and proper offers of reinstatement to 
its employees who had pa
rticipated in the strike. This poststrike 
requirement is because the Respondent™s failure to reinstate the 

strikers immediately on the October 27, 1994 unconditional 

offer to return to work, in effect, further prolonged the work 
stoppage and the attendant hard
ship on participating employ-
ees. The Union may have been 
required to financially help 
address any continuing economic employee needs occasioned 
by the Respondent™s conduct in this regard. 
Here, as in 
Frontier Hotel, 
the Respondent ﬁhas engaged in 
egregious and deliberate surface bargaining with the (Union) 
which has unnecessarily diminished (its) economic strength. 
Moreover, through its reliance on frivolous defenses in its liti-
gation, the Respondent has further depleted the Union™s re-
sources and needlessly wasted a
nd depleted the resources of 
this Agency.ﬂ
92 In fact, the Respondent™s conduct in the present 
case arguably was more flagrant than in 
Frontier Hotel.
 There, 
the determinative focus principally was centered on the mis-
conduct of that Respondent™s counsel prior to and throughout 
negotiations. Although that Comp
any™s collective-bargaining 
proposals, as here, were sufficiently unreasonable as to support 
a finding that they had been calculated to force a strike in the 
context of the Employer™s inflexible insistence on their accep-
                                                          
                                                           
90 318 NLRB 857 (1995). Also see 
Care Manor of Farmington, Inc., 
318 NLRB 330 (1995). 
91 November 10, 1993, is designate
d because it was the date of the 
Respondent™s letter notifying the Un
ion that the existing collective-
bargaining agreement was being termin
ated. Accordingly, it marked the 
time when the Union became oblig
ed to prepare for negotiations. 
92 Frontier Hotel, supra at 859. 
tance, unlike the present matter, none of the 
Frontier Hotel 
proposals pushed to impasse, in 
themselves, were independent 
outstanding violations of th
e Act. The Respondent demon-
strated its contempt for Board processes by refusing to change 
its bargaining position concerning these unlawful issues so as to 
comply with the Board™s 
Alwin I decision, which issued before 
the last, August 26, 1994 negotia
ting session. Even in the af-
termath of that decision, the Respondent has continued to treat 
its striking employees as economi
c strikers, calling them back 
to work after the unconditional offer to return only as job va-
cancies opened and, then, as in 
the cases of Anderson and Tilly, 
not to the employees™ previously
 held positions. As noted, em-
ployees so recalled were requi
red to work under unlawfully 
implemented employee terms. Many
 of the acts of discrimina-
tion and unlawful bargaining adve
rsely affecting employees for 
whom make-whole remedies have
 been provided here stem 
from the Respondent™s original and continued application of its 
unrescinded production standards. 
As in Frontier Hotel, the violations found here are not based 
upon credibility resolutions. While the facts of this case are 
extensive, covering 15 detailed
 negotiating sessions and other 
incidents wherein the Company abandoned the principles of 
good faith bargaining and otherwise discriminated against its 
union employees, what happened he
re essentially is undisputed. 
The Respondent™s unyielding insistence during prolonged 
negotiations on its unlawful contract issues and on other terms 
calculated to reduce union represen
tation to inconsequentiality, 
its continued unilateral actions affecting unit employees, its 
direct dealing with unit members, its threats to discharge and 
permanently replace the unfair la
bor practice strikers, and its 
other conduct found herein, frustrated the bargaining process 
and depleted the Union™s resources. 
Finally, by compelling the General Counsel and Union to 
prepare and try this matter which,
 in substantial part, concerns 
its continued previously determ
ined and willfully unremedied 
unlawful conduct, the Respondent has necessitated frivolous 

litigation needlessly burdening the resources both of this 
Agency and the Union. In furtherance of the Board™s stated 
concern in 
Frontier Hotel
 that a bargaining order alone would 
not ensure meaningful bargaining because, as here, the Union, 

economically weakened by futile protracted negotiations, a 
deliberately forced unfair labor 
practice strike and frivolous 
litigation, could not thereby be restored to its position before 

the hopeless negotiations began, I find that the Respondent™s 
ﬁflagrant disregard for its obligations under the Act, as well as for Board processes, compels the conclusion that the extraordi-
nary remedies requested, in addition to the usual bargaining 
order, are appropriate in order to compensate the Charging 
Party and the General Counsel for their losses and to ensure 
meaningful negotiations.ﬂ
93 Therefore, in addition to the extraordinary costs and ex-
penses which I have found above should be afforded to the 
Unions and this Agency as was done in
 Frontier Hotel, 
I shall 
recommend, as a logical extension of 
Frontier Hotel, that the 
Union herein also be granted re
imbursement of its expenses and 
costs incurred by the unfair labor practice strike. Having here 
found that the Respondent™s unlawful conduct deliberately 
induced the unfair labor practice st
rike, it would be inconsistent 
with the effort under 
Frontier Hotel 
to restore the Union™s re-
source-related position as effec
tive bargaining representative to 
 93 Id. at 857. 
 ALWIN MFG. CO. 699 observe an arbitrary distinction between its strike-related costs 
and expenses and those of the other exceptional remedies found 
there to be appropriate. In recommending that such costs and 
expenses be provided for the duration of the unfair labor prac-
tice strike, and beyond until full and appropriate offers of rein-
statement are made to the form
er striking employees, it should 
be noted that, in addition to 
its above-indicated conduct calcu-lated to cause the strike, the Respondent, inter alia, by its writ-
ten threats sent to all striking 
employees to discharge and to 
replace them if they did not 
abandon this unfair labor practice 
strike; its practice of bypassing th
e Union to negotiate directly 
with the employees; and by its refusal to offer immediate rein-

statement after the unconditional offer to return, did what it 
could to prolong the work stoppa
ge. The Respondent™s refusal 
to promptly reinstate the employees on the unconditional offer 
to return also may have also 
continued the Union™s financial 
burdens associated with that work stoppage long after they 
otherwise would have ended. Su
ch costs and expenses should 
be determined at the compliance stage of the proceeding. 
Because the Respondent has demonstrated its rejection of the 
good-faith bargaining obligation imposed by the Act, because 
of its willful disregard of Board processes
 and determinations and because of the breadth of its activities found unlawful 
herein, a broad cease and desist order is appropriate.
94 [Recommended Order omitted from publication.] 
                                                          
 94 Hickmott Foods, 
242 NLRB 1357 (1979). 
 